EXHIBIT 10.1

 

ASSET ACQUISITION AGREEMENT

 

among

 

AIRTRAN AIRWAYS, INC.,

as Purchaser and Assignee,

 

and

 

ATA HOLDINGS CORP.

and

ATA AIRLINES, INC.,

as Sellers

 

November 16, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS    1 ARTICLE I DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2

   Disclosure Schedules    1 ARTICLE II ACQUISITION OF ASSETS    2

Section 2.1

   Acquisition of Transferred Assets    2

Section 2.2

   This Section Reserved    2

Section 2.3

   Ground Support Equipment    2

Section 2.4

   Excluded Assets    3 ARTICLE III ASSUMPTION OF LIABILITIES    4

Section 3.1

   Assumed Liabilities    4

Section 3.2

   Retained Liabilities    4 ARTICLE IV ACQUISITION PRICE    5

Section 4.1

   Acquisition Price    5

Section 4.2

   Allocation of Acquisition Price    5

Section 4.3

   Adjustments to Acquisition Price.    6

Section 4.4

   Prorations    7

Section 4.5

   Transfer Taxes    7

Section 4.6

   Offsets to Acquisition Price    7 ARTICLE V CLOSING    8

Section 5.1

   Closing    8

Section 5.2

   Deliveries at Closing. At the Closing:    8

Section 5.3

   Delivery of Transferred Assets    9

Section 5.4

   Conditions Precedent to Obligations of AirTran    9

Section 5.5

   Conditions Precedent to Obligations of Sellers    12 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLERS    13

Section 6.1

   Organization and Good Standing    13

Section 6.2

   Authorization and Effect of Agreement    13

Section 6.3

   No Conflicts    14

Section 6.4

   No Third Party Options    14

Section 6.5

   Data    15

Section 6.6

   Consents and Approvals    15

Section 6.7

   Permits; Compliance with Law    15

Section 6.8

   Litigation    15

Section 6.9

   Title to and Condition of Assets    15

Section 6.10

   U.S. Citizen; Air Carrier    16

Section 6.11

   Assumed Contracts    16

Section 6.12

   Slots    16

Section 6.13

   No Casualty    17

Section 6.14

   Insurance    17

Section 6.15

   Gates; Gate Property and Ground Support Equipment.    17

Section 6.16

   Environmental Matters.    18

Section 6.17

   Taxes    20

Section 6.18

   Routes    20

 

i



--------------------------------------------------------------------------------

Section 6.19

   Intellectual Property    21

Section 6.20

   Real Property.    21

Section 6.21

   Disclosure    22 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER   
22

Section 7.1

   Corporate Organization    22

Section 7.2

   Authorization and Effect of Agreement    22

Section 7.3

   No Conflicts    23

Section 7.4

   Litigation    23

Section 7.5

   AirTran 34 Act Reports.    23 ARTICLE VIII PRE-CLOSING COVENANTS    23

Section 8.1

   Access    23

Section 8.2

   Conduct of Business    24

Section 8.3

   Notification    25

Section 8.4

   No Inconsistent Action    26

Section 8.5

   Satisfaction of Conditions    26

Section 8.6

   Reserved    26

Section 8.7

   Wet Leases    26

Section 8.8

   Filings    27

Section 8.9

   All Reasonable Efforts    28

Section 8.10

   Further Assurances    28

Section 8.11

   Publicity    28

Section 8.12

   Acquisition and Business Combination Proposals    29

Section 8.13

   Bankruptcy Court Approval.    29

Section 8.14

   Specific Enforcement of Covenants    30

Section 8.15

   Due Diligence    31

Section 8.16

   Midway Services Agreement.    31

Section 8.17

   Station Services Agreements.    31

Section 8.18

   AirTran Services Agreements.    32

Section 8.19

   Marketing/Code Share Alliance Agreement    32

Section 8.20

   Transitional Code Share Agreement    32

Section 8.21

   Midway Ticket Sales Agreement.    33

Section 8.22

   ATA Connection Agreement    34

Section 8.23

   Assurances Regarding Renegotiation of Assumed Contracts    34

Section 8.24

   Service Agreements    34 ARTICLE IX POST-CLOSING COVENANTS    34

Section 9.1

   Maintenance of Books and Records    34

Section 9.2

   Confidentiality    35

Section 9.3

   Change of Law / Regulations    35

Section 9.4

   Transition Operations    36

Section 9.5

   Certain Post Closing Operations    36 ARTICLE X EMPLOYEE MATTERS    36
ARTICLE XI RISK OF LOSS    37

Section 11.1

   Risk of Loss on Sellers    37 ARTICLE XII FURTHER AGREEMENTS AND TERMINATION
   37

Section 12.1

   Termination Payment Upon AirTran Termination.    37

Section 12.2

   Termination Payments Upon Sellers Termination.    38

 

ii



--------------------------------------------------------------------------------

Section 12.3

   Termination    39

Section 12.4

   Procedure and Effect of Termination    41 ARTICLE XIII MISCELLANEOUS
PROVISIONS    41

Section 13.1

   Notices    41

Section 13.2

   Actions by Sellers    42

Section 13.3

   Expenses    43

Section 13.4

   Successors and Assigns    43

Section 13.5

   Waiver    43

Section 13.6

   Entire Agreement; Disclosure Schedules    43

Section 13.7

   Amendments, Supplements, Etc.    43

Section 13.8

   Rights of the Parties    43

Section 13.9

   Applicable Law    43

Section 13.10

   Execution in Counterparts.    44

Section 13.11

   Titles and Headings    44

Section 13.12

   Invalid Provisions    44

Section 13.13

   Transfers    44

Section 13.14

   Brokers    44

Section 13.15

   Exculpation    44

Section 13.16

   Principles of Interpretation    44

Section 13.17

   Survival    45

Section 13.18

   Sellers Agreement to Indemnify    45

Section 13.19

   AirTran Agreement to Indemnify    45

Section 13.20

   Setoff    46

 

List of Schedules:

 

     Schedule 2.3    Ground Support Equipment Schedule 4.3    Adjustments to
Acquisition Price Schedule 6.4    Third Party Options Schedule 6.6    Consents
and Approvals Schedule 6.7    Permits Schedule 6.9    Title Schedule 6.11   
Assumed Contract Consents Schedule 6.12    Slots Schedule 6.13    Casualty
Schedule 6.15(a)    Midway Gates Schedule 6.15(b)    Gate Leases Schedule
6.15(c)    Gate Property Leases Schedule 6.15(d)    Ground Equipment Leases
Schedule 6.15(e)    Owned Gate Items Schedule 6.15(f)    Conditions of Gate
Owned Items, Gate Property and Sellers’ Ground Support Equipment Schedule
6.15(i)    Deferred Maintenance for Gate Items Schedule 6.15(k)    Services
Agreements Schedule 6.16(a)    Environmental Compliance

 

iii



--------------------------------------------------------------------------------

Schedule 6.16(b)    Environmental Claims Schedule 6.16(c)    Environmental
Allegations Schedule 6.16(d)    Environmental Sites Schedule 6.17    Taxes
Schedule 6.18    Routes Schedule 6.19    Intellectual Property Schedule 6.20(a)
   Leased Real Estate Assets Schedule 6.20(e)    Impaired Leased Real Estate
Assets Schedule 8.21    Ticket Sales Agreement Routes and Frequency

 

iv



--------------------------------------------------------------------------------

List of Exhibits:

 

Exhibit A – Definitions

Exhibit B – Disclosure Schedules

Exhibit C – Assignment of Facilities Lease

Exhibit D – Sale Procedures Order

Exhibit E – Approval Order

 

v



--------------------------------------------------------------------------------

ASSET ACQUISITION AGREEMENT

 

This ASSET ACQUISITION AGREEMENT (this “Agreement”) is made and entered into as
of November 16, 2004 (the “Execution Date”), by and among AirTran Airways, Inc.,
a Delaware corporation (“AirTran”), and ATA Holdings Corp., an Indiana
corporation (“Holdings”) and its wholly-owned subsidiary ATA Airlines, Inc., an
Indiana corporation (“ATA”) (Holdings and ATA as debtors and debtors in
possession are collectively referred to as “Sellers” and each individually is
referred to as “Seller”).

 

RECITALS

 

WHEREAS, Sellers desire to sell, assign and transfer to AirTran, and AirTran
desires to purchase and acquire from Sellers, certain assets, rights, interests
and properties of Sellers as herein described, all on the terms and subject to
the conditions set forth in this Agreement;

 

WHEREAS, Sellers have filed voluntary petitions for reorganization pursuant to
chapter 11 of title 11 of the United States Code, 11 U.S.C. Sections 101 et seq.
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Indiana (the “Bankruptcy Court”), and in connection with such
filings intend to seek the entry of an order of the Bankruptcy Court approving
this Agreement and authorizing Sellers to consummate the transactions
contemplated hereby;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, Holdings and ATA, jointly and
severally, hereby agree with AirTran as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, unless the context otherwise
requires, capitalized terms used in this Agreement shall have the meanings set
forth in Exhibit A hereto.

 

Section 1.2 Disclosure Schedules. References to “Schedules” shall mean the
disclosure schedules delivered by AirTran and Sellers as of the Execution Date
that are specifically made part of this Agreement. Any Schedule not delivered as
of the Execution Date shall be completed by the party designated on Exhibit B,
delivered to the non-preparing party in accordance with Section 13.1 on or by
the date set forth on Exhibit B and, upon acceptance by the non-preparing party
(which acceptance shall not be unreasonably withheld or delayed), shall be made
a part of this Agreement as if such Schedule were originally attached hereto as
of the Execution Date (unless the context requires otherwise).

 

1



--------------------------------------------------------------------------------

ARTICLE II

ACQUISITION OF ASSETS

 

Section 2.1 Acquisition of Transferred Assets. On the terms and subject to the
conditions set forth herein, at the Closing as described in Article V, Sellers
shall:

 

(i) assign and transfer to AirTran, and AirTran shall assume, acquire and accept
the assignment and transfer of, all of Sellers’ right, title and interest in and
to that certain “Chicago Midway Airport Amended and Restated Airport Use
Agreement and Facilities Lease” dated with an effective date of January 1, 1997,
as amended and supplemented as of the Execution Date (the “Facilities Lease”)
including without limitation all of Sellers’ right and interest thereunder in
and to 14 gates, ramp space, and associated service facilities at Chicago’s
Midway Airport, and

 

(ii) sell, transfer, convey, assign and deliver to AirTran, and AirTran shall
purchase, acquire and accept transfer and assignment of, the following assets,
properties and rights: (a) the Midway Gate Property (Sellers’ interest and
rights in and to the Facilities Lease and the owned Midway Gate Property and the
leased Midway Gate Property, collectively the “Midway Gates”; and the leased
Midway Gate Property together with the Facilities Lease, collectively, the
“Midway Leased Assets”), (b) two (2) transferable permanent arrival or departure
slots (nos. 1022 and 1126) at Reagan (the “Permanent Slots”), (c) all Sellers’
right, title and interest in and to the airport facility leases, agreements or
arrangements at outlying Stations served from Midway (exclusive of Stations in
Indianapolis, Indiana, Los Angeles and San Francisco, California, Hawaii,
Mexico, San Juan, Puerto Rico and other locations outside the United States
within the Caribbean Basin) (collectively, the “Station Leases”) which AirTran
elects by written notice to Sellers given within thirty (30) days of the
Execution Date to assume at and from Closing together with all Gate Property and
assumed Gate Property Leases, in each case relating to such assumed Station
Leases (collectively, the “Acquired Station Assets”), (d) the rights of Sellers
under the Service Agreements which AirTran elects to assume as of Closing, (e)
any and all existing manufacturer or vendor warranties, customer support
agreements, and similar items of Sellers relating to the forgoing, and (f) all
books and records (or copies thereof, in which case the originals shall be made
available to AirTran) of Sellers relating to the foregoing (excluding Sellers’
general home office financial and accounting books and records, access to which,
however, shall be provided to AirTran upon request),

 

all of the rights, interests, assets and property, real and personal, tangible
and intangible, referenced in clauses (i) and (ii) above of this Section 2.1,
together with all substitutions therefor and all accessions thereto and
replacements and renewals thereof (collectively, the “Transferred Assets”), free
and clear of all Liens except Permitted Liens.

 

Section 2.2 This Section Reserved.

 

Section 2.3 Ground Support Equipment. In addition to the Transferred Assets
described in Section 2.1 above, AirTran is hereby granted the option with
respect to, all or any portion of the Ground Support Equipment owned or leased
by Sellers which is located or used at Midway Airport and/or at the facilities
included in or covered by the Station Leases and not

 

2



--------------------------------------------------------------------------------

otherwise described in Section 2.1 above, exercisable at the Closing, to (i)
purchase the Ground Support Equipment owned by Sellers at the Appraised
Liquidation Value thereof or (ii) be assigned the Sellers’ leasehold interest in
Ground Support Equipment leased by Sellers with AirTran assuming the lease
rental and other obligations accruing post assignment at a rental or charge not
greater than the rental payable by Sellers to the lessor or other contracting
party under the applicable lease or arrangement (as the same may be adjusted
downward by negotiation between AirTran and such lessors). Further AirTran may
elect to acquire, by assignment and assumption of the lease rental obligations
accruing after Closing, any Gate Property Leases. All the Ground Support
Equipment is listed on Schedule 2.3 hereof (it being agreed that Sellers shall
provide to AirTran within fifteen (15) days after the Execution Date a revised
Schedule 2.3 with identification of Ground Support Equipment which is owned and
that which is leased identified by station and the lease term and rent
thereunder). AirTran may exercise this option and election at any time by giving
written notice to Sellers up until 10 days prior to Closing. With respect to
Ground Support Equipment to be purchased or leased by AirTran, AirTran shall
arrange, at Sellers’ cost, for a qualified, nationally recognized appraiser of
commercial aviation ground support equipment, reasonably acceptable to Sellers,
to determine the Appraised Liquidation Value of each piece, item or component of
the Ground Support Equipment and shall endeavor to obtain such valuation at
least 10 days prior to Closing. After such Appraised Liquidation Value has been
determined, AirTran may elect to exercise its purchase option, or if such option
has already been exercised may withdraw such exercise, in each case, in whole or
in part, by notice in writing to Sellers given at or prior to Closing. If
AirTran elects to buy (or assume Sellers’ obligations accruing after Closing
under any lease of) all or any portion of the Ground Support Equipment or assume
all or any portion of Seller’s obligations accruing after Closing under any Gate
Property Leases, such purchased or leased Ground Support Equipment and the
Assumed Gate Property Leases shall be included within the definition of
“Transferred Assets”, and the Appraised Liquidation Value of any such Ground
Support Equipment which is to be purchased shall be added to the Acquisition
Price hereinafter described. If AirTran desires to assume the lease obligations
relating to any Ground Support Equipment which is included in a lease with other
property, or is leased under a non-assignable lease, Sellers will use their best
reasonable efforts to seek the necessary consents to such lease assignment, and
failing to obtain such consent, will, at AirTran’s option, sublease or otherwise
arrange or make available for the use by AirTran of such Ground Support
Equipment after Closing.

 

Section 2.4 Excluded Assets. Notwithstanding anything contained in this
Agreement to the contrary, the rights, properties and assets of Sellers and
their Affiliates, including (i) ATA Connection located at Midway, (ii) any of
the facilities (or property located at such facilities) covered by the Station
Leases not acquired or assumed by AirTran pursuant hereto and (iii) with respect
to Station Leases acquired or assumed by AirTran, any rights to repayment from
lessors of such Station Leases of any amounts or rent and other charges and fees
(including landing fees, terminal rents, ramp fees, FIS fees, equipment fees and
fueling fees) for which payment in excess of amounts actually owed were made by
Sellers to such lessors at any time prior to the Closing Date together with the
right to the return of any letter of credit, bond or other security to the
extent not applied by any such lessors to outstanding and unpaid obligations of
Sellers to such lessors (collectively, the “Excluded Assets”) shall not be
included in the Transferred Assets.

 

3



--------------------------------------------------------------------------------

ARTICLE III

ASSUMPTION OF LIABILITIES

 

Section 3.1 Assumed Liabilities. AirTran shall assume and thereafter in due
course pay and fully satisfy only the following liabilities and obligations of
Sellers (collectively the “Assumed Liabilities”) and no other such liabilities
or obligations:

 

(i) the liabilities and obligations of the lessee under the Facilities Lease,
any Station Leases and related Gate Property Leases transferred to and assumed
by AirTran hereunder;

 

(ii) the liabilities and obligations of the lessee under the Assumed Ground
Equipment Leases, if any, and the Assumed Gate Property Leases, if any; and

 

(iii) the liabilities and obligations of Sellers under any other Assumed
Contracts;

 

but in each such case only those accruing or arising solely from or with respect
to the period after the Closing.

 

Except as set forth above, AirTran shall not assume or be liable for any other
obligations or liabilities of Sellers or either Seller whatsoever (including,
without limitation, any cure or other amounts payable to other parties under the
Assumed Contracts accruing or arising with respect to any period prior to
Closing); provided, however, that AirTran shall have the right, upon prior
written notice to the Sellers, to pay any such cure amounts and offset such
amounts against the Acquisition Price or any other amount due to one or more of
the Sellers by AirTran.

 

Section 3.2 Retained Liabilities. Notwithstanding anything contained in this
Agreement to the contrary, AirTran does not assume or agree to pay, satisfy,
discharge or perform, and shall not be deemed by virtue of the execution and
delivery of this Agreement or any document delivered at the Closing pursuant to
this Agreement, or as a result of the consummation of the transactions
contemplated by this Agreement, to have assumed, or to have agreed to pay,
satisfy, discharge or perform, any liability, obligation or indebtedness
whatsoever of either Seller, or any other Person whether primary or secondary,
direct or indirect, contingent or guaranteed, other than solely the Assumed
Liabilities. Sellers shall retain and, except to the extent excused or
prohibited by the applicable provisions of the Bankruptcy Code, pay, satisfy,
discharge and perform in accordance with the terms thereof, all liabilities and
obligations other than the Assumed Liabilities, including, without limitation,
those set forth below (all such liabilities and obligations retained by Seller
being referred to herein as the “Retained Liabilities”):

 

(a) all obligations or liabilities of Sellers or any predecessor(s) or
Affiliate(s) of Sellers that relate to any assets other than Transferred Assets
or that relate to the Transferred Assets which are not Assumed Liabilities;

 

4



--------------------------------------------------------------------------------

(b) all obligations or liabilities of Sellers or any predecessor(s) or
Affiliate(s) of Sellers relating to Taxes with respect to the Transferred Assets
or otherwise, for all periods, or portions thereof, on or prior to the Closing
Date;

 

(c) all obligations or liabilities for any legal, accounting, investment
banking, brokerage or similar fees or expenses incurred by either Seller in
connection with, resulting from or attributable to the transactions contemplated
by this Agreement; and

 

(d) all liabilities and obligations of Sellers or any predecessor(s) or
Affiliate(s) of Sellers’ resulting from, caused by or arising out of, directly
or indirectly, the conduct of their respective businesses or ownership or lease
of any of their properties or assets or any properties or assets previously used
by either Seller (including without limitation the Transferred Assets) at any
time prior to or on the Closing, including without limitation such of the
foregoing (i) as constitute, may constitute or are alleged to constitute a tort,
breach of contract or violation of requirement of any Law, or (ii) that relate
to, result in or arise out of the existence or imposition of any liability or
obligation to remediate or contribute or otherwise pay any amount under or in
respect of any environmental, superfund or other environmental cleanup or
remedial Laws, occupational safety and health Laws or other Laws.

 

Neither of Sellers nor AirTran has granted to the other any covenant of
non-competition and nothing in this Agreement shall be deemed to preclude either
party from competing with any business or schedule flight services of the other.

 

ARTICLE IV

ACQUISITION PRICE

 

Section 4.1 Acquisition Price. In consideration of the assignment, transfer and
conveyance to AirTran of all right, title and interest in and to the Transferred
Assets and the other rights assigned, granted or transferred to AirTran pursuant
hereto, and subject to the conditions and in accordance with the terms hereof,
AirTran shall (a) assume at Closing the Assumed Liabilities, and (b) pay to or
on behalf of Sellers as and when hereinafter provided an aggregate of
$89,955,000, subject to adjustments as provided in Section 2.3 and Section 4.3,
prorations as provided in Section 4.4 and any offsets to the Acquisition Price
pursuant to Section 4.6 (collectively, the Assumed Liabilities assumed pursuant
to clause (a) above and the amount referenced in clause (b) above, as adjusted,
prorated and/or setoff, the “Acquisition Price”). The portion of the Acquisition
Price referenced in clause (b) above shall be paid as follows: (i) $42,000,000
to Sellers in cash at Closing (plus or minus the adjustments described above),
(ii) approximately $6,990,362 to the City of Chicago on behalf of Sellers in
payment of the Chicago Construction Loan Indebtedness plus payment of such other
amounts described in Section 4.3(c) and (iii) the balance to Sellers in cash
installments of $12,000,000 on January 11, 2005 (less any amounts paid pursuant
to Section 4.3(c) in excess of $6,990,362), and $6,964,638 on April 1, 2005 and
up to $22,000,000 in installments as and to the extent provided in Section
4.3(d).

 

Section 4.2 Allocation of Acquisition Price. AirTran shall, within 120 days
after the Closing Date, prepare and deliver to Sellers for their consent (which
consent shall not be unreasonably withheld, conditioned or delayed) a schedule
allocating the Acquisition Price among the Transferred Assets in accordance with
Treasury Regulation 1.1060-1T (or any

 

5



--------------------------------------------------------------------------------

comparable provisions of state or local tax law) or any successor provision.
Sellers shall be entitled to object to any allocation that causes the amount of
Taxes to be paid by Sellers pursuant to Section 4.5 to exceed the Sales or use
Tax, if any, which would be payable on the sale of the Owned Ground Equipment
for the Appraised Liquidation Value thereof, unless AirTran shall pay to Sellers
at Closing the amount of such additional Taxes which are required to be paid by
Sellers. If Sellers raise objections, AirTran and Sellers will negotiate in good
faith to resolve such objections. AirTran and Sellers shall report and file all
Tax Returns (including amended Tax Returns and claims for refund) consistent
with the allocation, if any, consented to, or required to be consented to, by
Sellers, and shall take no position contrary thereto or inconsistent therewith
(including, without limitation, in any audits or examinations by any taxing
authority or any other proceedings). AirTran and Sellers and each Affiliate of
Sellers shall cooperate in the filing of any forms (including Form 8594) with
respect to such allocation, including any amendments to such forms required with
respect to any adjustment to the Acquisition Price, pursuant to this Agreement.
If and to the extent the parties are unable to agree on such allocation, each
shall be free to make its own allocation for tax purposes. Notwithstanding any
other provisions of this Agreement, the foregoing agreement shall survive the
Closing Date without limitation.

 

Section 4.3 Adjustments to Acquisition Price.

 

(a) In the event that, as a result of the operation of Section 11.1, any
Transferred Asset that would be otherwise purchased or acquired at the Closing
is not purchased or acquired at the Closing (or in the event that any tangible
Transferred Asset has been damaged as described in Section 11.1, but such damage
has not been fully repaired), then the Acquisition Price shall be reduced to the
extent and as provided in Section 11.1, except as otherwise set forth in
paragraph (b) below;

 

(b) With respect to any Gate, Ground Support Equipment, Ground Equipment Lease,
Gate Property, Gate Property Lease, or any other Transferred Asset that is not
transferred to AirTran at the Closing for any reason, the portion of the
Acquisition Price allocated to each such item (and, accordingly, the Acquisition
Price as a whole) shall be reduced by an amount consistent with the allocations
as set forth on Schedule 4.3 or as mutually agreed by the parties hereto if not
specifically included thereon;

 

(c) AirTran shall deduct from the cash portion of the Acquisition Price to be
paid at Closing and pay over to the City of Chicago, Illinois the amounts owing
to the City of Chicago in respect of the approximately $6,990,362 outstanding
principal amount of unsecured construction loans made to ATA to fund the jet
bridge extension at Midway Airport (such obligations being loan advances in the
aggregate principal amount of $7,173,763 representing indebtedness for money
borrowed by Sellers pursuant to the Chicago Construction Loan (the “Chicago
Construction Loan Indebtedness”), and any other amounts necessary to satisfy any
other obligations as to which the failure to perform or cure would constitute a
default or an event of default under the Facilities Lease or the Chicago
Construction Loan Agreement; provided, however, in no event shall AirTran be
permitted or required to pay, assume or deduct in excess of $8,000,000 from the
cash portion of the Acquisition Price for such payment (or assumption of such
payment) to the City of Chicago; and

 

6



--------------------------------------------------------------------------------

(d) AirTran shall pay to Sellers up to $22,000,000 of the Acquisition Price
referenced in clause (b) of Section 4.1 as and to the extent as follows: on the
twentieth (20th) day of each calendar month, commencing with the month after
Closing and continuing until December 31, 2012 AirTran shall pay to Sellers a
marketing fee of $400 for each Designated Midway Revenue Flight which is made
during such period by AirTran or any of its successors and assigns (including
flights of AirTran under the Wet Leases or any other wet lease with any other
air carrier), up to but not exceeding an aggregate maximum of all such payments
during such period of $22,000,000. Accompanying each such payment, AirTran shall
provide Sellers with appropriate documentation showing the number of Designated
Midway Revenue Flights and calculating the amount due to Sellers for such
flights during the prior month. ATA shall have the right upon reasonable prior
written notice to AirTran to audit the prior year’s flight records of AirTran at
mutually agreeable times to confirm the number of Designated Midway Revenue
Flights during any applicable period or periods but no such audit shall
interfere with AirTran’s normal business operations. All such information shall
be kept confidential by Sellers and Sellers’ auditors and used for no other
purpose than to confirm the amount due from AirTran from such flights. No such
audit may be conducted later than within the calendar year following the year to
be audited.

 

Section 4.4 Prorations. Sellers shall bear all personal property and ad valorem
tax liability with respect to the Transferred Assets if the lien or assessment
date arises or relates to any period prior to the Closing Date irrespective of
the reporting and payment dates of such Taxes. All other property Taxes, ad
valorem Taxes and similar recurring Taxes and fees and charges on or with
respect to the Transferred Assets, and all lease payments or similar recurring
payments under lease agreements that are Assumed Contracts, shall be pro rated
between AirTran and the applicable Seller as of 12:01 a.m. Indianapolis time on
the Closing Date. All payments to be made by AirTran or either Seller in
accordance with this Section 4.4 shall be made, to the extent then determinable,
by way of adjustments to the cash portion of the Acquisition Price to be paid to
Sellers by AirTran at the Closing. AirTran shall have the right of reasonable
review and approval of each Seller’s property tax returns and assessments and
the right to contest any assessment for which AirTran bears any economic
responsibility. Sellers shall reasonably cooperate with AirTran to advance any
contest.

 

Section 4.5 Transfer Taxes. Any sales, use, transfer, recording or similar taxes
due as a result of the transactions provided for herein shall be paid by
Sellers. Notwithstanding the foregoing, the Approval Order shall contain a
provision that the Sellers’ sale, transfer, assignment and conveyance of the
Transferred Assets to AirTran hereunder shall be entitled to the protections
afforded under Section 1146(c) of the Bankruptcy Code (but the failure of the
Approval Order to contain such provisions shall not relieve Seller of their
obligation to pay the items specified in the first sentence of this Section
4.5). AirTran will cooperate reasonably with reasonable written requests of
Sellers to minimize any such Taxes, including with respect to delivery location.

 

Section 4.6 Offsets to Acquisition Price. The Acquisition Price payable by
AirTran to Sellers at the Closing shall be offset by crediting AirTran with the
following amounts (collectively, the “Acquisition Price Offset Amount”):

 

(a) Sellers’ payment obligation to AirTran under Section 8.8; and

 

7



--------------------------------------------------------------------------------

(b) such other amounts, if any, owed by Sellers to AirTran or required hereby to
be paid by Sellers to third parties under this Agreement with respect to the
Transferred Assets or otherwise that are unpaid and outstanding as of the
Closing Date.

 

ARTICLE V

CLOSING

 

Section 5.1 Closing. The consummation of the purchase, assignment and transfer
of all right, title and interest in and to the Transferred Assets contemplated
hereby (the “Closing”) shall take place at the offices of Baker & Daniels, 300
North Meridian Street, Suite 2700, Indianapolis, Indiana subject to the
satisfaction or waiver of the conditions set forth in Section 5.4 and Section
5.5, as soon as practicable after the Execution Date and in any event not later
than the Scheduled Closing Date, or at such other time and place and on such
other date as AirTran and Sellers shall agree (the “Closing Date”).

 

Section 5.2 Deliveries at Closing. At the Closing:

 

(a) Sellers shall deliver to AirTran the items described in clauses (i) through
(v) below, to the extent applicable with respect to the Closing:

 

(i) an assignment containing the terms and conditions agreed between AirTran and
the City of Chicago as set forth in Exhibit C, which assignment shall be in form
and substance satisfactory to AirTran and pursuant to which Sellers will assign
all right, title and interest of Sellers in and to the Facilities Lease (the
“Facilities Lease Assignment”) and a general bill of sale and assignment, in
form and substance reasonably satisfactory to AirTran (the “Bill of Sale”), in
each case with respect to the Transferred Assets to be conveyed by Sellers at
the Closing together with any other documents reasonably requested by AirTran so
as to assign, transfer and convey to AirTran good and valid title, free and
clear of all Liens (other than Permitted Liens), to all right, title and
interest in and to the Transferred Assets, each executed by ATA;

 

(ii) instruments of conveyance or consents to assignment for the assignment of
the Permanent Slots, in form and substance reasonably satisfactory to AirTran,
executed by each applicable Seller;

 

(iii) the officers’ certificates referenced in Section 5.4(c);

 

(iv) the agreements referred to in Sections 8.7, 8.16, 8.17, 8.18, 8.19, 8.20,
8.21, 8.22 (if any), 8.24 (if any) and 9.4; and

 

(v) all other agreements, documents, certificates, instruments or writings
contemplated or described herein or as reasonably requested by AirTran in
connection herewith.

 

(b) Sellers shall use their best efforts to effect, by appropriate transfer
documents satisfactory in form and substance to AirTran, the transfer at Closing
to AirTran of all Sellers’ interest in such of the Station Leases, the Assumed
Ground Equipment Leases, the

 

8



--------------------------------------------------------------------------------

Service Agreements and the Assumed Gate Property Leases, as AirTran may request.
In the event, despite Sellers’ best reasonable efforts, Sellers are unable to
assign or transfer any such leases or agreements, such failure shall not be a
default by Sellers under this Agreement or a basis for termination of this
Agreement by AirTran, but, in such event, Sellers shall cooperate fully with
AirTran, by such alternative arrangements as may be reasonably available, to
provide AirTran with the benefit of such leases or agreements. To the extent
consistent with the level of AirTran’s use of the facilities governed by the
Station Leases, and so long as neither of Sellers is owned or controlled,
directly or indirectly, by another airline, or under common control with another
airline (exclusive of Chicago Express Airlines, Inc.), AirTran will at Closing,
or as promptly after Closing as practicable, enter into arrangements with
Sellers, as may reasonably be requested by Sellers at Closing, to permit Sellers
continued access on commercially reasonable terms, to be agreed by the parties,
to such facilities governed by the Station Leases assumed by AirTran and the
Assumed Gate Property Leases that are and so long as staffed by AirTran
personnel. Such arrangements shall be for a period of at least two (2) years
from the date of Closing, or the earlier termination of such Station Leases (no
such arrangements to be further assignable or transferable by Sellers);

 

(c) AirTran shall deliver to Sellers, to the extent applicable with respect to
the Closing, the items described in clauses (i) through (iv) below:

 

(i) the portion of the Acquisition Price to be paid at Closing (less as provided
in Section 4.1), by wire transfer of immediately available funds to the account
or accounts designated by Sellers;

 

(ii) one or more assumption agreements pursuant to which AirTran assumes at the
Closing the Assumed Liabilities being assumed at the Closing, in form and
substance reasonably satisfactory to Sellers (collectively, the “Assumption
Agreement”), each duly executed and delivered by AirTran;

 

(iii) the officer’s certificate referenced in Section 5.5(c); and

 

(iv) all other agreements, documents, certificates, instruments or writings
contemplated or described herein or as reasonably requested by Sellers in
connection herewith.

 

Section 5.3 Delivery of Transferred Assets. At Closing, Sellers shall assign,
transfer and convey to, and place AirTran in full possession and control of, the
Transferred Assets to be acquired by AirTran at the Closing.

 

Section 5.4 Conditions Precedent to Obligations of AirTran. The obligations of
AirTran under this Agreement to consummate the transactions contemplated hereby
to be consummated at the Closing shall be subject to the satisfaction, at or
prior to the Closing, of all of the following conditions, any one or more of
which may be waived in writing at the option of AirTran:

 

(a) All representations and warranties of Sellers in this Agreement or in any
exhibit, schedule or document delivered pursuant hereto shall be true and
correct in all respects (with respect to representations and warranties
qualified or limited by materiality or Material

 

9



--------------------------------------------------------------------------------

Adverse Effect) or in all material respects (with respect to representations and
warranties not so qualified or limited), in each case when made and on and as of
the Closing Date as if made on and as of that date (other than any such
representations or warranties that expressly speak only as of an earlier date).

 

(b) All of the terms, covenants and conditions to be complied with and performed
by Sellers on or prior to the Closing Date shall have been complied with or
performed in all material respects.

 

(c) AirTran shall have received a certificate or certificates, dated as of the
Closing Date, executed on behalf of Sellers, each by an authorized executive
officer thereof, certifying in such detail as AirTran may reasonably request
that the conditions specified in Section 5.4(a) and Section 5.4(b) hereof have
been fulfilled.

 

(d) The waiting period under the HSR Act or any other applicable competition,
merger, control, Antitrust Law or similar Law shall have expired or terminated,
and the FAA, DOT and any other Governmental Authorities whose consent is or may
be required for consummation of the transactions contemplated hereby shall have
issued all approvals required for the transactions contemplated hereby, and no
condition or requirement unacceptable to AirTran in its sole discretion shall be
imposed on or required of AirTran or any of its Affiliates as a result of or as
a condition to any of the foregoing.

 

(e) All Consents described or referred to in Section 6.6 or referred to on
Schedule 6.6 and otherwise required to consummate the Closing hereunder and to
enter into the agreements described herein shall have been obtained (without any
limitation, restriction or condition not otherwise applicable to the applicable
Seller being imposed on AirTran or its ownership or use of any Transferred
Assets).

 

(f) No action, suit or proceeding (including, without limitation, any proceeding
over which the Bankruptcy Court has jurisdiction under 28 U.S.C. §157(b) and
(c)) shall be pending or overtly threatened by or before any Governmental
Authority or pending or overtly threatened by any other Person to enjoin,
restrain, prohibit or obtain substantial damages or significant equitable relief
in respect of or related to any of the transactions contemplated by this
Agreement, or that would be reasonably likely to prevent or make illegal the
consummation of any transactions contemplated by this Agreement or that, if
adversely determined, could be materially adverse to the operation or use of the
Transferred Assets, and any such actions, suits or proceedings that have
theretofore been brought and determined shall have become Final Orders without
having any of the foregoing and without the imposition of any condition or
requirement on AirTran.

 

(g) There shall not be in effect any Law of any Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise preventing,
materially adversely affecting, or prohibiting consummation of the transactions
contemplated by this Agreement.

 

(h) No loss of or damage to any Transferred Asset(s) shall have occurred since
the Execution Date, except for (i) damage that has already been fully repaired
or is addressed in Section 11.1, (ii) losses that have been replaced with assets
of comparable or higher

 

10



--------------------------------------------------------------------------------

quality with the reasonable approval of AirTran, (iii) losses of Ground Support
Equipment, or (iv) uninsured losses or damage to the Gate Property or Ground
Support Equipment which AirTran, acting reasonably and in good faith, considers
immaterial.

 

(i) No loss or modification of or limitation on any Assumed Contract shall have
occurred since the Execution Date without the written consent of AirTran in its
sole discretion, including without limitation any forfeiture, expiration without
renewal, termination or other loss thereof, other than modifications or
limitations which AirTran, acting reasonably and in good faith, considers
immaterial to any assumed Ground Equipment Leases or assumed Gate Property
Leases.

 

(j) No Slot shall have been withdrawn by the FAA or designated for withdrawal by
the FAA for any reason whatsoever (except those that have been reinstated as of
the Closing and those relinquished) and Sellers’ right or license to use any
Slot shall have not expired without renewal or have been terminated or revoked
by the FAA for any reason whatsoever (except those that have been reinstated as
of the Closing) and no Law shall have been enacted, adopted, modified, amended
or repealed after the Execution Date, the effect of which is to materially limit
or prohibit the use by Sellers of any Slot.

 

(k) The Approval Order shall have been entered and shall have become a Final
Order.

 

(l) Any Environmental Assessments or additional non-intrusive due diligence on
real estate assets conducted by or on behalf of AirTran (there being no duty of
or on AirTran to conduct any such assessment or due diligence and the failure to
do so shall not adversely affect any representation or warranty of Sellers)
shall have been completed with results reasonably satisfactory to AirTran in its
sole discretion and no material expenditures shall be required to remediate or
otherwise cure any actual or potential Environmental Claim (for purposes of this
provision any expenditures which individually or in the aggregate may reasonably
be expected to exceed $250,000 shall be deemed material); provided, however,
this condition shall be deemed waived by AirTran if it does not notify Sellers
in writing on or before the expiration of the Evaluation Period of the failure
of this condition and of AirTran’s election to terminate this Agreement by
reason of such failure.

 

(m) No event, events or circumstance shall have occurred since the Execution
Date which, independently or together with any other event, events or
circumstance that have occurred or are in AirTran’s opinion reasonably likely to
occur, have or in AirTran’s opinion are reasonably likely to have a Material
Adverse Effect.

 

(n) The agreements referred to in Sections 8.7, 8.16-8.22, inclusive, Section
8.24 and Section 9.4, together with all other agreements required to be entered
into by the terms hereof, shall have been duly and validly executed and
delivered by the parties.

 

(o) The City of Chicago shall have given its consent to the assignment and
transfer of the Midway Leased Assets to AirTran, and shall have waived any
default which now or hereafter may exist by reason of any default under the
Training Center Agreements (it being acknowledged that the consent of the City
of Chicago may include gate utilization covenants

 

11



--------------------------------------------------------------------------------

with which AirTran must comply, but Sellers and AirTran agree that such
utilization covenants must be satisfactory to AirTran in its sole and absolute
discretion) and shall have confirmed that the unpaid amounts due under the
Chicago Construction Loan Indebtedness, and any other amounts necessary to
satisfy any other obligations as to which the failure to perform or cure would
constitute a default or an event of default under the Facilities Lease or the
Chicago Construction Loan, is less than $8,000,000.

 

(p) The City of Chicago shall have entered into the New Right of Entry Agreement
with AirTran.

 

Section 5.5 Conditions Precedent to Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated hereby to be consummated at
the Closing shall be subject to the satisfaction, at or prior to the Closing, of
all the following conditions, any one or more of which may be waived in writing
at the option of Sellers:

 

(a) All representations and warranties of AirTran made in this Agreement or in
any exhibit, schedule or document delivered pursuant hereto shall be true and
correct in all respects (with respect to representations and warranties
qualified or limited by materiality) or in all material respects (with respect
to representations and warranties not so qualified or limited), in each case
when made and as of the Closing Date as if made on and as of that date (other
than such representations or warranties that expressly speak only as of an
earlier date).

 

(b) All of the terms, covenants and conditions to be complied with and performed
by AirTran on or prior to the Closing Date shall have been complied with or
performed in all material respects.

 

(c) Sellers shall have received a certificate, dated as of the Closing Date,
executed on behalf of AirTran by an authorized executive officer thereof,
certifying in such detail as Sellers may reasonably request that the conditions
specified in Section 5.5(a) and Section 5.5(b) have been fulfilled.

 

(d) The waiting period under the HSR Act or any other applicable competition,
merger, control, Antitrust Law or similar Law shall have expired or terminated,
and the FAA, DOT, City of Chicago, Chicago City Council and any other
Governmental Authorities whose consent is required for consummation of the
transactions contemplated hereby shall have issued all approvals required for
the transactions contemplated hereby.

 

(e) There shall not be in effect any Law of any Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise preventing or
prohibiting consummation of the transactions contemplated by this Agreement.

 

(f) AirTran and Sellers shall have duly and validly executed and delivered the
Alliance Agreement.

 

(g) The Approval Order shall have been entered and shall have become a Final
Order.

 

12



--------------------------------------------------------------------------------

(h) The City of Chicago shall have given its consent to the assignment and
transfer of the Midway Leased Assets to AirTran and waived any cross default
under the Facilities Lease that now or hereafter exists by reason of any other
agreement between the City of Chicago and Sellers.

 

(i) No action, suit or proceeding (including, without limitation, any proceeding
over which the Bankruptcy Court has jurisdiction under 28 U.S.C. § 157(b) and
(c)) shall be pending or overtly threatened by or before any Governmental
Authority or pending or overtly threatened by any other Person to enjoin,
restrain, prohibit or obtain substantial damages or significant equitable relief
in respect of or related to any of the transactions contemplated by this
Agreement, or that would be reasonably likely to prevent or make illegal the
consummation of any transactions contemplated by this Agreement, and any such
actions, suits or proceedings that have theretofore been brought and determined
shall have become Final Orders without having any of the foregoing and without
the imposition of any condition or requirement on Sellers.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Subject to any exceptions set forth in the Schedules delivered by Sellers
pursuant to Section 1.2, each of the Sellers makes the following representations
and warranties to AirTran with respect to itself and each other Seller, as
applicable, each of which shall be true and correct as of the Execution Date and
as of the Closing Date (except to the extent expressly relating solely to a
specific date, in which event it shall be true and correct as of such date) and
shall be unaffected by any investigation heretofore or hereafter made by or on
behalf of AirTran or its Affiliates.

 

Section 6.1 Organization and Good Standing. Each Seller is a corporation duly
organized and validly existing under the laws of its respective jurisdiction of
organization and has the requisite corporate or other organizational power and
authority to own, lease or otherwise hold its properties and assets and carry on
its business as presently conducted. Each Seller is qualified or licensed to do
business as a foreign corporation and is in good standing in every jurisdiction
where the nature of the business conducted by it or the properties owned or
leased by it requires qualification, except where the failure to be so
qualified, licensed or in good standing would not reasonably be expected to have
a Material Adverse Effect.

 

Section 6.2 Authorization and Effect of Agreement. Each Seller has the requisite
corporate power and authority (a) to execute and to deliver this Agreement and
the Ancillary Agreements to which it will be a party and (b) in the event the
Sale Procedures Order and the Approval Order are entered by the Bankruptcy
Court, to perform its obligations hereunder and under any such Ancillary
Agreements. The execution and delivery by each Seller of the Ancillary
Agreements to which it will be a party have been (or will be at the time of
execution thereof) duly authorized by all necessary corporate or other
organizational action on the part of such Seller. The execution and delivery of
this Agreement and the Ancillary Agreements by Sellers, and subject to clause
(b) above, the performance by Sellers of their obligations hereunder and
thereunder and the consummation by Sellers of the transactions contemplated
hereby and thereby, have been duly authorized by their Boards of Directors and
no other corporate action on

 

13



--------------------------------------------------------------------------------

the part of Sellers is necessary to authorize the execution and delivery of this
Agreement, the Ancillary Agreements or the consummation of the transactions
contemplated hereby or thereby. The execution and delivery by each Seller of the
Ancillary Agreements to which it will be a party have been (or will be at the
time of execution thereof) duly authorized by all necessary corporate or other
organizational action on the part of such Seller. This Agreement has been duly
and validly executed and delivered by Sellers and constitute valid and binding
obligations of Sellers, enforceable against Sellers in accordance with its
terms, subject (a) to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, including, without limitation, for purposes of the
representation and warranty being made as of the Closing Date, the discretion of
the Bankruptcy Court for so long as the Bankruptcy Court retains jurisdiction
over the Chapter 11 Cases, and (b) as to enforceability, to general principles
of equity, including principles of commercial reasonableness, good faith and
fair dealing (regardless of whether enforcement is sought in a proceeding at law
or in equity), and (c) competing offers as described in Section 8.13(a), and
entry of the Approval Order. Each of the Ancillary Agreements, executed and
delivered by Sellers or any Seller, or any of their Affiliates, as applicable,
at the Closing, shall constitute a valid and binding agreement of Sellers or
such Seller, or Affiliate, enforceable against Sellers or such Seller or
Affiliate in accordance with its terms, subject (a) to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, including, without
limitation, the discretion of the Bankruptcy Court for so long as the Bankruptcy
Court retains jurisdiction over the Chapter 11 Cases, and (b) as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

Section 6.3 No Conflicts. The execution and delivery by Sellers of this
Agreement and any Ancillary Agreements to which they or either of them will be a
party and the execution and delivery by each Affiliate of either of the Sellers
of each Ancillary Agreement to which such Affiliate will be a party do not and
will not, as applicable, and, in the event the Approval Order is entered by the
Bankruptcy Court and shall become a Final Order and the requisite consents are
obtained as contemplated by Section 6.6, the performance by each Seller of the
transactions contemplated by this Agreement or such Ancillary Agreements, as
applicable, will not, (a) conflict with, or result in any violation of, or
constitute a default under (except as a result of the Chapter 11 Cases), or, as
applicable, give rise to the creation of a Lien upon any of the Transferred
Assets or to a right of termination, cancellation or acceleration of any
obligation or to a loss of a benefit under, (i) any provision of the articles of
incorporation or bylaws or other applicable constituent documents of either
Seller, (ii) and except for consents required to assign certain Assumed
Contracts as described on Schedule 6.11 hereto, any of the terms, conditions or
provisions of any Contract by which either Seller is bound, (iii) any Law
applicable to or binding on either Seller or any of its respective assets, (b)
affect the ability of AirTran to own, use or operate the Transferred Assets
following the Closing in substantially the same manner as the Transferred Assets
are presently owned, used or operated by either Seller, (c) create any Lien on
or any right of any third party to purchase, use or operate any of the
Transferred Assets or (d) accelerate or trigger any right or obligation of any
party under any Assumed Contract.

 

Section 6.4 No Third Party Options. Except as set forth in Schedule 6.4, there
are no existing agreements, options or commitments granting to any Person the
right to acquire either Seller’s right, title or interest in or to any of the
Transferred Assets or any interest therein.

 

14



--------------------------------------------------------------------------------

Section 6.5 Data. All Data are true and correct in all material respects (other
than FAA maintenance records, which are true and correct in all respects) and
are accurately extracted from the books and records of Sellers.

 

Section 6.6 Consents and Approvals. Other than in connection with the entry of
the Sale Procedures Order, entry of the Approval Order and as set forth on
Schedule 6.6, the execution and delivery by Sellers of this Agreement and any
Ancillary Agreements to which it will be a party does not and will not, and the
consummation by Sellers of the transactions contemplated hereby and thereby will
not, require any Consent, except (a) as disclosed on Schedule 6.11, (b) for
compliance with the HSR Act, (c) as required by the FAA, (d) as required by the
DOT, and (e) as required by the City of Chicago.

 

Section 6.7 Permits; Compliance with Law. Schedule 6.7 sets forth a true,
correct and complete list of all Permits. Sellers possess all Permits necessary
for the operation and ownership of the Transferred Assets. All Permits issued to
either Seller are in full force and effect. No outstanding violations are or
have been recorded in respect of any of the Permits. The use and operation by
either Seller of the Transferred Assets and the conduct of its business comply
with all Laws and the requirements and conditions of all Permits, including
without limitation all applicable operating certificates and authorities, common
carrier obligations, airworthiness directives, and all other rules, regulations,
directives and policies of the FAA, DOT, City of Chicago, Chicago City Council
and all other Governmental Authorities having jurisdiction over the Transferred
Assets and the business conducted by Sellers. No proceeding is pending or, to
either Seller’s knowledge, threatened to revoke, withdraw or limit any such
Permit, and there is no fact, error or admission relevant to any Permit that
would permit the violation of or revocation, withdrawal or limitation or result
in the threatened violation of or revocation, withdrawal or limitation of any
such Permit. Except as set forth on Schedule 6.7, on or immediately after the
Closing, each Permit will continue in full force and effect and accrue to the
benefit of AirTran without any consent, approval or modification required by or
from any Governmental Authority.

 

Section 6.8 Litigation. There are no judicial or administrative actions,
proceedings or investigations pending or, to either Seller’s knowledge,
threatened that question the validity of this Agreement or any action taken or
to be taken by either Seller in connection with this Agreement. Other than the
Chapter 11 Cases, there are no lawsuits, claims, administrative or other
proceedings or investigations relating to the ownership or use of the
Transferred Assets or conduct of business by Sellers or otherwise affecting the
Transferred Assets pending, or, to Sellers’ knowledge, threatened against any
Seller. Other than pursuant to the Chapter 11 Cases and orders of the FAA
pursuant to which Slots were awarded to ATA, there are no Orders binding on any
Seller that relate to the Transferred Assets or otherwise affect the Transferred
Assets.

 

Section 6.9 Title to and Condition of Assets. The applicable Seller has, and at
the Closing, such Seller shall convey to AirTran, good, valid and indefeasible
title to the Transferred Assets (other than the Leased Assets), free and clear
of all Liens other than Permitted Liens. With respect to any Leased Assets, the
applicable Seller has a valid leasehold interest therein for

 

15



--------------------------------------------------------------------------------

the term specified in Schedule 6.15(c). The Transferred Assets constituting
tangible property, taken as a whole, are in good operating condition and repair,
subject to normal wear, are usable in the regular and ordinary course of
business and to the knowledge of Sellers conform in all material respects to
applicable Laws.

 

Section 6.10 U.S. Citizen; Air Carrier. Holdings and ATA are each a “citizen of
the United States” as defined in the Federal Aviation Act, and ATA is an “air
carrier” within the meaning of such Act operating under certificates issued
pursuant to such Act (49 U.S.C. §§ 41101-41112).

 

Section 6.11 Assumed Contracts. The Assumed Contracts are valid and enforceable
in accordance with their terms, subject to applicable bankruptcy,
reorganization, moratorium, and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity. No Seller is, and to Sellers’ knowledge, no other party thereto is, in
material default in the performance, observance or fulfillment of any obligation
under any Assumed Contract (other than payments or amounts due thereunder, which
shall be paid or discharged by Sellers at or prior to the Closing), and, to
Sellers’ knowledge, no event has occurred, which with or without the giving of
notice or lapse of time, or both, would constitute a material default
thereunder, except for the commencement of the Chapter 11 Cases and Sellers’
insolvency. Other than in connection with the commencement of the Chapter 11
Cases, entry of the Sale Procedures Order, entry of the Approval Order and as
set forth on Schedule 6.11 hereto, none of the Assumed Contracts requires the
Consent of any party to its assignment in connection with the transactions
contemplated hereby. True and complete copies of all Assumed Contracts will be
delivered to AirTran within five (5) days after the Execution Date.

 

Section 6.12 Slots. Schedule 6.12 sets forth a true, correct and complete list
of all takeoff and landing slots and other similar takeoff and landing rights
used by either Seller on the Execution Date at LaGuardia and Reagan, including
(i) identification of all such slots and rights which are AIR-21 Slots, and (ii)
a true, correct and complete list of all slot lease agreements at such airports.
Sellers will have complied in all material respects with the requirements of the
regulations issued under the Federal Aviation Act and any other Laws with
respect to such slots. Sellers have not received any notice, and they have no
knowledge, of any proposed withdrawal of the Slots by the FAA, the DOT or any
other Governmental Authority. Sellers shall notify AirTran if they receive any
notice or otherwise become aware that FAA or DOT or any other Governmental
Authority is proposing to withdraw or is considering withdrawal of, any of the
Slots. The Slots have not been designated for the provision of essential air
services in accordance with the regulations issued under the Federal Aviation
Act, were not acquired pursuant to 14 C.F.R. § 93.219 and have not been
designated for international operations, as more fully detailed in 14 C.F.R. §
93.217. Sellers have used each Slot either at least 80% of the maximum amount
that each Slot could have been used during each full and partial reporting
period (as described in 14 C.F.R. § 93.227(i)) or such greater or lesser amount
of minimum usage as may have been required to protect such Slot’s authorization
from termination or withdrawal under regulations established by any Governmental
Authority or airport authority. All reports required by the FAA or any
Governmental Authority relating to the Slots have been filed in a timely manner.
Sellers have not agreed to any Slot slide (except as noted in Schedule 6.12),
trade, purchase, sale or other transfer of any of the Slots.

 

16



--------------------------------------------------------------------------------

Section 6.13 No Casualty. Except as set forth on Schedule 6.13, since June 30,
2004, the Transferred Assets have not been affected by any fire, explosion,
accident, drought, storm, hail, earthquake, embargo, act of God, act of
terrorism or of any public enemy or other casualty (whether or not covered by
insurance).

 

Section 6.14 Insurance. Each Seller has in place insurance policies with respect
to the Transferred Assets, in amounts and types that are customary in the
industry for similar assets, and all such policies are in full force and effect.

 

Section 6.15 Gates; Gate Property and Ground Support Equipment.

 

(a) Schedule 6.15(a) sets forth a (i) true, correct and complete list of all
Midway Gates included in the Transferred Assets, including the gate number and
the terminal or concourse location of each such Gate and (ii) the total amount
of airline fees and charges paid and payable (if different) by Sellers to the
City of Chicago under the Facilities Lease with respect to calendar year 2003.

 

(b) Schedule 6.15(b) sets forth a true, correct and complete list of all the use
agreements, licenses, permits, certificates or other documents or agreements
under which either Seller leases, occupies or otherwise has the right to use,
the Midway Gates or any individual Gate (other than the Facilities Lease), and
all amendments thereto.

 

(c) Schedule 6.15(c) sets forth a true, correct and complete list of all leases,
subleases, use agreements, licenses, permits, certificates or other documents or
agreements under which any Seller leases, occupies or otherwise has the right to
use any Gate Property, and all amendments thereto (the “Gate Property Leases”),
at Midway or any location subject to a Station Lease, in each case, including
identification of the applicable Seller and the lease expiration date. Any of
the aforesaid agreements other than leases which are terminable by Sellers or
its assigns upon thirty days notice or less and involve a payment obligation of
Sellers of $1,500 per annum or less do not need to be listed on Schedule
6.15(c).

 

(d) Schedule 6.15(d) sets forth a true, correct and complete list of all the
leases, subleases, use agreements, licenses, permits, certificates or other
documents or agreements under which any Seller leases, occupies or otherwise has
the right to use any Ground Support Equipment included in the Transferred
Assets, and all amendments thereto (the “Ground Equipment Leases”), in each
case, including identification of the applicable Seller and the lease expiration
date.

 

(e) Schedule 6.15(e) sets forth a true, correct and complete list of all the
Gate Property owned by ATA (together with the Ground Support Equipment owned by
ATA as set forth in Schedule 2.3, the “Owned Gate Items”). Holdings owns no Gate
Property or Ground Support Equipment.

 

(f) Except as set forth in Schedule 6.15(f) identifying the specific equipment
and specific condition or non-compliance, the Owned Gate Items and the Gate
Property and Ground Support Equipment subject to the Gate Property Leases and
Ground Equipment Leases, respectively, are all in good operating condition and
repair, subject to normal wear, are usable in the regular and ordinary course of
business and, to Sellers knowledge, conform in all material respects to
applicable Laws.

 

17



--------------------------------------------------------------------------------

(g) The Gate Property Documents are in full force and effect, and except by
reason of the filing of the Chapter 11 Cases or the insolvency of Sellers,
Sellers have no knowledge of any material default under the Gate Property
Documents or of any condition or event which has occurred which with notice or
the passage of time or both would constitute a material default, by either
Seller under the Gate Property Documents.

 

(h) Sellers have not received any notice that any portion of the Midway Gates,
Gate Property or Owned Gate Items is or will be subject to, or affected by, any
condemnation, eminent domain or similar proceeding and there are no material
violations of record or otherwise known to Sellers against any portion of the
Midway Gates, Gate Property or Owned Gate Items.

 

(i) To Sellers’ knowledge, except as set forth in Schedule 6.15(i) hereto, the
Midway Gates, Gate Property and Owned Gate Items, as applicable, have been
constructed in good and workmanlike manner, are structurally sound and free from
material defects and all building systems, including without limitation, the
heat, ventilation and air conditioning, plumbing, electrical, elevator, sewage
and other systems and systems related to the specific uses thereof (as, for
example, passenger terminal facilities, office space, cargo facilities, and
ground support equipment maintenance spaces, and aircraft maintenance space) are
free from material defects. The Gate Property and Owned Gate Items, as
applicable, are in good working order, subject to reasonable wear and tear.
Except as set forth in Schedule 6.15(i), neither Seller has deferred any
material maintenance or repair obligations under the Gate Property Documents.

 

(j) With respect to the Owned Gate Items which AirTran elects to purchase
pursuant to Section 2.3 hereof, the applicable Seller has, and at the Closing,
such Seller shall convey to AirTran, good, valid and indefeasible title thereto
free and clear of all Liens other than Permitted Liens, and with respect to
Ground Equipment Leases and Gate Property Leases AirTran elects to acquire, the
Seller has and at the Closing, such Sellers shall assign to AirTran valid rights
to the lessee’s interest thereunder.

 

(k) Set forth on Schedule 6.15(k) is a list of all service, supply and other
agreements to which Sellers are a party or by which they are bound and which are
known to Sellers to be in effect on the Execution Date relating to services
provided by a Person who is not an Affiliate of Sellers to support ATA’s Midway
operations or operations under or in connection with each Station Lease
(collectively, the “Service Agreements”).

 

Section 6.16 Environmental Matters.

 

(a) Except as set forth on Schedule 6.16(a) hereto, to Sellers’ knowledge after
reasonable inquiry, the use and operation of the Transferred Assets is and has
been in full compliance with all applicable Environmental Laws, and consistent
with the consummation of the transactions contemplated hereby or AirTran’s
ability to own, use or operate the Transferred Assets in substantially the same
manner as the Transferred Assets are presently owned, used or operated by
Seller. Except as set forth on Schedule 6.16(a), neither Sellers has received
any written communication from any Person that alleges that such Seller is not
in such full

 

18



--------------------------------------------------------------------------------

compliance, the subject matter of which written communication has not been fully
resolved and satisfied, and, to such Sellers’ knowledge after reasonable
inquiry, there are no circumstances (other than changes in existing, or future
requirements of, Environmental Laws) that would reasonably be expected to
prevent or interfere with such full compliance in the future. Schedule 6.16(a)
sets forth a true, correct and complete list of all orders, decrees or other
agreements relating to either Seller or any of its properties issued pursuant to
or entered into under any Environmental Law.

 

(b) Except as set forth on Schedule 6.16(b), there is no Environmental Claim
relating to ownership or use of the Transferred Assets pending or threatened
against either Seller or, to Sellers’ knowledge after reasonable inquiry,
against any Person whose liability for such Environmental Claim Sellers have
retained or assumed either contractually or by operation of law.

 

(c) Except as set forth on Schedule 6.16(c), Sellers have not received any
written allegation or other information, the subject matter of which allegation
or information has not been fully resolved and satisfied, that past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge or disposal of any Material
of Environmental Concern relating to the ownership or use of the Transferred
Assets could form the basis of any Environmental Claim relating to the
Transferred Assets against either Seller or against any Person whose liability
for such Environmental Claim either Seller retained or assumed either
contractually or by operation of law.

 

(d) Without in any way limiting the generality of the foregoing, to Sellers’
knowledge after reasonable inquiry, (i) all onsite and off-site locations where
any Seller or any other occupant has stored, disposed or arranged for the
disposal of Materials of Environmental Concern from 1993 to the Execution Date
(and, as of the Closing Date, to the Closing Date) relating to the Transferred
Assets are identified on Schedule 6.16(d), (ii) all underground storage tanks,
and the capacity and contents of such tanks, included in the Transferred Assets
(if any) are identified on Schedule 6.16(d), (iii) except as set forth on
Schedule 6.16(d), there is no damaged and friable asbestos or lead-based paint
coatings in poor condition contained in or forming part of any building,
building component, structure or office space with respect to the Midway Gates
and (iv) except as set forth on Schedule 6.16(d), no polychlorinated biphenyls
(PCB’s) are used at any Midway Gate in violation of Environmental Laws.

 

(e) For purposes of this Agreement but only as it relates to the Transferred
Assets, the following terms shall have the following meanings:

 

(i) “Environmental Claim” means any written notice by any Governmental Authority
or Person alleging potential liability (including, without limitation, potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries or penalties) (A)
which would have a material and adverse effect on any of the Transferred Assets,
the consummation of the transactions contemplated hereby or AirTran’s ability to
own, use or operate the Transferred Assets in substantially the same manner as
the Transferred Assets are presently owned, used or operated by Sellers, and (B)
arising out of, based on or resulting from (x) the presence, or

 

19



--------------------------------------------------------------------------------

release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by either Seller or AirTran or (y) any material
violation, or alleged violation, of any Environmental Law.

 

(ii) “Environmental Laws” means all Laws applicable to the respective
Transferred Assets and relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata), including, without limitation,
laws and regulations relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern arising from or relating to the
Transferred Assets, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern arising from or relating to the Transferred
Assets or the operation thereof.

 

(iii) “Materials of Environmental Concern” means dangerous goods, hazardous,
toxic or regulated substances, materials, or wastes as defined in the
Environmental Laws.

 

Section 6.17 Taxes. Except as set forth on Schedule 6.17:

 

(a) No claim for assessment or collection of Taxes relating to the Transferred
Assets or operation thereof has been asserted against any Seller excepting
ordinary billings for property taxes. Neither Seller is a party to any pending
action, proceeding or investigation by any Governmental Authority for the
assessment or collection of Taxes, nor does either Seller have knowledge of any
such threatened action, proceeding or investigation, relating to the Transferred
Assets or operation of the Transferred Assets.

 

(b) Each Seller has withheld and paid all Taxes required to be withheld in
connection with any amounts paid or owing to any employee, creditor, independent
contractor or other third party relating to the Transferred Assets or operation
of the Transferred Assets.

 

(c) Neither Seller is a foreign person within the meaning of Section 1445 of the
Code.

 

(d) None of the Transferred Assets is (i) “tax-exempt use property” within the
meaning of Section 168(h) of the Code, (ii) “tax-exempt bond-financed property”
within the meaning of Section 168(g) of the Code, (iii) “limited use property”
within the meaning of Revenue Procedure 76-30, (iv) subject to Section
168(g)(1)(i)(A) of the Code or (v) property that is or will be required to be
treated as being owned by any Person (other than any Seller) pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended, and in effect immediately before the enactment of the Tax Reform Act of
1986.

 

Section 6.18 Routes. Schedule 6.18 sets forth a true, correct and complete list
of all scheduled service flight routes flown from Midway Airport by Sellers and
ATA Connection as of the Execution Date (each, a “Route”).

 

20



--------------------------------------------------------------------------------

Section 6.19 Intellectual Property. Schedule 6.19 contains an accurate and
complete list of all Intellectual Property (excluding trade and service marks)
owned or used by either Seller in connection with the Transferred Assets which
is to be transferred to AirTran by Sellers at Closing as a part of the
Transferred Assets.

 

Section 6.20 Real Property.

 

(a) Except as set forth on Schedule 6.20(a), each applicable Seller has good and
valid leasehold interests in, the Facilities Lease and Station Leases (the
“Leased Real Estate Assets”). Schedule 6.20(a) contains a true, correct and
complete list of all the Leased Real Estate Assets, including the name of the
person or persons who Sellers understand to be the owner of record thereof, an
accurate address, a brief description of the use of such Leased Real Estate
Asset and the lease, sublease or other agreement therefore. Except for this
Agreement, neither Seller is obligated under or a party to, any option, right of
first refusal or other contractual right to sell, assign or dispose of any of
the Leased Real Estate Assets.

 

(b) All water, gas, electrical, steam, compressed air, telecommunication,
sanitary and storm sewage lines and systems and other similar systems currently
serving the Leased Real Estate Assets are installed and operating and are
sufficient to enable the Leased Real Estate Assets to continue to be used and
operated in the manner currently being used and operated, and neither Seller has
any knowledge of any factor or condition that could result in the termination or
material impairment of the furnishing thereof. No Improvement or portion thereof
is dependent for its access, operation or utility on any land, building or other
Improvement that is not both included in the Leased Real Estate Assets that is
not available for use pursuant to a reciprocal easement agreement or other
contractual right of the applicable Seller.

 

(c) All Permits required to have been issued to either Seller to enable any
Leased Real Estate Asset to be lawfully occupied and used for all of the
purposes for which they are currently occupied and used have been lawfully
issued and are in full force and effect. Neither Seller has received any notice,
or has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Leased Real Estate Asset or any part thereof or any
proposed termination or impairment of any parking at any such owned or leased
real property or of any sale or other disposition of any such Leased Real Estate
Asset or any part thereof in lieu of condemnation.

 

(d) No portion of any Leased Real Estate Asset has suffered any damage by fire
or other casualty loss which has not heretofore been completely repaired and
restored to its original condition, reasonable wear and tear excepted.

 

(e) Except as set forth on Schedule 6.20(e):

 

(i) to Sellers’ knowledge, no structure on any Leased Real Estate Asset fails to
conform in any material respect with applicable ordinances, regulations, zoning
laws and restrictive covenants nor encroaches upon real property of others, nor
is any such Leased Real Estate Asset encroached upon by structures of others in
any case in any manner that would have or would be reasonably likely to have a
Material Adverse Effect;

 

21



--------------------------------------------------------------------------------

(ii) no charges or violations have been filed, served, made or threatened
against either Seller, or, to the knowledge of Sellers, any other Person,
against or relating to any such property or structure on or any of the
operations conducted at any Leased Real Estate Asset, as a result of any
violation or alleged violation of any applicable ordinances, requirements,
regulations, zoning laws or restrictive covenants or as a result of any
encroachment on the property of others where the effect of same would have or
would be reasonably likely to have a Material Adverse Effect;

 

(iii) other than pursuant to applicable Laws, covenants that run with the land,
the terms of each lease or provisions in any agreement listed on Schedule
6.20(a), there exists no restriction on the use, transfer or mortgaging of any
Leased Real Estate Asset;

 

(iv) each Seller, as applicable, has adequate permanent rights of ingress to and
egress from any such property used by it for the operations conducted thereon;
and

 

(v) there are no developments affecting any of the Leased Real Estate Assets or
interests of any Seller therein pending or, to the knowledge of Sellers,
threatened which might reasonably be expected to curtail or interfere in any
material respect with the use of any such Leased Real Estate Asset for the
purposes for which it is now used.

 

Section 6.21 Disclosure. No representation or warranty of either Seller
contained herein, and no statement contained in any agreement, document or other
instrument to be furnished by either Seller to AirTran in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the representation, warranty or statement so made not misleading.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

AirTran hereby makes the following representations and warranties to Sellers
each of which shall be true and correct as of the Execution Date and as of the
Closing Date (except to the extent expressly relating solely to a specific date,
in which event it shall be true and correct as of such date) and shall be
unaffected by any investigation heretofore or hereafter made.

 

Section 7.1 Corporate Organization. AirTran is a corporation duly organized, and
validly existing under the laws of the State of Delaware and has the requisite
corporate power and authority to own, lease or otherwise hold its properties and
assets and to carry on its business as presently conducted.

 

Section 7.2 Authorization and Effect of Agreement. AirTran has the requisite
corporate power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it will be a party and to perform its obligations
hereunder and thereunder. The execution and delivery by AirTran of this
Agreement and the performance by it of the

 

22



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of AirTran. This Agreement has been duly
executed and delivered by AirTran and constitutes a valid and binding agreement
of AirTran, enforceable against AirTran in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity. Each of the Ancillary Agreements to which AirTran
will be a party, when executed and delivered by AirTran, will constitute a valid
and binding agreement of AirTran, enforceable against AirTran in accordance with
its terms, subject to applicable bankruptcy, reorganization, moratorium, and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity.

 

Section 7.3 No Conflicts. The execution and delivery by AirTran of this
Agreement and the Ancillary Agreements to which AirTran will be a party does not
or will not (as applicable), and the performance by AirTran of the transactions
contemplated by this Agreement and such Ancillary Agreements will not, conflict
with, or result in any violation of, or constitute a default under (a) any
provision of the certificate of incorporation or bylaws of AirTran, (b) any of
the terms, conditions, or provisions of any material agreement or other material
document by which AirTran is bound, or (c) any Law or Order applicable to or
binding on AirTran. Except for the Approval Order and the expiration of the
waiting period under the HSR Act, no Consent is required to be obtained, made or
given (whether pursuant to applicable Law, contract or otherwise) in connection
with the execution and delivery of this Agreement by AirTran or the performance
by AirTran of the transactions contemplated hereby.

 

Section 7.4 Litigation. As of the Execution Date, there are no judicial or
administrative actions, proceedings or investigations pending or, to AirTran’s
knowledge, threatened that question the validity of this Agreement or any action
taken or to be taken by AirTran in connection with this Agreement.

 

Section 7.5 AirTran 34 Act Reports. To the best knowledge and belief of AirTran,
all Form 10-K, 10-Q and 8-K reports filed with the United States Securities and
Exchange Commission (the “SEC”) by AirTran Holdings, Inc. during the twelve
months ended October 31, 2004 did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except where any such misstatement,
omission or non-compliance would not result in a material adverse effect on the
ability of AirTran to perform its obligations under this Agreement or to
consummate the transactions contemplated herein.

 

ARTICLE VIII

PRE-CLOSING COVENANTS

 

Section 8.1 Access. Prior to the Closing, upon reasonable notice from AirTran,
Sellers shall, and shall afford to the officers, attorneys, accountants or other
authorized agent or representatives of AirTran reasonable access during normal
business hours to the management employees, Transferred Assets, facilities and
books and records of each Seller relating to the Transferred Assets so as to
afford AirTran full opportunity to make such review, examination and
investigation of such Transferred Assets as AirTran determines are reasonably
necessary in

 

23



--------------------------------------------------------------------------------

connection with the consummation of the transactions contemplated hereby;
provided, however, that the foregoing right of access shall not be exercisable
in such a manner as to interfere unreasonably with the normal operations and
business of either Seller. AirTran shall be permitted to make extracts from or
to make copies of such books and records as may be reasonably necessary in
connection therewith. Prior to the Closing, Sellers shall, promptly furnish
AirTran with access to such maintenance records, operating data and other
information relating to the Transferred Assets then owned and/or operated by
either Seller as AirTran may reasonably request. Seller shall promptly provide
to AirTran all non-privileged documents and materials relating to the proposed
sale of the Transferred Assets, Assumed Contracts or any portion thereof,
including, without limitation, with respect to competing bids, and otherwise
cooperate with AirTran, to the extent reasonably necessary in connection with
AirTran’s preparation for or participation in any part of the Chapter 11 Cases
in which AirTran’s participation is necessary, required or reasonably
appropriate. Seller shall promptly deliver to AirTran all pleadings, motions,
notices, statements, schedules, applications, reports and other papers filed by
either of Sellers in any other judicial or administrative proceeding as AirTran
may reasonably request. In addition, Sellers shall advise AirTran with respect
to any material written or oral communication with the creditors committee in
the Chapter 11 Cases or any prospective acquirer or purchaser of the Transferred
Assets or of the Sellers or any material portion of their assets concerning, in
whole or in part, the transactions contemplated by this Agreement. Without
limiting the generality of this Section 8.1, if requested by AirTran, Sellers
shall provide access to the Transferred Assets to AirTran and its
representatives and agents for purposes of conducting non-intrusive
Environmental Assessments, including any Phase I analyses.

 

Section 8.2 Conduct of Business. Except as expressly contemplated by this
Agreement (including, without limitation, the prosecution of the Chapter 11
Cases), or as otherwise consented to by AirTran in writing, during the period
from the Execution Date and continuing until the Closing, each Seller shall, in
respect of the Transferred Assets:

 

(a) (i) except as may otherwise be contemplated by Sections 8.6 and 8.7, conduct
their business with respect to such Transferred Assets in the usual, regular and
ordinary course as presently conducted and consistent with past practice, (ii)
keep such Transferred Assets intact, and (iii) maintain such Transferred Assets
in at least as good a condition as their current condition (reasonable wear and
tear excepted);

 

(b) not take or omit to take any action as a result of which any representation
or warranty of Sellers made in Article VI would be rendered untrue or incorrect
if such representation or warranty were made immediately following the taking or
failure to take such action;

 

(c) not mortgage or pledge any Transferred Assets unless such mortgage or pledge
is to terminate and be released at the Closing with respect to the Transferred
Assets or to be transferred to and attach to the cash proceeds to be received by
Sellers hereunder, nor shall either Seller sell or dispose of any such
Transferred Assets (other than obsolete or worn out Ground Support Equipment
being retired in the ordinary course of business which is not to be included in
the Transferred Assets) or Slots, and not waive, release, grant, transfer or
permit to lapse any rights of material value with respect to the Transferred
Assets or Slots;

 

24



--------------------------------------------------------------------------------

(d) not assign, modify, cancel, otherwise impair or permit to lapse any Assumed
Contract except for Assumed Contracts other than the Facilities Lease which
AirTran in good faith does not deem to be material;

 

(e) comply in all material respects with all provisions of any Assumed Contract
to which such Seller is a party except for provisions contain in Assumed
Contracts other than the Facilities Lease which AirTran in good faith does not
deem to be material;

 

(f) comply with applicable Laws that relate to or affect any Transferred Assets
or such Sellers’ ownership, lease and/or use thereof, including but not limited
to the timely, complete and correct filing of all reports and maintenance of all
records required by any Governmental Authority to be filed or maintained;

 

(g) except as AirTran may otherwise agree, having due regard to the preservation
of the Transferred Assets and business related thereto, continue to use and
operate the Gates, Slots, Routes and all other Transferred Assets used and
operated by Sellers as of the Execution Date in a manner consistent with prior
practice, applicable agreements and in accordance with applicable Laws, and
shall not enter into any contract nor otherwise act, nor suffer or permit any
other Person to act, to restrict, interfere with or prevent the use of such
Gates, Slots, Routes and Transferred Assets;

 

(h) notify AirTran in writing of any incidents or accidents occurring on or
after the Execution Date involving any Transferred Assets that resulted or could
reasonably be expected to result in damages or losses in excess of $50,000;

 

(i) notify AirTran in writing of the commencement of any material litigation
against either Seller or any litigation with respect to or involving the
Transferred Assets or of the existence of any adverse business conditions
arising on or after the Execution Date threatening the continued, normal
business operations of Sellers, including without limitation, operation of the
Transferred Assets, or of any agreement, consent or order of the FAA, DOT, City
of Chicago, or Chicago City Council involving any Seller or any of the
Transferred Assets; and

 

(j) not take any action, or fail to take action, which action or failure could
result in the loss of any of the Gates or Slots, or any asset which is or
reasonably could be deemed material included in the Transferred Assets.

 

Section 8.3 Notification

 

(a) Sellers shall notify AirTran, and AirTran shall notify Sellers, of any
litigation, arbitration or administrative proceeding pending or, to their
knowledge, threatened, against any Seller or AirTran, as the case may be, which
challenges or would materially affect the transactions contemplated hereby.

 

(b) Sellers shall provide prompt written notice to AirTran of any change in any
of the information contained in the representations and warranties made by
Sellers in Article VI hereof or any exhibits or schedules referred to herein or
attached hereto and shall promptly furnish any information which AirTran may
reasonably request in relation to such change; provided, however, that such
notice shall not operate to cure any breach of the representations and
warranties made by Sellers in Article VI hereof or any exhibits or schedules
referred to herein or attached hereto.

 

25



--------------------------------------------------------------------------------

Section 8.4 No Inconsistent Action. Neither AirTran nor either Seller shall take
any action which is materially inconsistent with their respective obligations
under this Agreement.

 

Section 8.5 Satisfaction of Conditions. Prior to the Closing, each of the
parties shall use best reasonable efforts with due diligence and in good faith
to satisfy promptly all conditions required hereby to be satisfied by such party
in order to expedite the consummation of the transactions contemplated hereby.

 

Section 8.6 Reserved.

 

Section 8.7 Wet Leases. AirTran shall have the option of wet leasing from
Sellers, on a dedicated basis, during an interim period commencing on January
11, 2005, and ending on a date to be specified by AirTran, on or about June 4,
2005, such of Sellers’ B-737-800 aircraft, up to twelve in number, as AirTran
may determine, but in all respects subject to Sellers’ obtaining the Return
Accommodations. AirTran shall provide to Sellers as promptly as practicable
after the Execution Date an initial indication of the number, if any, of
B-737-800 aircraft AirTran tentatively would elect to take on Wet Leases and
within 30-days after the Execution Date, notify Sellers of AirTran’s final
determination of the B-737-800 aircraft, if any, it elects to take on Wet Leases
as specified by AirTran (such aircraft, the “Wet Leased Aircraft”). Such notice
shall specify the identity of and number (not to exceed 12) of the Wet Leased
Aircraft to be outstanding during each month of the Wet Lease term after
Closing. The Wet Leases, if any, shall be at the rental determined below plus
the monthly Agreed Lessor Rent Payments payable to the lessor of such Wet Leased
Aircraft and of MCPH Payments to be made to GE Engine Services, Inc. (or
equivalent engine maintenance reserve payments to the lessor if the lessor so
elects) with respect to such Wet Leased Aircraft, such Agreed Lessor Rent
Payments to be made directly by AirTran to the aircraft lessor and MCPH Payments
to be made directly by AirTran to GE Engine Services, Inc. (or equivalent engine
maintenance reserve payments to the lessor if the lessor so elects). Sellers
agree to cooperate reasonably and in good faith with AirTran and jointly work
with Sellers’ B-737-800 lessors on return schedules and other terms related to
rejection or termination of Sellers’ leases of the Wet Leased Aircraft that will
accommodate continued leasing of the Wet Leased Aircraft for the period (i) from
December 24, 2004, to January 11, 2005, and (ii) for the period of the Wet
Leases from January 11, 2005, to the end of the Wet Leases and which terms and
arrangements with respect to the period from January 11, 2005, to the end of the
Wet Leases will not create any post-petition claim (administrative or otherwise)
against either of Sellers or any subsidiary of Holdings, by reason of the Agreed
Lessor Rent Payments being less than the actual rent which would have otherwise
been payable by ATA under the terms of its existing leases for the Wet Leased
Aircraft for the same period (the “Return Accommodations”). The rental under
such Wet Leases shall not include any charge for aircraft rentals or heavy
checks or engine overhaul or refurbishment, it being understood that AirTran
shall make, to the extent accruing with respect to the term of the Wet Leases,
the Agreed Lessor Rent Payments directly to the lessor and, with respect to the
hours and cycles operated during such term, the MCPH Payments directly to GE
Engine Services, Inc. (or equivalent engine maintenance reserve payments to the
lessor if the lessor so elects). The rent payable to Sellers by AirTran under
such Wet Leases shall be in an amount equal to $1 plus an amount

 

26



--------------------------------------------------------------------------------

equal to ATA’s direct out-of-pocket costs paid for aircraft insurance for the
Wet Leased Aircraft during the term of such Wet Lease, aircraft line maintenance
(including wheel, tire and brake maintenance) at agreed upon staffing levels for
the Wet Leased Aircraft,    , aircraft cockpit and cabin crew costs for
operation of the Wet Leased Aircraft, including in the case of such cockpit and
cabin crew, their direct salaries plus employer payroll taxes and contributions
and the cost of ATA’s standard cockpit and cabin crew benefits such as health
insurance and accrued vacation and their per diem, hotel, ground transportation
and meals required to be paid under ATA’s applicable collective bargaining
agreements as then in effect, but such rent under the Wet Leases shall not
include any indirect cost or general overhead, administration, depreciation or
amortization expenses or charges and such Wet Leases shall be in form and
substance reasonably satisfactory to AirTran but in all events consistent with
the terms of this Section 8.7. The Wet Leased Aircraft will be scheduled by
AirTran and flown between city pairs determined solely by AirTran. Except to the
extent expressly provided for by the specific terms of this Section, any
obligations, costs or liabilities arising under or out of any of Sellers’
company policies or practices, collective bargaining agreements or any
applicable federal, state or local laws, rules, regulations or ordinances shall
not be payable or reimbursable by AirTran and shall be the sole and exclusive
obligation, cost and liability of Sellers.

 

Section 8.8 Filings. As promptly as practicable after the execution of this
Agreement, each party shall:

 

(a) use its best reasonable efforts to obtain, and to cooperate with the other
party in obtaining, all authorizations, consents, orders and approvals of any
Governmental Authority that may be or become necessary in connection with the
consummation of the transactions contemplated by this Agreement;

 

(b) take all reasonable actions to avoid the entry of any order or decree by any
Governmental Authority prohibiting the consummation of the transactions
contemplated hereby, including without limitation, the notifications required to
be filed by it under the HSR Act, and shall furnish to the other all such
information in its possession as may be necessary for the completion of the
notifications to be filed by the other. Sellers shall pay and bear the cost of
filing fees that may be required in connection with any and all such filings,
except for the filing fee required under the HSR Act which shall be paid by
AirTran;

 

(c) respond as promptly as practicable to any inquiries received from the
Federal Trade Commission and the Antitrust Division of the Department of Justice
for additional information or documentation and respond as promptly as
practicable to all inquires and requests received from any State Attorney
General or other Governmental Authority in connection with antitrust matters.
Concurrently with the filing of notifications under the HSR Act or as soon
thereafter as practicable, the parties shall each request early termination of
the HSR Act waiting period, and each shall use its best reasonable efforts to
take such action as may be required or permitted to cause the expiration of the
waiting period under the HSR Act with respect to the transactions contemplated
by this Agreement and the Ancillary Agreements as promptly as practicable after
the execution of this Agreement. Each of the Sellers and AirTran shall use all
reasonable efforts to resolve such obligations, if any, as may be asserted by
any Governmental Authority with respect to the transactions contemplated by this
Agreement and the Ancillary Agreements under the HSR Act, the Sherman Act, as
amended, the Clayton Act, as amended,

 

27



--------------------------------------------------------------------------------

and the Federal Trade Commission Act, as amended (collectively, the “Antitrust
Laws”). In connection with the filings under the Antitrust Laws, if any
administrative or judicial action or proceeding is instituted (or threatened to
be instituted) challenging any transaction contemplated by this Agreement and
the Ancillary Agreements as violative of any Antitrust Law, each of the Sellers
and AirTran shall cooperate and us all reasonable efforts to contest and resist
any such action or proceeding and to have vacated, lifted, reversed or
overturned any Order, that is in effect and that prohibits, prevents or
restricts consummation of the transactions contemplated by this Agreement and
the Ancillary Agreements, unless either party, in good faith, determines that
litigation is not in their respective best interests. Notwithstanding the
provisions of the immediately preceding sentence, it is expressly understood and
agreed that neither the Sellers nor AirTran shall have any obligation to
litigate or contest any administrative or judicial action or proceeding or any
Order; and

 

(d) in complying with this Section 8.8 and not withstanding anything to the
contrary in Section 8.8(a), (b) or (c), neither AirTran nor any of its
Affiliates shall be required to (i) divest or commit to divest any assets or
discontinue or modify or commit to discontinue or modify any of its operations
or (ii) accept or become subject to any condition or requirement unacceptable to
AirTran in its reasonable discretion. Except as provided in Section 8.8, nothing
in this Agreement shall be deemed to require AirTran to commence any litigation
against any Governmental Authority in order to facilitate the consummation of
any of the transactions contemplated by this Agreement or the Ancillary
Agreements or to defend against any litigation brought by any Governmental
Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or the Ancillary Agreements. No party shall
withdraw any such filing or submission prior to the termination of this
Agreement without the written consent of the other parties. AirTran and Sellers
agree that the filing fee required to be paid in connection with the filing
under any regulatory filings (except for the filing fee required under the HSR
Act which shall be paid by AirTran) shall be paid by Sellers and if advanced by
AirTran, AirTran shall subtract such filing fees from the Acquisition Price in
accordance with Section 4.6.

 

Section 8.9 All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its best reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, including, without
limitation, the prompt preparation by Sellers of all pleadings, motions,
notices, statements, schedules, applications, reports, and other papers
reasonably necessary to commence the Chapter 11 Cases.

 

Section 8.10 Further Assurances. From time to time following the Closing,
Sellers shall execute, acknowledge and deliver such additional documents,
instruments of conveyance, transfer and assignment or assurances and take such
other action as AirTran may reasonably request to more effectively assign,
convey and transfer to AirTran, and fully vest title in AirTran, with respect to
the Transferred Assets.

 

Section 8.11 Publicity. Subject to duties of the parties under applicable
securities laws, the parties hereto shall consult with each other and shall
mutually agree (the agreement of each

 

28



--------------------------------------------------------------------------------

party not to be unreasonably withheld or delayed) upon the content and timing of
any press release or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation and agreement, except
as may be required by applicable law or by obligations pursuant to any listing
agreement with any securities exchange or any stock exchange regulations as
advised by counsel; provided, however, that each party shall give prior notice
to the other parties of the content and timing of any such press release or
other public statement required by applicable law or by obligations pursuant to
any listing agreement with any securities exchange or any stock exchange
regulations.

 

Section 8.12 Acquisition and Business Combination Proposals. If Sellers or any
subsidiary or Affiliate, or either Seller authorizes or permits any officer,
director or employee of, or any investment banker, attorney, accountant or other
advisor or any other representative of such Seller or any subsidiary or
Affiliate (individually or collectively a “Representative”) to directly or
indirectly, for the period from the Execution Date until Closing or earlier
termination of this Agreement, take any action to initiate, assist, solicit,
receive, negotiate, encourage or accept any offer or inquiry from any Person (i)
to transfer, assign or, to the extent prohibited hereby, pledge the Transferred
Assets or to engage in any Business Combination (as defined below), (ii) to
reach any agreement or understanding (whether or not such agreement or
understanding is absolute, revocable, contingent or conditional) for, or
otherwise attempt to consummate, any Business Combination, or (iii) to furnish
or cause to be furnished any information with respect to the Transferred Assets
or the Sellers or any of their subsidiaries to any Person (other than as
contemplated by this Agreement) who Sellers or any such subsidiary, Affiliate or
Representative of Sellers know or has reason to believe is in the process of
considering any acquisition of the Transferred Assets or any Business
Combination, or if Sellers or any such subsidiary, Affiliate or Representative
of Sellers receives, or has received, from any Person any offer, inquiry or
informational request referred to above, Sellers will promptly advise AirTran of
such offer, inquiry or request. For purposes hereof, “Business Combination”
means any merger, consolidation or combination to which Sellers or any of their
subsidiaries is a party, any sale, dividend, split or other disposition of
capital stock or other equity interest of Sellers or any of their subsidiaries
or any sale, dividend or other disposition of the Transferred Assets or all or a
substantial portion of the properties and assets of Sellers or ATA Connection.

 

Section 8.13 Bankruptcy Court Approval.

 

(a) On or within two Business Days after the execution of this Agreement,
Sellers shall file a motion or motions with the Bankruptcy Court seeking entry
of (i) the Approval Order (as defined in Section 8.13(d)) approving, inter alia,
the sale of the Transferred Assets to AirTran pursuant to sections 363 and 365
of the Bankruptcy Code, subject to higher and better offers and (ii) an order in
substantially in the form attached hereto as Exhibit D (with such changes
thereto (including the Auction Procedures as defined in Exhibit D) as AirTran
shall approve in its sole discretion, the “Sale Procedures Order”). AirTran and
Sellers agree to make promptly any filings, to take all actions and to use their
best reasonable efforts to obtain entry of the Sale Procedures Order, entry of
the Approval Order and any and all other approvals and orders necessary or
appropriate for the consummation of the transactions contemplated hereby,
approving the Sellers obligations under Section 9.2 hereof, and (e) approving
the provisions of Section 8.10 hereof.

 

29



--------------------------------------------------------------------------------

(b) Prior to entry of the Approval Order, Sellers and AirTran shall accurately
inform the Bankruptcy Court of all material facts of which they are aware
relating to this Agreement and the transactions contemplated hereby.

 

(c) If the Approval Order, Sale Procedures Order or any other orders of the
Bankruptcy Court relating to this Agreement shall be appealed by any Person (or
a petition for certiorari or motion for rehearing or reargument shall be filed
with respect thereto), Sellers agree to take all steps as may be reasonable and
appropriate to defend against such appeal, petition or motion, and AirTran
agrees to cooperate in such efforts, and each party hereto agrees to use its
best reasonable efforts to obtain an expedited resolution of such appeal;
provided, however, that nothing herein shall preclude the parties hereto from
consummating the transactions contemplated herein if the Approval Order shall
have been entered and has not been stayed and AirTran, in its sole discretion,
waives in writing the requirement that the Approval Order be a Final Order.

 

(d) AirTran and Sellers agree to use their best reasonable efforts to cause the
Bankruptcy Court to enter an order in substantially the form attached hereto as
Exhibit E (with such changes thereto as AirTran shall approve or request in its
sole discretion, the “Approval Order”) approving this Agreement, the sale,
assignment, transfer and conveyance of the Transferred Assets to AirTran
pursuant to this Agreement and the Ancillary Agreements and other transactions
contemplated by this Agreement, pursuant to sections 363 and 365 of the
Bankruptcy Code.

 

(e) Sellers shall cooperate reasonably with AirTran and its representatives in
connection with the Approval Order, the Sale Procedures Order and the bankruptcy
proceedings in connection therewith. Such cooperation shall include, but not be
limited to, consulting with AirTran at AirTran’s reasonable request concerning
the status of such proceedings and providing AirTran with copies of requested
pleadings, notices, proposed orders and other documents relating to such
proceedings as soon as reasonably practicable prior to any submission thereof to
the Bankruptcy Court. Sellers further covenant and agree that the terms of any
plan submitted by Sellers to the Bankruptcy Court for confirmation shall not
conflict with, supersede, abrogate, nullify, modify or restrict the terms of
this Agreement and the rights of AirTran hereunder, or in any way prevent or
interfere with the consummation or performance of the transactions contemplated
by this Agreement including, without limitation, any transaction that is
contemplated by or approved pursuant to the Approval Order and the Sale
Procedures Order.

 

Section 8.14 Specific Enforcement of Covenants. The parties acknowledge that
irreparable damage would occur in the event that any of the covenants and
agreements in this Agreement were not timely performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure any
breach of such covenants and agreements and to enforce specifically the terms
and provisions thereof, this being in addition to any other remedy to which a
party may be entitled at law or in equity, it being understood that the
Bankruptcy Court has exclusive jurisdiction over such matters; provided,
however, that in the event the Bankruptcy Court abstains from exercising or
declines to exercise jurisdiction with respect to any matter provided for in
this sentence or is without jurisdiction, such abstention, refusal or lack of
jurisdiction shall have no effect upon and shall not control, prohibit or limit
the exercise of jurisdiction of any other court having competent jurisdiction
with respect to any such matter.

 

30



--------------------------------------------------------------------------------

Section 8.15 Due Diligence. AirTran has completed its initial due diligence
review of the Transferred Assets other than the completion of the Environmental
Assessments and additional environmental due diligence on all Transferred
Assets, which shall be completed no later than the end of the Evaluation Period.

 

Section 8.16 Midway Services Agreement. The parties agree to bargain in good
faith with respect to and endeavor to enter into within thirty (30) days of the
Execution Date an agreement in form and substance mutually satisfactory to each
of them with respect to the providing by Sellers to AirTran of airport and
ground services for Midway operations (the “Midway Services Agreement”). The
Midway Services Agreement shall be terminable by AirTran (1) on 65-days prior
notice, in the case of termination of such services arrangement with respect to
all or substantially all the Midway Gates, or (2) on such shorter notice period
which will permit compliance by the Sellers with the WARN Act notice provisions
for termination of such services arrangement with respect to individual Midway
Gates or fewer than substantially all the Midway Gates. Sellers shall be
compensated for the provision of such services under such Midway Services
Agreement at Sellers’ Cost plus $1.00 per month during the term thereof.
“Sellers’ Cost” as used in the preceding sentence and in Section 8.17 below
shall mean the direct out-of-pocket costs paid by Sellers to provide the
aforesaid services, including in the case of employees, their direct
compensation at not greater than agreed upon staffing levels plus employer
payroll taxes and contributions and the direct cost of Sellers’ standard
benefits for such employees such as health insurance and accrued vacation, but
Sellers’ Cost shall not include any indirect cost or general overhead,
administration, depreciation or amortization expenses or charges. Except to the
extent expressly provided for by the specific terms of this Section, any
obligations, costs or liabilities arising under or out of any of Sellers’
company policies or practices, collective bargaining agreements or any
applicable federal, state or local laws, rules, regulations or ordinances shall
not be payable or reimbursable by AirTran and shall be the sole and exclusive
obligation, cost and liability of Sellers.

 

Section 8.17 Station Services Agreements. Within thirty (30) days of the
Execution Date, AirTran shall (a) identify the Stations with respect to which
Station Leases (and the related Station Property Leases) will be assumed, and
(b) the parties will bargain in good faith with respect to and endeavor to enter
into within forty-five (45) days of this Agreement one or more agreements in
form and substance mutually satisfactory to each of them with respect to the
provision by Sellers to AirTran of airport and ground services for operations of
AirTran at such Stations after the Closing (the “Station Services Agreements”).
Each such agreements shall be terminable (or adjusted for the level of flights
being operated) by AirTran (1) on 65-days prior notice, in the case of
termination of such services arrangement with respect to all or substantially
all the Station Services Agreements, or (2) on such shorter notice period which
will permit compliance by the Sellers with the WARN Act notice provisions for
termination of such services arrangement with respect to individual Station
Services Agreements or fewer than substantially all the Station Services
Agreements. Sellers shall be compensated for the provision of such services
under such Station Services Agreements at Sellers’ Cost plus $1.00 per month
during the term thereof. Nothing in this Section shall preclude AirTran from
entering into a services agreement with a third party in lieu of the Station
Services Agreement with respect to any station. Except to the extent expressly
provided for by the specific terms of this Section, any

 

31



--------------------------------------------------------------------------------

obligations, costs or liabilities arising under or out of any of Sellers’
company policies or practices, collective bargaining agreements or any
applicable federal, state or local laws, rules, regulations or ordinances shall
not be payable or reimbursable by AirTran and shall be the sole and exclusive
obligation, cost and liability of Sellers.

 

Section 8.18 AirTran Services Agreements. Within thirty (30) days of the
Execution Date, Sellers shall identify the airports (in the continental United
States directly served by ATA from Midway), subject to agreement by AirTran in
its sole discretion, with respect to which Sellers request AirTran (or AirTran’s
contracted third party) to provide airport and ground services (the “AirTran
Services Agreement”) to ATA operations after the Closing Date and Sellers and
AirTran shall bargain in good faith to seek to reach agreement within thirty
(30) days of the Execution Date with respect to the terms and conditions of the
AirTran Services Agreement, such terms to be mutually satisfactory and with such
agreement to be terminable without cause by either of the parties on not less
than sixty (60) days prior written notice, with AirTran to provide such airport
and ground services under such agreement on such economic terms as shall be
acceptable to AirTran in its sole discretion.

 

Section 8.19 Marketing/Code Share Alliance Agreement. In addition to the
undertakings set forth in Section 8.20, AirTran and Sellers shall promptly enter
into good faith negotiations concerning implementation of an interline code
share alliance and/or joint marketing arrangement to be applicable for a period
of not less than two (2) years beginning on the Closing Date respecting, among
others, AirTran’s Post-Closing Midway operations and Sellers’ Post-Closing
Hawaiian operations and such other operations as shall be mutually acceptable
(the “Alliance Agreement”). Any such Alliance Agreement shall provide that ATA
shall continue to own the AIR-21 Reagan lots and the AIR-21 LaGuardia Slots
until such time, if ever, that such slots may be sold and/or otherwise
transferred to AirTran and shall embrace the manner and terms under which ATA
and AirTran on all flights operating to and from LaGuardia/Midway and
Reagan/Midway (i) place both of their designator codes on such flights, (ii)
separately price ATA’s and AirTran’s respective code share services in
accordance with the terms and conditions previously approved by DOT for code
share partners, and (iii) continue to serve the same origin and destination
points to and from LaGuardia/Midway and Reagan/Midway, unless ATA provides the
DOT with not less than twenty-one (21) days and AirTran not less than one
hundred twenty (120) days, prior written notice that ATA intends to change
destinations). Any such arrangement must be on economic terms acceptable to
AirTran and ATA.

 

Section 8.20 Transitional Code Share Agreement. Sellers and AirTran shall
bargain in good faith with respect to an agreement (the “Transitional Code Share
Agreement”) to be entered into within thirty (30) days of the Execution Date
which must be in form and substance acceptable to AirTran and Sellers, providing
for joint code sharing covering slot-controlled markets, among others, during a
transition period after Closing ending (i) on or about June 4, 2005 with respect
to flights (other than those specified in clause (ii)) to, from or through
Midway and (ii) with respect to flights between (regardless which airport is the
originating airport) (A) Midway and LaGuardia or (B) Midway and Reagan, at such
time as the AIR-21 Reagan Slots and the AIR-21 LaGuardia Slots shall, if ever,
be vested in AirTran or at such time as AirTran shall specify by notice in
writing to Sellers. The Transitional Code Share Agreement shall contain such
other elements and obligations as most efficiently support passenger

 

32



--------------------------------------------------------------------------------

accommodation and/or as otherwise required in AirTran’s judgment to ensure a
smooth transition regarding AirTran’s operation at Midway (inclusive of the
terms set out in Section 8.19).

 

Section 8.21 Midway Ticket Sales Agreement.

 

(a) Sellers and AirTran shall bargain in good faith to reach an agreement (the
“Midway Ticket Sales Agreement”) to be entered into within thirty (30) days of
the Execution Date, with respect to pre-Closing ticket sales made by Sellers
(exclusive of non-revenue, credit voucher, miscellaneous charge orders etc.
and/or frequent flyer tickets) prior to Closing for passenger transportation to,
from, or through Midway Airport to be flown after the Transition Period (the
“ATA Pre-Sold Tickets”) with respect to the cities and frequencies on a month by
month basis, as are identified on Schedule 8.21, as such Schedule may be amended
from time to time by AirTran.

 

(b) The Midway Ticket Sales Agreement will provide that:

 

(i) ATA will assign to AirTran at Closing all its right, title and interest in
and to (including without limitation, the right to receive the Ticket Revenue
of) all ATA Pre-Sold Tickets to the extent the same are subsequently honored by
AirTran on AirTran operated or wet leased flights, including all amounts due to
ATA in respect thereof from credit card companies or credit card processors or
travel agents;

 

(ii) AirTran will honor in accordance with the terms of this Section 8.21 ATA
Pre-Sold Tickets on flights operated by it to, from or through Midway as and to
the extent AirTran determines in good faith that such ATA Pre-Sold Tickets are
at reasonable fares on average not less than those which AirTran would otherwise
charge if AirTran were selling the ATA Pre-Sold Tickets;

 

(iii) AirTran will be entitled to the Net Ticket Revenue for each such ATA
Pre-Sold Ticket honored by AirTran;

 

(iv) AirTran shall make the following payments, from Ticket Revenue received by
AirTran for ATA Pre-Sold Tickets honored by AirTran (whether directly from ATA
or travel agents or paid by release to AirTran by the credit card companies or
credit card processors of the credit card payment made for each ATA Pre-Sold
Ticket honored by AirTran);

 

(1) AirTran shall pay to ATA an amount equal to two and 65/100 percent (2.65%)
of the Net Ticket Revenue received by AirTran for each ATA Pre-Sold Ticket sold
prior to the Execution Date for travel after January 10, 2005 which is honored
by AirTran;

 

(2) AirTran shall pay to ATA an amount equal to five percent (5%) of Net Ticket
Revenue received by AirTran for each ATA Pre-Sold Ticket sold after the
Execution Date for travel after January 10, 2005 which is honored by AirTran;
and

 

33



--------------------------------------------------------------------------------

(3) in each case AirTran shall pay to ATA the amount of travel agency fees and
commissions, transportation taxes and governmental fees and charges (including
TSA fees) and passenger facility fees actually paid by ATA with respect to each
ATA Pre-Sold Ticket honored by AirTran and for which AirTran receives the Net
Ticket Revenue.

 

(v) Any re-accommodation or refunds of any tickets sold by Sellers and not
honored by AirTran will be the responsibility of Sellers and will be settled
separately by ATA under ATA’s interline agreements.

 

As used in this Section 8.21, the term “Ticket Revenue” means the gross amount
of an ATA Pre-Sold Ticket, less any credit card merchant fee or charge or credit
card processing company fee paid by ATA with respect to any credit card payment
of such gross ticket amount; and “Net Ticket Revenue” means the Ticket Revenue,
less travel agency commissions actually paid by ATA with respect to the sale of
that ticket, and less all transportation and other taxes and governmental fees
and charges (including TSA fees) and passenger facility charges which are
included in the gross amount of that ticket.

 

Section 8.22 ATA Connection Agreement. If AirTran elects, Sellers shall cause
ATA Connection, to enter into a marketing agreement and/or code sharing
arrangement (the “ATA Connection Agreement”) with AirTran in form and substance
acceptable to AirTran for a term to be agreed between AirTran and Sellers to
support AirTran’s service to and from Midway Airport. As promptly as practicable
within fifteen (15) days of the Execution Date, AirTran shall provide to Sellers
an initial indication of whether it intends to elect to enter into such a
marketing agreement with ATA Connection and within thirty (30) days after the
Execution Date, AirTran shall notify Sellers of AirTran’s final determination of
whether it will enter into such a marketing agreement with ATA Connection.

 

Section 8.23 Assurances Regarding Renegotiation of Assumed Contracts. AirTran
may, up until Closing, and Sellers shall assist and cooperate with AirTran to,
renegotiate any Assumed Contract with the applicable Lessors, lenders, or other
applicable third parties, respectively.

 

Section 8.24 Service Agreements. Within thirty (30) days after the Execution
Date, AirTran shall identify the Service Agreements it elects to assume as of
Closing. With respect to any such Service Agreement AirTran elects to assume,
such agreement shall be assigned to AirTran at Closing. If any such Service
Agreement is not assignable, Sellers shall use their best reasonable efforts to
seeks the necessary consents to such assignment and, should such consents not be
obtained, take such other action as AirTran reasonably may request to provide
and/or transfer the benefits and use of such Service Agreements to AirTran.

 

ARTICLE IX

POST-CLOSING COVENANTS

 

Section 9.1 Maintenance of Books and Records. Sellers and AirTran shall preserve
until the seventh anniversary of the Closing Date (or, with respect to any
Sellers, until such time as such Seller is liquidated) all records possessed by
such party relating to the ownership, leasing

 

34



--------------------------------------------------------------------------------

or operation of the Transferred Assets prior to the Closing Date. After the
Closing Date, where there is a legitimate purpose, such party shall provide the
other party with access, upon prior reasonable written request specifying the
need therefor, during regular business hours, to (i) the relevant officers and
employees of such party, and (ii) the books of account and records of such
party, but, in each case, only to the extent relating to the, ownership, leasing
or operation of the Transferred Assets prior to the Closing Date, and the other
party and its representatives shall have the right to make copies of such books
and records; provided, however, that the foregoing right of access shall not be
exercisable in such a manner as to interfere unreasonably with the normal
operations and business of such party; and further provided that, as to so much
of such information as constitutes trade secrets or confidential business
information of such party, the requesting party and its representatives shall
use due care to not disclose such information except (i) as required by Law,
(ii) with the prior written consent of such party, which consent shall not be
unreasonably withheld, or (iii) where such information becomes available to the
public generally, or becomes generally known to competitors of such party,
through sources other than the requesting party and its representatives. Such
records may nevertheless be destroyed by a party if such party sends the other
party written notice of its intent to destroy records, specifying with
particularity the contents of the records to be destroyed. Such records may then
be destroyed after the 30th day following delivery of such notice unless the
other party objects to the destruction, in which case the party seeking to
destroy the records shall either agree to retain such records or to deliver such
records to the objecting party.

 

Section 9.2 Confidentiality. Each party hereto acknowledges that the other
parties have legitimate and continuing proprietary interests in the protection
of their confidential information and that the parties have invested substantial
sums and will continue to invest substantial sums to develop, maintain and
protect such confidential information. Prior to and after the Closing, each
party agrees not to disclose, furnish or make accessible to anyone or use for
its own benefit (other than as contemplated hereby) any trade secrets or other
confidential or proprietary information of another party relating to either
Seller, AirTran and/or their respective businesses or the other parties
including, but not limited to, information obtained by or revealed to such party
during any investigations, negotiations or review relating to this Agreement and
any other document contemplated hereby or thereby or any past or future actions
taken in connection with, pursuant to, in accordance with, or under this
Agreement, including without limitation any business plans, marketing plans,
financial information, strategies, systems, programs, methods and computer
programs; provided, however, that such protected information shall not include
(i) information required to be disclosed by law, legal or judicial process
(including a court order, subpoena or order of a Governmental Authority) or the
rules of any stock exchange, (ii) information that is or becomes available to
the disclosing party on a non- confidential basis from a source other than the
other parties and not obtained in violation of this Agreement, and (iii)
information known to the public or otherwise in the public domain without
violation of this Section 9.2; provided, further, that this Section 9.2 shall
not in any way limit the disclosure of information by Sellers (a) in connection
with the prosecution of the Chapter 11 Cases to the extent necessary to comply
with applicable Law or with respect to information of the Sellers or (b)
regarding Sellers (i) to other bidders or potential bidders to the extent
specifically permitted by this Agreement or (ii) following the termination of
this Agreement.

 

Section 9.3 Change of Law / Regulations. In the event applicable law or
regulations of Governmental Authority is changed so as to permit a sale or
transfer of any of the Slots which

 

35



--------------------------------------------------------------------------------

are not being sold or transferred to AirTran at the Closing, ATA shall upon
AirTran’s request take such action as is reasonably required and in compliance
with then applicable law to transfer the Slots to AirTran or its successors. The
terms of this Section 9.3 do not relieve, terminate or otherwise affect any of
AirTran’s obligations under this Agreement or any of the Ancillary Agreements.

 

Section 9.4 Transition Operations. In order to provide for a smooth and orderly
transition of Sellers’ operations at Midway Airport to AirTran, Sellers agree to
continue during a transition period from and after the date of execution of this
Agreement until January 11, 2005, (the “Transition Period”) to operate, as and
to the extent requested by AirTran in order to preserve the value to AirTran of
the Transferred Assets and the business associated therewith, Sellers’ Midway
passenger schedule up to and including the level of such operations as in effect
as of the Execution Date, except as AirTran may otherwise agree having due
regard to preservation of the Transferred Assets. Sellers’ schedule shall be
coordinated with the orderly phase-in of AirTran’s scheduled operations to and
from Midway Airport from and after Closing, including operations pursuant to the
Wet Leases, if any. At AirTran’s option, a representative of AirTran may be
stationed at Sellers’ headquarters and at Sellers’ Chicago Command Center to
coordinate operations between AirTran and Sellers during the Transition Period.
Sellers will cooperate reasonably and in good faith with such representatives
and provide an appropriate office, telephone and computer facilities for such
representatives’ use. This coordination shall apply to all of Sellers’ flights
into and out of Midway, and all AirTran’s flights into and out of Midway, and
those operated on B-737-800 aircraft subject to Wet Lease Agreements pursuant to
Section 8.7 hereof. Notwithstanding the assignment and transfer of the
Transferred Assets at Closing, Sellers will nevertheless during the entire
Transition Period bear and pay all costs of operation of the business associated
with the Transferred Assets, including without limitation, all rentals and all
other amounts due, and perform all obligations accruing or arising under, the
Assumed Contracts and with respect to the Wet Leased Aircraft, in each case
during and with respect to the Transition Period.

 

Section 9.5 Certain Post Closing Operations. Subject to the continued ownership
and control by Sellers until acquired by AirTran in compliance with applicable
law (including but not limited to proceedings instituted by the DOT and/or FAA
to allocate by exemption or otherwise), Sellers shall, to the fullest extent
permitted by law, make available to AirTran through wet lease, joint code share
agreements or any combination thereof, the use and benefit of fourteen (14)
exemption and/or AIR-21 arrival or departure slots at LaGuardia to be designated
at or prior to Closing by AirTran from the Slots listed on Schedule 6.12 (the
“AIR-21 LaGuardia Slots”) and six (6) exemption and/or AIR-21 arrival or
departure slots of Sellers at Reagan (collectively, the “AIR-21 Reagan Slots”).

 

ARTICLE X

EMPLOYEE MATTERS

 

Without undertaking any obligation to hire any employee or group of employees of
Sellers, to the extent practical and consistent with its hiring needs and
standards, AirTran agrees to undertake good faith efforts to employ individual
qualified existing employees of Sellers resident in Chicago as new employees of
AirTran. In furtherance of and subject to the foregoing, AirTran (i) presently
expects that at such time as all of its services and flight schedules from the

 

36



--------------------------------------------------------------------------------

Midway Gates are operated with its own aircraft the number of full and part-time
jobs required to perform the airside and landside operations at the Midway Gates
will be substantially the same as the number of such jobs in place as of the
Execution Date, subject to normal seasonal adjustment; (ii) intends to make good
faith efforts to itself, or through third party vendors, provide preferential
hiring consideration for such jobs to current, active individual employees of
Seller, resident in Chicago, presently working in such positions at Midway;
(iii) expects that it will, and will endeavor to require any third party vendors
to, make job applications and/or interviews available to current, active
employees of Seller and conduct or cause to be conducted job fairs or other
similar opportunities for applications to be made for such available positions;
(iv) believes that the current work experience of such active employees of
Seller will be an important consideration in evaluating all such employees; and
(v) currently intends also to give preferential hiring consideration on the same
basis set out above to current, actively employed Midway based mechanics, flight
and in-flight personnel, resident in Chicago, for Chicago based mechanic, flight
and in-flight positions. It is contemplated that, with respect to all such
positions set out in the preceding sentences, preferential hiring consideration
will continue for a period of one-year after the Execution Date.

 

ARTICLE XI

RISK OF LOSS

 

Section 11.1 Risk of Loss on Sellers. Sellers shall bear the risk of any loss or
damage to any Transferred Assets at all times prior to the delivery of physical
possession thereof to AirTran at Closing in accordance with Section 5.3. Sellers
shall promptly notify AirTran if any such loss or damage occurs (in the case of
Ground Support Equipment if it occurs after the appraisal thereof referred to in
Section 2.3 is completed). If any such Transferred Asset is damaged on or after
the Execution Date but not destroyed then Sellers promptly shall fully repair
such Transferred Asset; provided, however, that such repair obligation shall not
exist if the cost of repair would be sufficiently large that the only reasonable
course of action would be to treat such Transferred Asset as a total loss. In
the event of any total loss (or loss treated as a total loss in accordance with
the immediately prior sentence) of any Transferred Asset, on or after the
Execution Date AirTran may elect to either (i) have paid over to it all
insurance proceeds to which Sellers may be entitled in respect of such loss or
(ii) reduce the Acquisition Price in accordance with Section 4.4. If any loss or
damage to any tangible Transferred Asset occurs following the Closing at which
such Transferred Asset was conveyed to AirTran but prior to the delivery of
physical possession thereof to AirTran in accordance with Section 5.3, then
Sellers promptly shall pay or cause the applicable Seller to pay to AirTran the
greater of (i) the aforesaid insurance proceeds or (ii) the amount by which the
Acquisition Price would have been reduced in accordance with Section 4.3(a) if
such loss or damage had occurred prior to the Closing.

 

ARTICLE XII

FURTHER AGREEMENTS AND TERMINATION

 

Section 12.1 Termination Payment Upon AirTran Termination.

 

(a) In the event this Agreement is terminated by AirTran pursuant to Section
12.3(b)(i) or 12.3(c)(iii) of this Agreement, Sellers shall be obligated to pay
to AirTran, in cash, (i) immediately upon termination of this Agreement, an
amount equal to the AirTran Expenses

 

37



--------------------------------------------------------------------------------

plus (ii) an amount equal to 3% of the Acquisition Price (such later amount, the
“Termination Fee”) which Termination Fee shall be payable no later than the
earlier of (i) the consummation of the sale, transfer or assignment (whether in
one transaction or a series of transactions) of one or more of the Midway Gates
or of all or a substantial portion of the Transferred Assets to a Person or
Persons other than AirTran or an Affiliate of AirTran, (ii) the effective date
of any plan of reorganization confirmed in the Chapter 11 Cases, (iii) the
dismissal of the Chapter 11 Cases, or (iv) the conversion of the Chapter 11
Cases to cases under chapter 7 of the Bankruptcy Code.

 

(b) In the event this Agreement is terminated by (i) AirTran pursuant to Section
12.3(c)(ii) of this Agreement or, pursuant to Section 12.3(b)(iii) where the
conditions set forth in Section 5.5(a), (b), (c), (d) and (g) have been
satisfied, or (ii) Sellers pursuant to Section 12.3(d)(iv) or pursuant to
Section 12.3(b)(iii), then, in each such case (A) Sellers shall be obligated to
pay AirTran, the AirTran Expenses, which shall be payable immediately upon
termination of this Agreement, and (B) if, (x) within twelve (12) months
following such termination of this Agreement, Sellers or their Affiliates
consummate a sale of all or a substantial portion of the Transferred Assets to a
Person (or group of Persons) other than AirTran or an Affiliate of AirTran, or
(y) within twelve (12) months following such termination of this Agreement, a
Chapter 11 plan for Sellers is confirmed which contemplates allowing Sellers or
their Affiliates to continue to own and operate all or a substantial portion of
the Transferred Assets, then Sellers shall be obligated to pay to AirTran,
immediately upon the consummation of any such transaction, an amount equal to
the Termination Fee. Any of the AirTran Expenses or Termination Fee not paid
when due pursuant to any provision of this Agreement shall bear interest at
twelve percent (12%) per annum until so paid.

 

(c) In the event that this Agreement is terminated by AirTran pursuant to
Section 12.3(c)(v) due to an event or circumstance described in paragraph (a),
(b), (d), (e) or (f) of the definition of Material Adverse Effect in this
Agreement, then, in any such case, Sellers shall be obligated to immediately pay
AirTran, in cash, an amount equal to the AirTran Expenses.

 

Section 12.2 Termination Payments Upon Sellers Termination.

 

(a) In the event this Agreement is terminated by Sellers pursuant to Section
12.3(b)(i) of this Agreement, Sellers shall be obligated to pay to AirTran, in
cash, an amount equal to (i) the AirTran Expenses, which shall be payable
immediately upon termination of this Agreement, plus (ii) the Termination Fee
which Termination Fee shall be payable no later than the earlier of (i) the
consummation of the sale, transfer or assignment (whether in one transaction or
a series of transactions) of one or more of the Midway Gates or of all or
substantially all of the other Transferred Assets to a Person or Persons other
than AirTran or an Affiliate of AirTran, (ii) the effective date of any plan of
reorganization confirmed in the Chapter 11 Cases, (iii) the dismissal of the
Chapter 11 Cases, or (iv) the conversion of the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code.

 

(b) In the event that this Agreement is terminated by Sellers pursuant to
Section 12.3(d)(ii) or Section 12.3(d)(iii) then, in any such case, Sellers
shall be obligated to immediately pay AirTran, in cash, an amount equal to the
AirTran Expenses plus the Termination Fee.

 

38



--------------------------------------------------------------------------------

Section 12.3 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) by mutual consent of each of Sellers and AirTran;

 

(b) by either of Sellers or AirTran (provided that such terminating party is not
then in material breach of any provision of this Agreement):

 

(i) if the Bankruptcy Court by Final Order approves, or under any of other
circumstances there is, a sale of all or a substantial portion of the
Transferred Assets, or issuance of all or substantially all of the equity
securities of either Seller, to a Person (or group of Persons) other than
AirTran or an Affiliate of AirTran or the Bankruptcy Court by Final Order
approves a merger, consolidation or corporate reorganization of either Sellers
following which neither AirTran nor an affiliate of AirTran, is an Affiliate of
the merged, consolidated or reorganized entity, provided, that no termination by
Sellers under this Section 12.3(b)(i) shall be effective until the Termination
Amount shall have been paid to AirTran;

 

(ii) if a Governmental Authority shall have issued an order, or ruling or taken
any other action (which order, decree or ruling the parties hereto shall use
their best reasonable efforts to lift), in each case permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, or other action shall have become final and
non-appealable; or

 

(iii) if the Closing shall not have occurred on or before the Scheduled Closing
Date.

 

(c) by AirTran (provided that AirTran is not then in material breach of any
provision of this Agreement):

 

(i) if the Sale Procedures Order shall not have been entered by the Bankruptcy
Court within twenty (20) days of the execution of this Agreement and, as of the
time of such termination of this Agreement, the Sale Procedures Order has not
been entered by the Bankruptcy Court;

 

(ii) if the Approval Order has not been entered by the Bankruptcy Court within
fifty (50) days of execution of this Agreement, and as of the time of such
termination of this Agreement, the Approval Order has not been entered by the
Bankruptcy Court or if the Approval Order has not become a Final Order within
sixty-one (61) days after the date of execution of this Agreement and, as of the
time of such termination of this Agreement, the Approval Order has not become a
Final Order; or

 

(iii) if a material default or material breach shall be made by any Seller with
respect to the due and timely performance of any of its covenants or agreements
contained herein, or if its representations or warranties contained in

 

39



--------------------------------------------------------------------------------

the Agreement shall have become inaccurate (without giving effect to any
materiality or Material Adverse Effect qualifications or exceptions contained
therein) and such inaccuracy has had or would be reasonably likely to have a
Material Adverse Effect, if such default, or inaccuracy has not been cured or
waived within 30 days after written notice to such Seller specifying, in
reasonable detail, such claimed default, breach or inaccuracy and demanding its
cure or satisfaction;

 

(iv) if AirTran is not satisfied in its sole discretion with the results of
Phase I of its Environmental Assessment and notifies Sellers in accordance with
Section 5.4(e) and Section 8.15 hereof; or

 

(v) if an event or events or circumstance shall have occurred since the
Execution Date which, independently or together with any other event, events or
circumstance that have occurred or are reasonably likely to occur, have or are
reasonably likely to have a Material Adverse Effect.

 

(d) by Sellers (provided that Sellers are not then in material breach of any
provision of this Agreement);

 

(i) if a material default or breach shall be made by AirTran with respect to the
due and timely performance of any of its covenants or agreements contained
herein, or if its representations or warranties contained in the Agreement shall
have become inaccurate and such inaccuracy has had or would be reasonably likely
to have a AirTran Material Adverse Effect, if such default, breach or inaccuracy
has not been cured or waived within 30 days after written notice to AirTran
specifying, in reasonable detail, such claimed default, breach or inaccuracy and
demanding its cure or satisfaction;

 

(ii) if the Board of Directors of Holdings authorizes Sellers, subject to
complying with the terms of this Agreement, to enter into a binding written
agreement concerning a transaction that constitutes a Superior Proposal and
Sellers notify AirTran in writing that it intends to enter into such an
agreement, attaching the most current version of such agreement to such notice
and during the five-day period (or such lesser period as may be provided under
the Sales Procedure Order) after Seller’s notice, (A) Sellers shall have offered
to AirTran the opportunity to make such adjustments in the terms and conditions
of its offer such that any third party Acquisition Proposal no longer continues
to be a Superior Proposal and (B) Sellers shall have reasonably concluded, upon
the termination of such five-day period (or such lesser period as may be
provided under the Sales Procedure Order), that any Acquisition Proposal giving
rise to Seller’s notice continues to be a Superior Proposal; provided, that no
termination under this Section 12.3(d)(ii) shall be effective until the
Termination Amount shall have been paid to AirTran;

 

(iii) if the Board of Directors of Holdings authorizes Sellers to enter into a
binding written agreement for a Recapitalization Transaction; provided, that no
termination under this Section 12.3(d)(iii) shall be effective until the
Termination Amount shall have been paid to AirTran; or

 

40



--------------------------------------------------------------------------------

(iv) if the Approval Order has not been entered by the Bankruptcy Court within
fifty (50) days of execution of this Agreement, and as of the time of such
termination of this Agreement, the Approval Order has not been entered by the
Bankruptcy Court or if the Approval Order has not become a Final Order within
sixty-one (61) days after the date of execution of this Agreement and, as of the
time of such termination of this Agreement, the Approval Order has not become a
Final Order.

 

Section 12.4 Procedure and Effect of Termination. This Agreement shall in no
event terminate pursuant to Section 12.3 unless and until any and all amounts
payable to AirTran pursuant to Section 12.1 and Section 12.2 in connection with
such proposed termination shall have been paid in full to AirTran. In the event
of termination of this Agreement pursuant to Section 12.3, written notice
thereof shall forthwith be given to the other parties to this Agreement and this
Agreement shall terminate (subject to the provisions of this Section 12.4)
without further action by any of the parties hereto. If this Agreement is
terminated pursuant to Section 12.3 as provided herein:

 

(a) upon request therefor, each party shall redeliver all documents, work papers
and other material of any other party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the party
furnishing the same; and

 

(b) no party hereto shall have any liability or further obligation to any other
party to this Agreement resulting from such termination except (i) that the
provisions of Section 12.1, Section 12.2, this Section 12.4 and Section 9.2
shall remain in full force and effect and (ii) no party waives any claim or
right against a breaching party to the extent that such termination results from
the breach by a party hereto of any of its representations, warranties,
covenants or agreements set forth in this Agreement; provided, however, that in
the event AirTran is entitled to receive the Termination Amount, the right of
AirTran to receive such amount shall constitute AirTran’s sole remedy for (and
such amount shall constitute liquidated damages in respect of) any breach by
either Seller of any of its representations, warranties, covenants or agreements
set forth in this Agreement which results in a termination of this Agreement by
AirTran pursuant to Section 12.3.

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

 

Section 13.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been duly given when delivered in person or when
dispatched by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) or one business day after having been dispatched by a
nationally recognized overnight courier service to the appropriate party at the
address specified below:

 

  (a) If to Sellers, to:

 

ATA Holdings Corp.

ATA Airlines, Inc.

1337 West Washington Street

Indianapolis, Indiana 46231

Attn.: Mr. Gilbert F. Viets

 Executive Vice President and Chief Restructuring Officer

Facsimile: (317) 282-7091

Email: mailto:Gilbert.Viets@IflyATA.com

 

41



--------------------------------------------------------------------------------

with a copy to:

 

Baker & Daniels (which shall not constitute notice)

300 N. Meridian Street, Suite 2700

Indianapolis, Indiana 46204

Attention: Stephen A. Claffey, Esq.

Facsimile: (317) 237-1000

Email: mailto:steve.claffey@bakerd.com

 

(b) If to AirTran, to:

 

AirTran Airways, Inc.

9955 AirTran Blvd.

Orlando, Florida 32827

Attention: Richard P. Magurno

                   Senior Vice President and General Counsel

Facsimile: (407) 251-5571

Email: mailto:richard.magurno@airtran.com

 

with a copy to:

 

Smith, Gambrell & Russell, LLP (which shall not constitute notice)

1230 Peachtree Street, N.E., Suite 3100

Atlanta, Georgia 30309

Attention: Howard E. Turner, Esq.

Facsimile: (404) 685-6894

Email: mailto:hturner@sgrlaw.com

 

or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.

 

Section 13.2 Actions by Sellers. Where any provision of this Agreement indicates
that either Seller shall take any specified action (or refrain from taking any
specified action) or requires either Seller to take any specified action (or to
refrain from taking any specified action), then, Sellers shall cause such Seller
to take such action (or to refrain from taking such action, as applicable).
Whenever any provision of this Agreement refers to the knowledge or an
obligation or liability of Sellers, such provision shall be deemed to refer to
the knowledge, obligation or liability or either Seller, individually, or both
Sellers, collectively, jointly, or severally.

 

42



--------------------------------------------------------------------------------

Section 13.3 Expenses. Except as otherwise expressly provided herein, each party
hereto shall pay any expenses incurred by it incident to this Agreement and in
preparing to consummate and consummating the transactions provided for herein.

 

Section 13.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including, without limitation, any trustee appointed for Sellers) and permitted
assigns, but shall not be assignable or delegable by any party without the prior
written consent of the other party; provided, however, that upon notice to
Sellers delivered in accordance with Section 13.1, AirTran may assign or
delegate any or all of their rights or obligations under this Agreement to any
Affiliate thereof or to any Person that directly or indirectly acquires, after
the Closing, all or substantially all of the assets or voting stock of AirTran,
but such assignment or delegation shall not relieve AirTran of any obligation
hereunder.

 

Section 13.5 Waiver. AirTran may, by written notice to Sellers, and Sellers (for
itself and on behalf of all other Sellers) may, by written notice to AirTran,
(a) extend the time for performance of any of the obligations of the other party
under this Agreement, (b) waive any inaccuracies in the representations or
warranties of the other party contained in this Agreement, (c) waive compliance
with any of the conditions or covenants of the other party contained in this
Agreement, or (d) waive or modify performance of any of the obligations of the
other party under this Agreement; provided, however, that no such party may,
without the prior written consent of the other party, make or grant such
extension of time, waiver of inaccuracies or compliance or waiver or
modification of performance with respect to its representations, warranties,
conditions or covenants hereunder. Except as provided in the immediately
preceding sentence, no action taken pursuant to this Agreement shall be deemed
to constitute a waiver of compliance with any representations, warranties,
conditions or covenants contained in this Agreement or shall operate or be
construed as a waiver of any subsequent breach, whether of a similar or
dissimilar nature.

 

Section 13.6 Entire Agreement; Disclosure Schedules. This Agreement, which
includes the schedules and exhibits hereto, supercedes any other agreement,
whether written or oral, that may have been made or entered into by any party
relating to the matters contemplated hereby and constitutes the entire agreement
by and among the parties hereto.

 

Section 13.7 Amendments, Supplements, Etc. This Agreement may be amended or
supplemented at any time by additional written agreements as may mutually be
determined by AirTran and Sellers to be necessary, desirable or expedient to
further the purposes of this Agreement or to clarify the intention of the
parties.

 

Section 13.8 Rights of the Parties. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person
other than the parties hereto any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.

 

Section 13.9 Applicable Law. This Agreement and the legal relations among the
parties hereto shall be governed by and construed in accordance with the rules
and substantive Laws of the State of New York, without regard to conflicts of
law provisions thereof.

 

43



--------------------------------------------------------------------------------

Section 13.10 Execution in Counterparts.

 

This Agreement and the agreements referred to herein may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Any counterpart may be
executed by facsimile signature and such facsimile signature shall be deemed an
original. Transmission by telecopier of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

 

Section 13.11 Titles and Headings. Titles and headings to Sections herein are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

Section 13.12 Invalid Provisions. If any provision of this Agreement (other than
Section 5.4 or Article XII of this Agreement or any part or provision thereof)
is held to be illegal, invalid, or unenforceable under any present or future
Law, and if the rights or obligations under this Agreement of Sellers on the one
hand and AirTran on the other hand will not be materially and adversely affected
thereby, (a) such provision shall be fully severable; (b) this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof; (c) the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement; and (d) in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible.

 

Section 13.13 Transfers. AirTran and Sellers shall cooperate and take such
action as may be reasonably requested by the other in order to effect an orderly
transfer of the Transferred Assets with a minimum of disruption to the
operations and employees of the businesses of AirTran or Sellers.

 

Section 13.14 Brokers. Sellers hereby agree to indemnify and hold harmless
AirTran against any liability, claim, loss, damage or expense incurred by
Sellers relating to any fees or commissions owed to any broker, finder or
financial advisor as a result of actions taken by Sellers or any other Seller.
AirTran hereby agrees to indemnify and hold harmless Sellers against any
liability, claim, loss, damage or expense incurred by AirTran relating to any
fees or commissions owed to any broker, finder or financial advisor as a result
of actions taken by AirTran.

 

Section 13.15 Exculpation. Each Seller agrees that none of AirTran’s controlling
persons, officers, directors, partners, agents, employees or other
representatives shall be liable for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the transactions
contemplated by this Agreement.

 

Section 13.16 Principles of Interpretation. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall

 

44



--------------------------------------------------------------------------------

be deemed to include the plural as well as the singular and to cover all
genders. Unless otherwise specified, the terms “hereof,” “herein,” “hereby” and
similar terms refer to this Agreement as a whole (including the exhibits and
schedules hereto), and references herein to Articles or Sections refer to
Articles or Sections of this Agreement.

 

Section 13.17 Survival. The representations, warranties and covenants of the
Sellers and AirTran contained in this Agreement shall survive the Closing and
the consummation of the transactions contemplated hereby until the third
anniversary of the Closing except that representations and warranties respecting
Environmental Claims and Tax matters or claims shall survive for the period of
the applicable statute of limitations in respect of such matters or claims.

 

Section 13.18 Sellers Agreement to Indemnify.

 

(a) Subject to the limitations described in Section 12.4 in the event this
Agreement is terminated by AirTran pursuant to Section 12.3 hereof, Sellers
hereby jointly and severally agree to indemnify and hold harmless AirTran and
all officers, directors and employees and Affiliates of AirTran (collectively,
the “Indemnified Parties”) from and against any and all liabilities, losses, and
damages and attorney’s fees, court costs, and other out-of-pocket expenses
(collectively, “Losses”) incurred or suffered by any Indemnified Party to the
extent that the Losses arise by reason of, or result from (i) the failure of any
representation or warranty of Sellers contained in this Agreement to have been
true when made and as of the Closing Date; (ii) the breach of any covenant or
agreement of the Sellers in this Agreement or any Ancillary Agreement to which
Sellers, or either of them is a party, in each case to the extent not waived by
each of the Indemnified Parties; (iii) the Retained Liabilities; and (iv) any
loss, damage, liability, claim, demand or litigation made or brought against or
incurred by or imposed upon AirTran or the Transferred Assets related to or
arising out of any acts, omissions, conditions, occurrences, liabilities, taxes,
duties, claims, demands or litigation existing or occurring on or prior to the
Closing Date, including, without limitation, arising out of or related to any
matter disclosed on Schedule 6.16(a) hereto.

 

(b) Any Indemnified Party seeking indemnification under this Agreement shall
notify the Sellers of the basis upon which the Indemnified Party makes a claim
for indemnification hereunder within a reasonable time after AirTran becomes
aware of the incurrence of any such Loss; provided, however that an Indemnified
Party’s failure to give such notice, or to give such notice within a reasonable
time, shall not adversely affect such Indemnified Party’s right to
indemnification for such Loss.

 

Section 13.19 AirTran Agreement to Indemnify.

 

(a) AirTran hereby agrees to indemnify and hold harmless Sellers and all
officers, directors and employees and Affiliates of Seller (collectively, the
“Seller Indemnified Parties”) from and against any and all liabilities, losses,
and damages and attorney’s fees, court costs, and other out-of-pocket expenses
(collectively, “Seller’s Losses”) incurred or suffered by any Seller Indemnified
Party to the extent that the Seller Losses arise by reason of, or result from
(i) the failure of any representation or warranty of AirTran contained in this
Agreement to have been true when made and as of the Closing Date; or (ii) the
breach of any covenant or agreement of AirTran contained herein or contained in
any Ancillary Agreement to the extent not waived by each of the Seller
Indemnified Parties.

 

45



--------------------------------------------------------------------------------

(b) Any Seller Indemnified Party seeking indemnification under this Agreement
shall notify AirTran of the basis upon which the Seller Indemnified Party makes
a claim for indemnification hereunder within a reasonable time after Seller
becomes aware of the incurrence of any such Seller Loss; provided, however, that
a Seller Indemnified Party’s failure to give notice or to give such notice
within a reasonable time shall not adversely affect such Seller Indemnified
Party’s right to indemnification for such Seller Loss.

 

Section 13.20 Setoff. AirTran shall have the right to set-off and apply against
all amounts due and owing from AirTran to Sellers under this Agreement or any
Ancillary Agreements or other matter pursuant to which AirTran is may become
liable or indebted to the Sellers, any Losses incurred or suffered by AirTran or
any amounts due AirTran from Sellers under any other provision of this Agreement
or any of the Ancillary Agreements.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLERS:

ATA HOLDINGS CORP.

By:

 

/s/ Gilbert F. Viets

--------------------------------------------------------------------------------

Name:

 

Gilbert F. Viets

Title:

 

Executive Vice President & CRO

ATA AIRLINES, INC.

By:

 

/s/ Gilbert F. Viets

--------------------------------------------------------------------------------

Name:

 

Gilbert F. Viets

Title:

 

Executive Vice President & CRO

AIRTRAN:

AIRTRAN AIRWAYS, INC.

By:

 

/s/ Richard P. Magurno

--------------------------------------------------------------------------------

Name:

 

Richard P. Magurno

Title:

 

Sr. Vice President, General Counsel & Secretary

 

47



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS

 

“Acquired Station Assets” shall have the meaning ascribed to such term in
Section 2.1 hereof.

 

“Acquisition Price” shall have the meaning ascribed to such term in Section 4.1
of this Agreement and for the purposes of Section 12.1 shall be deemed to be an
amount equal to the sum of (i) the present value, discounted annually, at ten
percent (10%) per annum, of all Assumed Liabilities, which AirTran is, or was,
prepared to assume pursuant to this Agreement, which the parties agree is
$35,000,000 and (ii) $89,955,000 representing the cash portion of the
Acquisition Price.

 

“Acquisition Price Offset Amount” shall have the meaning ascribed to such term
in Section 4.6 of this Agreement.

 

“Acquisition Proposal” means any proposal or offer, other than a proposal or
offer by AirTran or any of its Affiliates, for (a) any merger, consolidation,
share exchange, business combination or other similar transaction with Sellers
or any of the other Sellers, (b) any sale, lease, exchange, mortgage or pledge
(exclusive of any mortgage or pledge made in connection with any
debtor-in-possession financing in the Chapter 11 Cases), transfer or other
disposition of any of the Transferred Assets or 20% or more of the other assets
and liabilities of Sellers in a single transaction or series of transactions
(whether related or unrelated), (c) any tender offer or exchange offer for 20%
or more of the outstanding shares of Sellers’ common stock or any class of
Sellers’ debt securities or the filing of a registration statement under the
Securities Act of 1933, as amended, in connection therewith, (d) the acquisition
of beneficial ownership or a right to acquire beneficial ownership of, or the
formation of any “group” (as defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended) which beneficially owns or has the right to
acquire beneficial ownership of 20% or more of the then outstanding shares of
any class of Sellers’ common stock or any class of Sellers’ debt securities or
(e) any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.

 

“Affiliate” shall mean with respect to any Person, any other person who,
directly or indirectly, controls, is controlled by, or is under common control
with that Person.

 

“Agreed Lessor Rent Payments” shall mean the monthly rent payments as
confidentially agreed between AirTran and the lessor of the B-737-800 aircraft
leased under the Wet Leases applicable to the term of the Wet Leases and to be
paid directly to such lessor by AirTran during such term.

 

“Agreement” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

A-1



--------------------------------------------------------------------------------

“AIR-21 LaGuardia Slots” shall having the meaning ascribed to such term in
Section 9.5 of this Agreement.

 

“AIR-21 Reagan Slots” shall having the meaning ascribed to such term in Section
9.5 of this Agreement.

 

“AIR-21 Slots” shall mean those Slots at LaGuardia and Reagan Airports which
pursuant to the Wendell H. Ford Aviation Investment and Reform Act for the 21st
Century (“AIR-21”) and the orders of the DOT pursuant thereto cannot be freely
transferred by Sellers.

 

“AirTran” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“AirTran Expenses” shall mean AirTran’s out of pocket expenses (including but
not limited to filing fees under the HSR Act, financial advisors’, accountants’
or attorneys’ fees and expenses and other filing fees) incurred in connection
with the evaluation of the transactions contemplated hereby, or the negotiation
and performance of this Agreement and its due diligence investigation of the
Sellers and the Transferred Assets and/or arranging for financing of the
transactions contemplated hereby in connection with this Agreement in an amount
up to but not exceeding $1,000,000.

 

“AirTran Material Adverse Effect” shall mean a materially adverse effect on the
business, results of operations or financial condition of AirTran and its
subsidiaries, taken as a whole, other than any change, circumstance or effect
caused by (i) the economy or financial markets in general, (ii) changes in
general political or regulatory conditions in the United States, (iii)
conditions generally in the airline industry in which AirTran operates and not
specifically relating to AirTran or (iv) or resulting from the announcement or
pendency of the transactions contemplated by this Agreement.

 

“AirTran Services Agreement” shall have the meaning ascribed to such term in
Section 8.18 of this Agreement.

 

“Alliance Agreement” shall have the meaning ascribed to such term in Section
8.19 of this Agreement.

 

“Ancillary Agreements” shall mean the Facilities Lease Assignment, Bill of Sale,
Assumption Agreement and the other assignment or transfer documents, the Assumed
Contracts, the Gate Option Agreement, the Midway Services Agreement, the Station
Services Agreement, the AirTran Services Agreement, the Alliance Agreement, the
Transitional Code Sharing Agreement, the Wet Leases, the Midway Ticket Sales
Agreement and the ATA Connection Agreement and the other agreements referred to
herein to be delivered at or after the Closing.

 

“Antitrust Laws” shall have the meaning ascribed to such term in Section 8.8(c)
of this Agreement.

 

A-2



--------------------------------------------------------------------------------

“Appraisal Liquidation Value” shall mean the estimated dollar amount that would
be derived from the sale of assets at a professionally advertised and conducted
public auction sale, held under forced sale conditions and within the framework
of the economy existing at the time of such sale as determined by a qualified,
nationally recognized appraiser of commercial aviation ground support equipment
selected by AirTran and consented to by the Sellers (which consent shall not be
unreasonably withheld or delayed) to conduct an appraisal of the assets on the
foregoing basis.

 

“Approval Order” shall have the meaning ascribed to such term in Section 8.13(d)
of this Agreement.

 

“Assumed Contracts” shall mean the following contracts or agreements (provided
that if any such contracts or agreements relate not only to Transferred Assets
but also other assets, then only the portions of such contracts and agreements
that relate specifically to the Transferred Assets shall be deemed to be Assumed
Contracts):

 

(a) the Facilities Lease;

 

(b) the Assumed Ground Equipment Leases;

 

(c) the Assumed Gate Property Leases;

 

(d) the Station Leases which AirTran elects to assume from and after Closing;
and

 

(e) the Service Agreements which AirTran elects to assume at Closing.

 

“Assumed Gate Property Leases” shall mean any Gate Property Leases which AirTran
elects to assume from and after Closing.

 

“Assumed Ground Equipment Leases” shall mean any Ground Equipment Leases which
AirTran elects to assume from and after Closing.

 

“Assumed Liabilities” shall have the meaning ascribed to such term in Section
3.1 of this Agreement.

 

“Assumption Agreement” shall have the meaning ascribed to such term in Section
5.2(c)(ii) of this Agreement.

 

“ATA” shall have the meaning ascribed to such term in the first paragraph of
this Agreement.

 

“ATA Connection” refers to the regional commuter airline operated by Chicago
Express Airlines, Inc., a wholly-owned subsidiary of Holdings.

 

“ATA Connection Agreement shall have the meaning ascribed to such term in
Section 8.22 of this Agreement.

 

A-3



--------------------------------------------------------------------------------

“ATA Pre-Sold Tickets” shall have the meaning ascribed to such term in Section
8.21 of this Agreement.

 

“Bankruptcy Code” shall have the meaning ascribed to such term in the Recitals
of this Agreement.

 

“Bankruptcy Court” shall have the meaning ascribed to such term in the Recitals
of this Agreement.

 

“Bankruptcy Resolution Date” means the date on which a Final Order of the
Bankruptcy Court has been entered dismissing, closing or otherwise terminating
the Chapter 11 Cases.

 

“Bill of Sale” shall have the meaning ascribed to such term in Section 5.2(a)(i)
of this Agreement.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
Law to close.

 

“Business Combination” shall have the meaning ascribed to such term in Section
8.12 hereof.

 

“Chapter 11 Case” or “Chapter 11 Cases” shall mean the voluntary cases commenced
by Sellers under chapter 11 of the Bankruptcy Code.

 

“Chicago Construction Loan” shall mean two separate loans made to ATA by the
City of Chicago to fund a jet bridge extension at Midway Airport, such loans
having an outstanding principal amount as of October 1, 2004 of $6,990,362.

 

“Chicago Construction Loan Indebtedness” shall have the meaning ascribed to such
term in Section 4.3(c) of this Agreement.

 

“Closing” shall have the meaning ascribed to such term in Section 5.1 of this
Agreement.

 

“Closing Date” shall have the meaning ascribed to such term in Section 5.1 of
this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.

 

“Competing Offer” shall have the meaning ascribed to such term in Section
8.13(a) of this Agreement.

 

“Consent” shall mean any consent, approval or authorization of, notice to, or
designation, registration, declaration or filing with, any Person.

 

A-4



--------------------------------------------------------------------------------

“Contract” shall mean any agreement, contract, lease, commitment, license,
undertaking or other legally binding contractual right or obligation to which a
Person is a party or by which a Person or its assets or properties are bound.

 

“Data” shall mean all documents, books, drawing, logs, manuals and records
relating primarily or exclusively to the Transferred Assets.

 

“Designated Midway Revenue Flight” shall mean a revenue passenger flight of
AirTran, or any of its successors or assigns, using a Large Commercial Aircraft
between (regardless of which airport is the originating airport) (i) Midway and
LaGuardia or (ii) Reagan and Midway.

 

“DOT” shall mean the United States Department of Transportation or any successor
thereto.

 

“Environmental Assessments” shall mean an environmental inspection and/or survey
of Sellers’ real property for AirTran which shall, at a minimum, consists of a
so called Phase I inspection/survey, provided that if such Phase I shall reveal
or reflect a concern regarding any Environmental Claim or any other violation,
or evidence of possible violation, of Environmental Laws, may also include, at
AirTran’s election, a so called Phase II inspection/survey if AirTran determines
such Phase II necessary or advisable.

 

“Environmental Claims” shall have the meaning ascribed to such term in Section
6.16(e)(i) of this Agreement.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
6.16(e)(ii) of this Agreement.

 

“Evaluation Period” means the thirty (30) day period beginning on the Execution
Date and ending thirty (30) days thereafter.

 

“Excluded Aircraft” means all aircraft other than B-717 and B-737s.

 

“Excluded Assets” shall have the meaning ascribed to such term in Section 2.2 of
this Agreement.

 

“Execution Date” shall have the meaning ascribed to such term in the opening
paragraph of this Agreement.

 

“FAA” shall mean the Federal Aviation Administration or any successor thereto.

 

“Facilities Lease” shall have the meaning ascribed to such term in Section 2.1
of this Agreement.

 

“Facilities Lease Assignment” shall have the meaning ascribed to such term in
Section 5.2(a)(i) of this Agreement.

 

A-5



--------------------------------------------------------------------------------

“Federal Aviation Act” shall mean the Federal Aviation Act of 1958, as amended,
together with the aviation regulations of the FAA, as the same may be in effect
from time to time.

 

“Final Order” shall mean an order or judgment the operation or effect of which
is not stayed, and as to which order or judgment (or any revision, modification
or amendment thereof), the time to appeal or seek review or rehearing has
expired, and as to which no appeal or petition for review or motion for
rehearing or re-argument has been taken or been made and is pending for
argument.

 

“Gate Property” shall mean all facilities, equipment, furnishings, fixtures
(including permanent improvements to any property comprising Gate Property),
leasehold improvements, appurtenances and personalty (including, without
limitation, ticket counters, ticket kiosks and other ticketing dispensers or
devices) owned by any Seller and used exclusively or primarily in connection
with the Midway Gates, or any Station Lease, but does not include Ground Support
Equipment.

 

“Gate Property Documents” shall mean the Facilities Lease, the Gate Property
Leases and the Ground Equipment Leases.

 

“Gate Property Leases” shall have the meaning ascribed to such term in Section
6.15(c) of this Agreement.

 

“Gate Reduction Amount” shall have the meaning ascribed to such term in Section
2.2 of this Agreement.

 

“Gates” shall refer to an individual facility at which passengers are enplaned
or deplaned at Midway and shall mean the Midway Gates or in the singular one
Midway Gate.

 

“Governmental Authority” shall mean any U.S. federal, state or local government
or any subdivision, agency, instrumentality, authority, department, commission,
board or bureau thereof or any federal, state or local court, tribunal or
arbitrator (including, without limitation, the Bankruptcy Court).

 

“Ground Support Equipment” shall mean each vehicle, tool, piece of equipment, or
other tangible asset owned or leased by Sellers in connection with aircraft
operations or maintenance at Midway or at facilities included in or covered by
the Station Leases other than solely used with respect to the maintenance of
Excluded Aircraft, and not including equipment of either Sellers primarily used
in aircraft maintenance and storage operations of ATA in its separate hangers at
Midway. All Ground Support Equipment shall be listed by Sellers on Schedule 2.3.

 

“Ground Equipment Leases” shall have the meaning ascribed to such term in
Section 6.15(d) of this Agreement.

 

“Holdings” shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

 

A-6



--------------------------------------------------------------------------------

“HSR Act” shall mean Hart-Scott-Rodino Act of 1976, as amended.

 

“Improvements” shall have the meaning ascribed to such term in Section 6.20(b)
of this Agreement.

 

“Indemnified Parties” shall have the meaning ascribed to such term in Section
13.18(a) of this Agreement.

 

“Intellectual Property” shall mean (i) all inventions (whether patentable or not
patentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, divisions, continuations, continuations-in-part, revisions,
renewals, extensions, and reexaminations thereof, (ii) all registered and
unregistered trademarks, service marks, trade dress, logos, trade names, and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
works of authorship, including, without limitation, all copyrightable works, all
copyrights, and all applications, registrations and renewals in connection
therewith, and all moral rights, (iv) all databases, data compilations and data
collections, (v) all trade secrets and confidential information (including,
without limitation, ideas, research and development, know-how, processes,
methods, techniques, technical data, designs, drawings, specifications, customer
and supplier lists, pricing and cost information, and business, technical and
marketing plans and proposals), (vi) all domain names, web addresses and
websites, (vii) all computer software, source code and object code, whether
embodied in software, firmware or otherwise (including related data and
documentation), (viii) all other intellectual property and proprietary rights,
and (ix) all copies and tangible embodiments of all of the foregoing (i) through
(ix) in any form or medium.

 

“LaGuardia” shall mean LaGuardia International Airport in the Borough of Queens,
New York City, New York.

 

“Large Commercial Aircraft” shall mean a commercial jet powered aircraft with a
seating capacity of at least fifty (50) passengers employed in scheduled
passenger service.

 

“Laws” shall mean all federal, state, local or foreign laws, orders, writs,
injunctions, decrees, ordinances, awards, stipulations, statutes, judicial or
administrative doctrines, rules or regulations enacted, promulgated, issued or
entered by a Governmental Authority, including without limitation, the
Bankruptcy Code, the Federal Aviation Act and any Environmental Laws.

 

“Leased Assets” means the Midway Leased Assets, Gate Property Leases and the
Ground Equipment Leases.

 

“Leased Real Estate Assets” shall have the meaning ascribed to such term in
Section 6.20(a) of this Agreement.

 

A-7



--------------------------------------------------------------------------------

“Liens” shall mean all title defects or objections, mortgages, liens, claims,
charges, pledges, or other encumbrances of any nature whatsoever, including
without limitation licenses, leases, chattel or other mortgages, collateral
security arrangements, pledges, title imperfections, defect or objection liens,
security interests, conditional and installment sales agreements, easements,
encroachments or restrictions, of any kind and other title or interest retention
arrangements, reservations or limitations of any nature.

 

“Losses” shall have the meaning ascribed to such term in Section 13.18 hereof.

 

“Material Adverse Effect” shall mean:

 

(a) any change, circumstance, development, effect, event, fact or occurrence
after the Execution Date that is or may reasonably be expected, individually or
in the aggregate, to be materially adverse to (i) the ability of the Sellers,
individually or taken as a whole to perform their obligations under this
Agreement or to consummate the transactions contemplated herein, or (ii) the
business, tangible assets, liabilities, results of operations or condition
(financial or other) or prospects of the business operated by Sellers at Midway,
taken as a whole, other than (A) relating solely to or resulting solely from
entering into this Agreement or the consummation of the transactions
contemplated herein or the announcement thereof, (B) relating solely to or
resulting solely from the filing of the Chapter 11 Cases, or (iii) the legality,
validity or enforceability of this Agreement or the agreements and instruments
to be entered into in connection herewith or the realization of the rights and
remedies hereunder.

 

(b) any change, circumstance, development, effect, event, fact or occurrence
after the Execution Date (a “Change”) that is or reasonably may be expected to
(i) give rise to any liability on the part of AirTran, other than the Assumed
Liabilities, with respect to or result in a reduction in the value of the
Transferred Assets or (ii) increase the amount of the Assumed Liabilities in an
amount, individually or in the aggregate with all other liabilities or
reductions in value of the Transferred Assets arising from a Change, which is
equal to or greater than in the aggregate $2,500,000 but only after application
of all of AirTran’s holdback, setoff and Gate Reduction Amount rights under this
Agreement which are applicable to any such reduction in value of the Transferred
Assets or the increase in the Assumed Liabilities or other liabilities.

 

(c) any increase of the price of jet fuel purchased in quantities substantially
the same or greater than quantities presently purchased by ATA to support its
scheduled service operations at Midway for current delivery at Midway Airport to
a price in excess of $2.00 per gallon (including all taxes, fees and charges).

 

(d) any material cessation of operations of scheduled commercial flights by
Sellers at Midway, Reagan, LaGuardia or any other Station currently served by
Sellers out of Midway, except as contemplated by Schedule 8.2(g).

 

(e) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of either of the Sellers in an involuntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law seeking the liquidation of one or more of
the Sellers under Chapter 7 of the Bankruptcy Code or the

 

A-8



--------------------------------------------------------------------------------

conversion of the Chapter 11 Cases to Chapter 7 for any purpose or (B) a decree
or order approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of either of the Sellers
under Chapter 7 of the Bankruptcy Code, or the commencement by either of the
Sellers of a voluntary case or proceeding under any applicable Federal or State
bankruptcy, insolvency, reorganization or other similar law to convert the
Chapter 11 Cases to Chapter 7 proceedings under the Code or other similar
liquidation proceeding, or the consent by either of the Sellers to the entry of
a decree or order for relief in respect of either of the Sellers in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against either of them, or the
consent by either of the Sellers to the filing of a petition or the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of either of the Sellers, in each
instances, to convert the Chapter 11 Cases to Chapter 7 proceedings under the
Bankruptcy Code or other similar liquidation proceedings or to otherwise effect
the liquidation of either of the Sellers; provided, however, in no event shall
the proposed transfer of the Transferred Assets to AirTran pursuant to this
Agreement and the Chapter 11 Cases be deemed to violate this subsection (e).

 

(f) any strike, work stoppage, work action or material slow down with respect to
the flight operations of Sellers to and from Midway, LaGuardia or Reagan.

 

(g) any outbreak or escalation of hostilities or other national or international
calamity or crisis or material adverse change or disruption in economic
conditions in, or in the financial markets of, the United States or elsewhere
(it being understood that any such change or disruption shall be relative to
such conditions and markets as in effect on the Execution Date), if the effect
of such outbreak, escalation, calamity, crisis or material adverse change in the
economic conditions in, or in the financial markets of, the United States or
elsewhere could be reasonably expected to make it, in AirTran’s reasonable
judgment, impracticable or inadvisable to proceed with any financing
contemplated by it for the acquisition of the Transferred Assets on the terms
and in the manner contemplated herein.

 

(h) the suspension or limitation of trading for more than three (3) consecutive
Business Days generally in securities on the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market or any setting of
limitations on prices for securities on any such exchange or NASDAQ National
Market.

 

(i) the enactment, publication, decree or other promulgation after the Execution
Date of any applicable law that in AirTran’s reasonable opinion materially and
adversely affects, or could be reasonably expected to materially and adversely
affect, the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of AirTran, taken as a whole.

 

(j) the declaration of a banking moratorium by any Governmental Authority; or
the taking of any action by any Governmental Authority after the Execution Date
in respect of its monetary or fiscal affairs that in AirTran’s reasonable
opinion could reasonably be expected to have a material adverse effect on the
financial markets in the United States.

 

A-9



--------------------------------------------------------------------------------

(k) any general suspension of commercial aviation operations in the United
States for a period of more than forty-eight (48) consecutive hours or for more
than four days in any month.

 

“Materials of Environmental Concern” shall have the meaning ascribed to such
term in Section 6.16(e)(iii) of this Agreement.

 

“MCPH Payments” shall mean the monthly collections for maintenance cost per hour
to be paid by ATA to GE Engine Services, Inc. (reference number ESI-95-0595D)
under Section 10.1 of the Engine Service Agreement dated as of September 22,
2000 between ATA and GE Engine Services, Inc. in respect of the Wet Leased
Aircraft under the Wet Leases which are applicable to the operation of the Wet
Leased Aircraft during the term of the Wet Leases and to be paid directly to GE
Engine Services, Inc. by AirTran during such term.

 

“Midway” or “Midway Airport” shall mean Midway Airport located in the City of
Chicago, Illinois.

 

“Midway Gates” shall have the meaning ascribed to such term in Section 2.1 of
this Agreement.

 

“Midway Gate Property” shall mean Gate Property located at Midway.

 

“Midway Leased Assets” shall have the meaning ascribed to such term in Section
2.1 of this Agreement.

 

“Midway Services Agreement” shall have the meaning ascribed to such term in
Section 8.16 of this Agreement.

 

“Net Ticket Revenue” shall have the meaning ascribed to such term in Section
8.21 of this Agreement.

 

“New Right of Entry Agreement” shall have the meaning ascribed to such term in
Exhibit C to this Agreement.

 

“Owned Gate Items” shall have the meaning ascribed to such term in Section
6.15(e) of this Agreement.

 

“Order” means any decree, judgment, injunction, writ or similar judicial or
administrative action and whether temporary, preliminary or permanent.

 

“Permanent Slots” shall have the meaning ascribed to such term in Section 2.1 of
this Agreement.

 

“Permits” shall mean all permits, licenses, approvals, franchises, notices and
authorizations issued by any Governmental Authority that relate to or otherwise
are used or are necessary in connection with the ownership, operation or other
use of any of the Transferred Assets.

 

A-10



--------------------------------------------------------------------------------

“Permitted Liens” shall mean Liens for taxes, assessments and other governmental
charges which are not due and payable.

 

“Person” shall mean any individual, general partnership, limited partnership,
limited liability company, joint venture, corporation, trust, unincorporated
organization, Governmental Authority or other entity.

 

“Reagan” shall mean Ronald Reagan Washington National Airport located in
Arlington, Virginia.

 

“Recapitalization Transaction” means a recapitalization transaction involving
Sellers and its existing security holders that does not involve the sale of any
Seller or all or substantially all of the assets of any Seller.

 

“Representative” shall have the meaning ascribed to such term in Section 8.12 of
this Agreement.

 

“Retained Liabilities” shall have the meaning ascribed to such term in Section
3.2 of this Agreement.

 

“Return Accommodations” shall have the meaning ascribed to such term in Section
8.7 of this Agreement.

 

“Right of Entry Agreement” shall mean that certain Right of Entry Agreement
between the City of Chicago and ATA dated as of June 30, 2002.

 

“Route” shall have the meaning ascribed to such term in Section 6.18 of this
Agreement.

 

“Sale Procedures Order” shall have the meaning ascribed to such term in Section
8.13(a) of this Agreement.

 

“Scheduled Closing Date” shall mean such date selected by AirTran but shall be
no earlier than December 20, 2004, and no later than December 23, 2004.

 

“Schedules” shall have the meaning ascribed to such term in Section 1.2 hereof.

 

“Seller Indemnified Party” shall have the meaning ascribed to such term in
Section 13.19 of this Agreement.

 

“Sellers” shall have the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Sellers Cost” shall have the meaning ascribed to such term as set forth in
Section 8.16 hereof.

 

A-11



--------------------------------------------------------------------------------

“Sellers Losses” shall have the meaning ascribed to such term in Section 13.19
of this Agreement.

 

“Service Agreements” shall have the meaning ascribed to such term in Section
6.15(k) of this Agreement.

 

“Slots” shall mean collectively, the Permanent Slots, the AIR-21 Reagan Slots
and the AIR-21 LaGuardia Slots, as further identified in Section 6.12 of this
Agreement.

 

“Station” shall mean any airport at which Sellers have a Station Lease other
than Midway.

 

“Station Gate Property” shall mean Gate Property located at any Station.

 

“Station Leases” shall have the meaning ascribed to such term in Section 2.1 of
this Agreement.

 

“Station Services Agreement” shall have the meaning ascribed to such term in
Section 8.17 of this Agreement.

 

“Superior Proposal” shall mean an Acquisition Proposal that the Board of
Directors of Holdings has determined in good faith, if accepted, is reasonably
likely to be consummated taking into account all legal, financial, regulatory
and other aspects of the proposal and the person making the proposal, and that
the Board of Directors of Holdings believes in good faith, would, if
consummated, result in a transaction more favorable from a financial point of
view than the transaction proposed by this Agreement.

 

“Tax” and “Taxes” shall mean all federal, state, local, or foreign income,
payroll, employee withholding, unemployment insurance, social security, sales,
use, service, service use, leasing, leasing use, excise, franchise, gross
receipts, value added, alternative or add-on minimum, estimated, occupation,
real and personal property, stamp, transfer, workers’ compensation, severance,
windfall profits, environmental (including taxes under Section 59A of the Code),
or other tax of the same or of a similar nature, including any interest,
penalty, or addition thereto, whether disputed or not.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes or any amendment thereto, and
including any schedule or attachment thereto.

 

“Termination Amount” means the sum of (i) the AirTran Expenses plus (ii) the
Termination Fee (if any), which is payable pursuant to either Section 12.1 or
Section 12.2 of this Agreement.

 

“Termination Fee” shall have the meaning ascribed to such term in Section
12.2(a) of this Agreement.

 

A-12



--------------------------------------------------------------------------------

“Ticket Revenue” shall have the meaning ascribed to such term in Section 8.21 of
this Agreement.

 

“Transferred Assets” shall have the meaning ascribed to such term in Section 2.1
of this Agreement.

 

“Transition Period” shall have the meaning ascribed to such term in Section 9.4
of this Agreement.

 

“WARN Act” means the U.S. Worker Adjustment and Retraining Notification Act
effective February 4, 1989.

 

“Wet Lease Agreement” means a lease agreement under which maintenance, risk of
loss and operational control of a leased aircraft is retained by lessor (which
shall, in particular, involve the aircraft remaining under the control of a
cockpit crew employed or contracted by, or seconded to, lessor) and which also
provides that, throughout the term of such lease:

 

  (a) the aircraft will remain registered by such lessor with the FAA;

 

  (b) the lessor shall be responsible for compliance with all applicable
governmental requirements for the operation and maintenance of such aircraft;

 

  (c) the lessor shall be responsible for all insurance and taxes with respect
to such aircraft and its operation and maintenance and return conditions; and

 

  (d) insurance on the aircraft will be maintained by the lessor and will not be
changed or affected by such lease other than to record the existence of such
lease and to name AirTran as an additional insured with respect to all liability
coverage thereunder.

 

“Wet Leased Aircraft” shall have the meaning ascribed to such term in Section
8.7.

 

“Wet Leases” shall mean the Wet Lease Agreements, if any, entered into between
AirTran, as lessee, and ATA, as lessor, pursuant to Section 8.7 of this
Agreement. AirTran shall determine which of the specific B-737-800 aircraft are
to be subject to such Wet Lease Agreements. Any such B-737-800 wet leases shall
among other things, require Sellers to provide the B-737-800 aircraft fully
equipped for passenger service and in airworthy condition, with fully qualified
and licensed cockpit and cabin crews, with flight dispatch services in respect
of all flights and positioning flights, together with all scheduled and
unscheduled maintenance for such aircraft in accordance with all applicable
governmental requirements and with all insurance (to be satisfactory in form,
coverage and amount to AirTran) and property taxes with respect to such aircraft
or their operation paid or provided by Sellers. Sellers will not be responsible
for landing fees, overflight charges, ground handling costs or fees, fuel or
costs of catering.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

 

DISCLOSURE AND OTHER SCHEDULES

(Delivery Requirements)

 

Schedule

--------------------------------------------------------------------------------

  

Schedule Description

--------------------------------------------------------------------------------

   Delivering Party


--------------------------------------------------------------------------------

   Delivery Date


--------------------------------------------------------------------------------

2.3

   Ground Support Equipment    Sellers    At signing

4.3

   Adjustments to Acquisition Price    AirTran    120 days after Closing

6.4

   Third Party Options    Sellers    At signing

6.6

   Consents and Approvals    Sellers    At signing

6.7

   Permits    Sellers    At signing

6.11

   Assumed Contract Consents    Sellers    At signing

6.12

   Slots    Sellers    At signing

6.13

   Casualty    Sellers    At signing

6.15(a)

   Midway Gates    Sellers    At signing

6.15(b)

   Gate Leases    Sellers    At signing

6.15(c)

   Gate Property Leases    Sellers    At signing

6.15(d)

   Ground Equipment Leases    Sellers    At signing

6.15(e)

   Owned Gate Items    Sellers    At signing

6.15(f)

  

Condition of Gate Owned Items, Gate Property and Sellers Ground Support
Equipment

   Sellers    At signing

6.15(i)

   Deferred Maintenance for Gate Items    Sellers    At signing

6.15(k)

   Services Agreements          

6.16(a)

   Environmental Compliance    Sellers    At signing

6.16(b)

   Environmental Claims    Sellers    At signing

6.16(c)

   Environmental Allegations    Sellers    At signing

6.16(d)

   Environmental Sites    Sellers    At signing

6.17

   Taxes    Sellers    At signing

6.18

   Routes    Sellers    At signing

6.19

   Intellectual Property    Sellers    At signing

6.20(a)

   Leased Real Estate Assets    Sellers    At signing

6.20(e)

   Impaired Leased Real Estate Assets    Sellers    At signing

8.21

   Ticket Sales Agreement Routes and Frequency    AirTran   
30 days after Execution

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

TERMS APPLICABLE TO ASSIGNMENT OF FACILITIES LEASE

 

Concurrent with the Closing:

 

  1. AirTran and the Sellers will enter into an assignment, assumption and
amendment agreement, to which the consent of the City of Chicago (“Chicago”)
will be required whereby:

 

• ATA will assign all right, title and interest under the Facilities Lease to
AirTran.

 

  • Chicago will acknowledge and agree that AirTran will assume the Facilities
Lease, free and clear of all claims and liabilities of, and obligations to,
Chicago or third persons arising thereunder with respect to any period prior to
the Closing Date.

 

  • Sellers will cure all amounts, if any, due and owing to Chicago under the
Facilities Lease. Sellers are not assigning to AirTran and Sellers shall retain
their rights to repayment from Chicago of all amounts of rent and other charges
and fees (including landing fees, terminal rents, ramp fees, FIS fees, equipment
fees and fueling fees) for which payment in excess of amounts actually owed were
made by Sellers at any time prior to the effective date of the assignment and
the right to the return of any letter of credit, bond or other security to the
extent not applied by Chicago to outstanding and unpaid obligations of Sellers
to Chicago.

 

  • AirTran will post a deposit or letter of credit with Chicago to secure
AirTran’s rental obligations under the Facilities Lease in the amount as is
required by the Facilities Lease.

 

  2. Chicago and AirTran will:

 

  • amend the parties signatory to the Facilities Lease and its notice
provisions to delete all references to that certain Hanger Agreement between ATA
and Chicago from such Facilities Lease.

 

  • amend Section 5.06 of the Facilities Lease to establish new Daily Average
Utilization requirements (“DUR”) for AirTran of (i) 700 scheduled departing
seats per day per Gate during the period December 24, 2004 to and including June
30, 2005, (ii) 800 scheduled departing seats per day per Gate during the period
July 1, 2005 to and including December 31, 2005, and (iii) 1,000 scheduled
departing seats per day per Gate for all periods thereafter during the term of
the Facilities Lease.

 

  3. Chicago will enter into a new right of entry agreement with AirTran at
Closing (the “New Right of Entry Agreement”) upon the same terms and conditions
as

 

C-1



--------------------------------------------------------------------------------

that certain Right of Entry Agreement dated as of November 1, 2003 between
Chicago and ATA (the “Right of Entry Agreement”) except (i) the term thereof
will be through December 23, 2005, (ii) the references therein to the Hanger
(5130 W. 63rd Street) (including without limitation from the definition of
Property in Exhibit E) will not be included, (iii) the obligations (including
under Exhibit C) which relate to insurance requirements for the Hanger will not
be included; (iv) the amount of the security deposit due from AirTran under the
Right of Entry Agreement in light of the retention of the Hanger by ATA will be
recalculated; and (v) there will not be included any claims, obligations or
indebtedness relating to the Property (as currently defined under the Right of
Entry Agreement) for any periods prior to the Closing Date and as to the Hanger
for all periods on, before and after the Closing Date.

 

  4. Concurrent with the transfer of the Facilities Lease to AirTran, AirTran
shall pay in full to Chicago the outstanding balance of the unsecured loans made
to fund the jetway extension at Chicago Midway Airport and agree that any
default, cross default, breach or event of default now existing or hereafter
occurring under any agreement between or among Chicago, ACH and/or ATA which by
reason of any provision of the Facilities Lease or Right of Entry Agreement
would constitute or result in a default, cross-default, breach or event of
default under the Facilities Lease or the New Right of Entry Agreement shall not
constitute a default, cross-default, breach or event of default under any such
agreement and shall not affect in any manner AirTran’s rights or obligations
under the Facilities Lease or the New Right of Entry Agreement.

 

The parties shall act in good faith and in a commercially reasonable manner to
prepare the necessary agreements and amendments and complete the applicable
transactions contemplated by this Agreement as promptly as is commercially
reasonable but in no event later than December 22, 2004.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF SALE PROCEDURES ORDER

 

IN THE UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

 

In re:

     )      Chapter 11        )       

ATA Holdings Corp., et al., 1

     )      Case No. 04-19866        )      (Jointly Administered)

Debtors.

     )       

 

ORDER (A) ESTABLISHING PROCEDURES FOR APPROVAL OF ONE OR MORE

TRANSACTIONS, (B) APPROVING AND AUTHORIZING A BREAK-UP FEE AND

EXPENSE REIMBURSEMENT, AND (C) APPROVING A FORM OF NOTICE

 

This matter came before the Court on the Emergency Motion To Establish (A)
Procedures For Approval Of Transaction, (B) A Break-Up Fee, and (C) Forms Of
Notice (the “Transaction Procedures Motion”)2 filed by the debtors and
debtors-in-possession in the above captioned cases (the “Debtors”). In the
Transaction Procedures Motion, Debtors asked that this Court (A) establish
procedures (the “Bid Procedures”) for the Court’s consideration and approval of
the AirTran Transaction, or one or more Alternative Transactions, (B) approve a
break-up fee and expense reimbursement to be payable to AirTran Airways, Inc.
under certain circumstances, and (C) approving the form of Bid Procedures Notice
as part of the Bid Procedures.

--------------------------------------------------------------------------------

1 The Debtors are the following entities: ATA Holdings Corp. (04-19866), ATA
Airlines, Inc. (04-19868), Ambassadair Travel Club, Inc. (04-19869), ATA Leisure
Corp. (04-19870), Amber Travel, Inc. (04-19871), American Trans Air Execujet,
Inc. (04-19872), ATA Cargo, Inc. (04-19873), and Chicago Express Airlines, Inc.
(04-19874).

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Transaction Procedures Motion.

 

D-1



--------------------------------------------------------------------------------

This Court, having reviewed the Transaction Procedures Motion, all objections to
the Transaction Procedures Motion, all pleadings and affidavits filed to date,
and having heard the arguments of counsel and evidence presented at a hearing on
November 15, 2004 (the “Procedures Hearing”), and being otherwise duly advised,
now GRANTS the Transaction Procedures Motion (except to the extent modified
herein), it appearing to the Court that it has been made for good cause.
Accordingly,

 

THE COURT HEREBY FINDS THAT:

 

• Notice of the Transaction Procedures Motion complies with General Order 03-10.

 

• Attached hereto as Exhibit A are the Bid Procedures proposed by Debtors. The
Bid Procedures are reasonable, represent a sound exercise of Debtors’ business
judgment and are in the best interest of Debtors’ estates.

 

• Good cause exists for approving the Bid Procedures.

 

The Bid Procedures

 

• At the Procedures Hearing, Debtors presented to the Court an Asset Acquisition
Agreement among AirTran Airways, Inc., as Purchaser and Assignee and ATA
Holdings Corp. and ATA Airlines, Inc. as Sellers and Assignors dated November
12, 2004 (the “Definitive Agreement”).

 

NOW, THEREFORE, IT IS HEREBY ORDERED:

 

• The Transaction Procedures Motion is hereby GRANTED with the modifications
provided for herein, and all objections thereto that were not resolved and
withdrawn at or before the Procedures Hearing are hereby OVERRULED.

 

• The Bid Procedures are hereby approved. As set forth at page A-11 of the Bid
Procedures, the Court will conduct a hearing (the “Transaction Hearing”) to
consider approval of the AirTran Transaction or one or more Alternative
Transactions that may be determined to individually or collectively constitute
the highest and best Transaction. Any auction (“Auction”) that is required by
the Bid Procedures will be conducted as provided in the Bid Procedures.

 

• The Court hereby approves and orders that Debtors shall pay to AirTran
break-up fee in the amount of $             million (the “Break-Up Fee”) and
reimburse AirTran for all out-of-pocket expenses (not to exceed in an aggregate
of $1,000,000) incurred by AirTran in connection with due diligence, analysis
and negotiation of the AirTran Transaction (the “

 

D-2



--------------------------------------------------------------------------------

Expense Reimbursement”) upon the conditions and subject to the terms of Article
XII of the Definitive Agreement. If and to the extent such Break-Up Fee and
Expense Reimbursement become payable, Debtors shall pay such amounts by wire
transfer of immediately available funds to a bank account specified in writing
by AirTran within two (2) business days after the same may become payable in
accordance with the Definitive Agreement.

 

• Subject to a possible continuance as provided in the Bid Procedures, the
Transaction Motion shall be heard at the Transaction Hearing on December 16,
2004 at 1:30 p.m. Any objection to the Transaction Motion shall be filed and
served on the United States Trustee, counsel for Debtors, counsel for AirTran,
and counsel for all of the Notice Parties on or before 4:00 p.m. on December 10,
2004.

 

###

 

Requested by:

 

James M. Carr (#3128-49)

Terry E. Hall (#22041-49)

Stephen A. Claffey (#3233-98)

Melissa M. Hinds (#24230-49)

300 North Meridian Street, Suite 2700

Indianapolis, Indiana 46204

Telephone: (317) 237-0300

Facsimile: (317) 237-1000

jim.carr@bakerd.com

terry.hall@bakerd.com

teve.claffey@bakerd.com

melissa.hinds@bakerd.com

 

Wendy W. Ponader (#14633-49)

Ponader & Associates, LLP

5241 North Meridian Street

Indianapolis, Indiana 46208

Telephone: (317) 496-3072

Facsimile: (317) 257-5776

wponader@ponaderlaw.com

 

Distribution:

 

Debtors’ Counsel

United States Trustee

Secured Lenders

Thirty Largest Unsecured Creditors

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF APPROVAL ORDER

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF INDIANA

 

In re

     )      Chapter 11        )       

ATA Holdings Corp., and

     )       

ATA Airlines, Inc.,

     )      Case No.        )      (Jointly Administered)        )       

Debtors.

     )       

 

ORDER PURSUANT TO SECTIONS 105(a), 363,365, AND 1146(c)

OF THE BANKRUPTCY CODE (i) AUTHORIZING THE DEBTORS’

SALE OF CERTAIN OF THEIR ASSETS, FREE

AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES; (ii)

APPROVING AN ASSET PURCHASE AGREEMENT; AND (iii) APPROVING

THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY

CONTRACTS AND UNEXPIRED LEASES IN CONNECTION WITH SUCH SALE

 

A hearing having been held on                     , 2004 (the “Hearing”), to
consider the motion, dated     , 2004 (the “Motion”), of the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) for an order
pursuant to sections 105(a), 363, 365, and 1146(c) of title 11 of the United
States Code (the “Bankruptcy Code”) (i) authorizing the Debtors’ sale of certain
of their assets (the “Transferred Assets”), in accordance with the terms and
conditions of that certain Asset Acquisition Agreement, dated as of November 1,
2004, between the Debtors, as sellers, and AirTran Airways, Inc., as purchaser
and assignee (“AirTran”), a copy of which is annexed to the Motion as Exhibit A
(the “Agreement”), subject to higher and better offers, free and clear of all
liens, claims and encumbrances other than the liens created by AirTran
(collectively, “Liens”), with such Liens to transfer, affix, and attach to the
proceeds of such sale, all as more fully set forth in the Motion; (ii) approving
the Agreement; and (iii) approving the assumption and assignment of certain
executory contracts and unexpired leases (the “Assumed Contracts”) in connection
with such sale; and the Court having entered an Order, dated     , 2004 (the
“Sale Procedures Order”), authorizing the Debtors to conduct, and approving the
terms and conditions of, an auction (the “Auction”) to consider higher and
better offers for the Transferred Assets (an “Alternative Transaction”),
establishing dates for the Auction and the Hearing, and approving the procedures
for the submission of competing offers, the form and manner of notice of the
Auction, the Motion, and the Hearing, and the payment of the AirTran Expenses
and the Termination Amount, in accordance with the terms of Article XII of the
Agreement; and the Court having jurisdiction to consider the Motion and the
relief requested therein in accordance with 28 U.S.C. §§ 157(b)(2) and 1334; and

 

E-1



--------------------------------------------------------------------------------

consideration of the Motion, the relief requested therein, and the responses
thereto, if any, being a core proceeding in accordance with 28 U.S.C. § 157(b);
and the appearances of all interested parties and all responses and objections
to the Motion, if any, having been duly noted in the record of the Hearing; and
upon the record of the Hearing, the Motion, said responses and objections, if
any; and after due deliberation and sufficient cause appearing therefor, the
Court hereby

 

FINDS, DETERMINES, AND CONCLUDES THAT:

 

1. The findings and conclusions set forth herein constitute the Court’s findings
of fact and conclusions of law pursuant to Fed. R. Bank. P. 7052, made
applicable to this proceeding by to Fed. R. Bankr. P. 9014.

 

2. To the extent any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent any of the following conclusions of
law constitute findings of act, they are adopted as such.

 

3. Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

 

4. Notice of the Motion, the Auction, and the Hearing has been given in
accordance with Fed. R. Bankr P. 2002 and 6004, the Sale Procedures Order and
the Agreement. The foregoing notice constitutes proper, timely notice or the
Motion which was adequate and sufficient notice under the circumstances, the
Auction and the Hearing, and no other or further notice of the Motion, the
Auction, the Hearing or the entry of this Order need be given.

 

5. A reasonable opportunity has been afforded any interested party to make a
higher and better offer for the Transferred Assets.

 

6. All parties who did not file and serve an objection to the Motion are forever
barred, precluded, and estopped from asserting any objection, response or other
challenge to the relief requested in the Motion and from objecting to the
Agreement and the transactions contemplated by the Agreement including, without
limitation, the assumption and assignment of the Assumed Contracts.

 

7. The Debtors’ marketing efforts with respect the Transferred Assets were
reasonable and adequate and were designed to obtain the highest price possible
for the Transferred Assets and the Debtors conducted the Auction in compliance
with the Bidding Procedures Order, the Bidding Procedures and requirements of
applicable law.

 

6. Emergent circumstances and sound business reasons exist for Debtors’ sale of
the Transferred Assets pursuant to the Agreement. Entry into the Agreement and
consummation of the transactions contemplated thereby constitute the exercise by
the Debtors of sound business judgment and such acts are in the best interests
of the Debtors, their estates and creditors.

 

E-2



--------------------------------------------------------------------------------

7. The Agreement represents the highest and best offer received by Debtors for
the Transferred Assets.

 

8. The sale consideration to be realized by Debtors pursuant to the Agreement is
fair and reasonable and otherwise represent the best offer available for the
Transferred Assets. .

 

9. None of the parties to the Agreement, or the Auction have engaged in any
conduct that would cause or permit the Agreement to be avoided under Section
363(n) of the Bankruptcy Code. The transactions contemplated by the Agreement
are undertaken by Debtors and AirTran at arm’s length, without collusion and in
good faith within the meaning of section 363(m) of the Bankruptcy Code, and such
parties are entitled to the protections of section 363(m) of the Bankruptcy
Code.

 

10. A sale of the Transferred Assets other than one free and clear of Liens,
claims, and encumbrances would impact adversely on Debtors’ bankruptcy estates
and would be of substantially less benefit to the estates of the Debtors.

 

11. The decision to assume and assign the Assumed Contracts is based on the
reasonable exercise of the Debtors’ business judgment and is in the best
interests of the Debtors’ estates.

 

12. AirTran has demonstrated adequate assurance of future performance with
respect to the Assumed Contracts.

 

For all of the foregoing and after due deliberation, the Court hereby

 

ORDERS, ADJUDGES, AND DECREES THAT:

 

1. The Motion, the Agreement and the transactions contemplated thereby are
hereby approved.

 

2. Pursuant to section 363(b) of the Bankruptcy Code, Debtors are authorized to
sell the Transferred Assets to AirTran upon the terms and subject to the
conditions set forth in the Agreement.

 

3. Each of Debtors and AirTran is hereby authorized to take all actions and
execute all documents and instruments that Debtors and AirTran deem necessary or
appropriate to implement and effectuate the transactions contemplated by the
Agreement.

 

4. The sale of the Transferred Assets to AirTran shall be free and clear of
Liens (other than Liens created by AirTran) pursuant to section 363(f) of the
Bankruptcy Code whatsoever known or unknown including, but not limited to, any
of the Debtors’ creditors, vendors, suppliers, employees or lessors and that
AirTran shall not be liable in any way (as successor entity or otherwise) for
any claims that any of the foregoing or any other third party may have against
any of the Debtors, provided further that, with regard to employees’ claims, the
free and clear delivery of the Assets shall include, but not be limited to, all
asserted or unasserted, known or unknown, employment related claims, payroll
taxes, employee contracts, employee seniority

 

E-3



--------------------------------------------------------------------------------

accrued while employed with any of the Debtors and successorship liability, with
any and all valid and enforceable Liens thereon, including those asserted by
Debtors’ secured lenders, to be transferred, affixed, and attached to the net
proceeds of such sale, with the same validity, priority, force, and effect as
such Liens had upon the Transferred Assets immediately prior to the Closing.

 

5. Subject to the payment by AirTran to Debtors pursuant to sections 363 and
365(a) of the Bankruptcy Code of the consideration provided for in the
Agreement, the sale of the Transferred Assets by Debtors to AirTran shall
constitute a legal, valid, and effective transfer of the Transferred Assets and
shall vest AirTran with all right, title, and interest of Debtors in and to the
Transferred Assets free and clear of all Liens pursuant to section 363(f) of the
Bankruptcy Code, effective as of the Closing.

 

6. The sale of the Transferred Assets to AirTran under the Agreement will
constitute transfers for reasonably equivalent value and fair consideration
under the Bankruptcy Code and the laws of the States of New York and Delaware.

 

7. AirTran is hereby granted the protections provided to a good-faith purchaser
under section 363(m) of the Bankruptcy Code.

 

8. All amounts to be paid to AirTran pursuant to the Agreement shall constitute
administrative expenses under sections 503(b) and 507(a)( 1) of the Bankruptcy
Code and shall be immediately payable if and when any such obligations of
Debtors arise under the Agreement, without any further order of the Court;
provided, however, that Debtors shall have the right to contest the validity and
amount of such asserted claims.

 

9. Pursuant to sections 105(a) and 363 of the Bankruptcy Code, all Persons are
hereby enjoined from taking any action against AirTran or AirTran’s Affiliates
(as they existed immediately prior to the Closing) to recover any claim which
such Person has solely against Debtors or Debtors’ Affiliates (as they exist
immediately following the Closing).

 

10. Debtors are authorized to assign and transfer to AirTran all of Debtors’
rights, title and interest (including common law rights) to all of Debtors’
intangible property to be assigned and transferred to AirTran under the
Agreement.

 

11. All objections and responses concerning the Sale Motion are resolved in
accordance with the terms of this Order and as set forth in the record of the
Hearing and to the extent any such objection or response was not otherwise
withdrawn, waived, or settled, they are, and all reservations and rights therein
are, overruled and denied.

 

12. AirTran has not assumed or otherwise become obligated for any of Debtors’
liabilities other than as set forth in Section 3.1 of the Agreement, and AirTran
has not purchased any of the Excluded Assets. Consequently, all holders of
Retained Liabilities against the Debtors are hereby enjoined from asserting or
prosecuting any Claim or cause of action against AirTran or the Purchased Assets
to recover on account of any liabilities other than Assumed Liabilities pursuant
to Section 3.1 of the Asset Purchase Agreement or other than pursuant to this
Order. All

 

E-4



--------------------------------------------------------------------------------

persons having any interest in the Excluded Assets are hereby enjoined from
asserting or prosecuting any claim or cause of action against AirTran for any
liability associated with the Excluded Assets.

 

13. The assumption and assignment of the Assumed Contracts is approved pursuant
to section 365 of the Bankruptcy Code.

 

14. The Debtors shall pay any cure amounts payable to the other parties to the
Assumed Contracts in accordance with section 365 of the Bankruptcy Code and the
Agreement. AirTran shall assume obligations of the Debtors arising from and
after the Closing under the Assumed Contracts and shall not assume any
obligation other than the Assumed Contracts accruing thereunder prior to the
Closing. Upon assumption and assignment of any Assumed Contract, the Debtors and
the estates shall be relieved of any liability for breach of such Assumed
Contract occurring after such assignment pursuant to section 365(k) of the
Bankruptcy Code. Notwithstanding the foregoing, Debtors shall remain obligated
to reimburse AirTran for any cure amounts payable by Debtors in accordance with
section 365 under any Assumed Contract after the Closing.

 

15. AirTran has provided adequate assurance of its future performance under the
Assumed Contracts and the proposed assumption and assignment of the Assumed
Contracts satisfies the requirements of the Bankruptcy Code including, inter
alia, sections 365(b)(1) and (3) and 365(f) to the extent applicable.

 

16. The Assumed Contracts are valid and binding, in full force and effect, and
enforceable in accordance with their terms.

 

17. There shall be no rent accelerations, assignment fees, increases, or any
other fees charged to AirTran as a result of the assignment of the Assumed
Contracts, and the validity of the assumption, assignment and sale to AirTran
shall not be affected by any dispute between either Seller and another party to
an Assumed Contract regarding the payment of the “cure” amount.

 

18. All parties to the Assumed Contracts are forever barred and enjoined from
raising or asserting against AirTran any assignment fee, default or breach
under, or any claim or pecuniary loss, or condition to assignment, arising under
or related to the Assumed Contracts existing as of the Closing or arising by
reason of the Closing.

 

19. The Assumed Contracts, upon assignment to AirTran, shall be deemed valid and
binding, in full force and effect in accordance with their terms, subject to the
provisions of this Order, and, pursuant to section 365(k) of the Bankruptcy
Code, Debtors shall be relieved from any further liability, except for any cure
obligations as herein provided.

 

20. Pursuant to sections 363(b), 363(f) 365(a), 365(b) and 365(f) of the
Bankruptcy Code, the assumption, assignment and sale to AirTran of the Assumed
Contracts by the respective Seller thereto shall be effected by this Order.

 

E-5



--------------------------------------------------------------------------------

21. The Assumed Contracts (as defined in the Agreement), together with any
amendments and modification of such Assumed Contracts, constitute the Assumed
Contracts that are being assumed by and assigned to AirTran by the Seller party
thereto.

 

22. AirTran shall not be liable for any claims of the lessors or contract
parties under the Assumed Contracts in respect of any claim or breach of an
Assumed Contract that accrued prior to Closing.

 

23. This Order shall be effective and enforceable immediately upon entry and its
provisions shall be self-executing.

 

24. The obligations of Debtors relating to Taxes shall be fulfilled by Debtors.

 

25. If any person or entity that has filed financing statements, mortgages,
mechanics liens, lis pendens or other documents or agreements evidencing liens,
encumbrances or claims of any kind or nature in the Transferred Assets (other
than the Assumed Contacts) shall not have delivered the Debtors prior to the
closing, in proper form for filing and executed by the appropriate parties,
termination statements, instruments of satisfaction, release of all liens,
encumbrances and claims of any kind and nature that the person or entity has
with respect to the Transferred Assets or otherwise, then (a) Debtors hereby are
authorized and directed to executed and file such statement, instruments,
releases and other documents on behalf of the person or entity with respect to
the Transferred Assets and (b) AirTran here by is authorized to tile, register,
or otherwise record a certified copy of this order which, once filed registered
or otherwise recorded, shall constitute conclusive evidence of the release of
all liens, encumbrances an claims of any kind or nature whatsoever in the
Transferred Assts (other than the Assumed Contracts).

 

26. This Court shall retain exclusive jurisdiction through the Bankruptcy
Resolution Date to interpret and enforce the provisions of the Agreement, the
Sale Procedures Order, and this Order in all respects and further to hear and
determine any and all disputes between Debtors and/or AirTran, as the case may
be, and any non-Debtors party to, among other things, any Assumed Contracts
concerning, inter alia, Debtors’ assumption and assignment thereof to AirTran
under the Agreement; provided, however, that in the event the Court abstains
from exercising or declines to exercise such jurisdiction or is without
jurisdiction with respect to the Agreement, Sale Procedures Order, or this
Order, such abstention, refusal, or lack of jurisdiction shall have no effect
upon, and shall not control, prohibit, or limit the exercise of jurisdiction of
any other court having competent jurisdiction with respect to any such matter.

 

27. The provisions of this Order are non-severable and mutually dependent.

 

28. This Order shall inure to the benefit of AirTran, Debtors, and their
respective successors and assigns, including but not limited to any chapter 11
or chapter 7 trustee that may be appointed in Debtors’ cases and shall be
binding upon any trustee, party, entity or fiduciary that may be appointed in
connection with these cases or any other or further cases involving Debtors,
whether under chapter 7 or chapter 11 of the Bankruptcy Code.

 

E-6



--------------------------------------------------------------------------------

29. Pursuant to section 1146(c) of the Bankruptcy Code, the transactions
contemplated by the Agreement are determined to be under or in contemplation of
a plan to be confirmed under section 1129 of the Bankruptcy Code in that the net
proceeds of the sale of the Transferred Assets are essential and required to
fund a chapter 11 plan for Debtors, and, therefore, are exempt from any
transfer, stamp or similar tax or any so-called “bulk-sale” law in all necessary
jurisdictions arising as a result of or in connection with Debtors’ sale and
transfer of the Transferred Assets to AirTran.

 

30. Each and every federal, state, and local governmental agency or department
is hereby directed to accept any and all documents and instruments necessary and
appropriate to consummate the transactions contemplated by the Agreement and
this Order.

 

31. This Court shall retain jurisdiction to hear and determine all matters
arising from the implementation of this Order and the Agreement.

 

Dated:                               , 2004

  _______________, _____

IT IS SO ORDERED.

 

--------------------------------------------------------------------------------

United States Bankruptcy Judge

 

E-7



--------------------------------------------------------------------------------

SCHEDULES TO

ASSET ACQUISITION AGREEMENT

 

among

 

AIRTRAN AIRWAYS, INC.,

as Purchaser and Assignee,

 

and

 

ATA HOLDINGS CORP.

and

ATA AIRLINES, INC.,

as Sellers

 

November 16, 2004



--------------------------------------------------------------------------------

SELLERS’ SCHEDULES TO ASSET ACQUISITION AGREEMENT

 

These Schedules are delivered pursuant to the Asset Acquisition Agreement (the
“Agreement”), dated November 16, 2004, among AirTran Airways, Inc., a Delaware
corporation (“AirTran”), and ATA Holdings Corp., an Indiana corporation
(“Holdings”) and its wholly-owned subsidiary, ATA Airlines, Inc., an Indiana
corporation (“ATA”). Holdings and ATA are hereafter collectively referred to as
“Sellers”. Capitalized terms used in these Schedules and not otherwise defined
herein have the meanings given to such terms in the Agreement.

 

The sections of these Schedules are qualified in their entirety by reference to
specific provisions of the Agreement, and are not intended to constitute, and
shall not be construed as constituting, representations or warranties of Sellers
except to the extent expressly provided in the Agreement.

 

Matters reflected in these Schedules are not necessarily limited to matters
required by the Agreement to be reflected herein. Such additional matters are
set forth for information purposes only, and do not imply that other matters of
a similar nature are also included herein.

 

Any headings and subheadings included in these Schedules are for convenience of
reference only and shall not have the effect of amending or changing the express
description thereof as set forth in the Agreement.

 

Inclusion of any document, agreement, matter or other information in these
Schedules do not constitute an admission or acknowledgment of the materiality or
significance thereof or that disclosure thereof is warranted in connection with
the execution and delivery of the Agreement.

 

All documents, agreements, matters or other information disclosed on any section
of these Schedules shall also be deemed to be disclosed on all other sections of
these Schedules, if applicable. Any cross-reference to another section of these
Schedules shall include a reference to any attachments to such cross-referenced
section.



--------------------------------------------------------------------------------

Schedule 2.3

Ground Support Equipment

 

Attached is a list showing all Ground Support Equipment including Ground Support
Equipment at excluded stations.



--------------------------------------------------------------------------------

Schedule 6.4

Third Party Options

 

None



--------------------------------------------------------------------------------

Schedule 6.6

Consents and Approvals

 

Approval of applicable airport authorities with respect to Station Leases
assumed by AirTran



--------------------------------------------------------------------------------

Schedule 6.7

Permits

 

Transferable slots identified on Schedule 6.12 and the following:

 

Number

--------------------------------------------------------------------------------

   Permit


--------------------------------------------------------------------------------

  

Address (no PO Boxes)

--------------------------------------------------------------------------------

  

Expiration Date

--------------------------------------------------------------------------------

     1   City of Chicago Business License   

5245 W 55th Street

Chicago, IL 60638

   2/15/2005      2   City of Chicago Business License   

5240 W 63rd Street

Chicago, IL 60638

   2/15/2005      3   City of Chicago Business License   

5700 S Cicero

Chicago, IL 60638

   2/15/2005

 

All of foregoing permits require the consent of the appropriate governmental
authority before they would accrue to the benefit of AirTran.



--------------------------------------------------------------------------------

Schedule 6.11

Assumed Contract Consents

 

Each of the Assumed Contracts, including the Station Leases and those listed in
Schedules 6.15(b), 6.15 (k) and 6.12, require the consent of all parties
thereto, other than sellers, for the assignment to AirTran.



--------------------------------------------------------------------------------

Schedule 6.12

Slot Agreements

 

DCA

 

SLOT NBR 11013 0900 DOT ORDERS 2000-7-1 AND 2000-7-2 (Air-21)

SLOT NBR 11014 1400 DOT ORDERS 2000-7-1 AND 2000-7-2 (Air-21)

SLOT NBR 11015 1700 DOT ORDERS 2000-7-1 AND 2000-7-2 (Air-21)

SLOT NBR 11016 1900 DOT ORDERS 2000-7-1 AND 2000-7-2 (Air-21)

Pursuant to 49 U.S.C. 41718(b)

Docket OST-2000-7182

 

SLOT NBR 1022 2100 (4119/1300) DOT ORDER 2003-9-30

SLOT NBR 1126 2100 (4122/1400) DOT ORDER 2003-9-30

Pursuant to 49 U.S.C. 41714(d)

Docket OST-2003-15968

 

SLOT NBR 1219 0600 Pursuant to request dated 28 August 00 requesting Allocation
of low demand

SLOT NBR 1598 2200 Pursuant to request dated 28 August 00 requesting Allocation
of low demand

 

LGA

 

SLOT NBR 4306       0930A     DOT ORDERS 98-4-22

SLOT NBR 4360       1530A     DOT ORDERS 98-4-22

SLOT NBR 4361       0603D     DOT ORDERS 98-4-22

SLOT NBR 4362       1030D     DOT ORDERS 98-4-22

SLOT NBR 4363       1700D     DOT ORDERS 98-4-22

SLOT NBR 35083     0800D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35084     1300A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35085     1400D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35086     1700A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35087     1830A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35088     1930D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35165     2100A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35166     2130A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 3742       2330A/DAY 6 PER REQUEST 05FEB01

SLOT NBR 35034     0830D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35037     1130D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35108     1330A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35077     1530A     DOT ORDERS 2000-4-10 (Air-21)



--------------------------------------------------------------------------------

SLOT NBR 35042     1630A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35047     1830D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 35112     1900A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 30058     2330A     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 30024     0600D     DOT ORDERS 2000-4-10 (Air-21)

SLOT NBR 3647     2330A/DAY 6 SLOT NBR CNG – ALLOCATED PERM 19DEC03

 

Slot numbers 1022 and 1126, both permanently recorded at 2100 hours but which,
upon request, DOT permitted in September 2004 to be moved to 1300 and 1400
hours. These two slots are subject to two tiers of restrictions. The first tier
derives from FAA regulations applicable to the transfer of slots obtained by
lottery, which as applied here limit any transfer only to a new entrant or
limited incumbent carrier until approximately October 2005. The second tier
derives from the OST “slot slide” Order, which specifies that the retimed slots
are not transferable and may only be used to serve the DCA/Chicago Midway
market.



--------------------------------------------------------------------------------

Schedule 6.13

Casualty

 

None



--------------------------------------------------------------------------------

Schedule 6.15(a)

Midway Gates

 

Concourse

--------------------------------------------------------------------------------

   Gate


--------------------------------------------------------------------------------

A

   4a

A

   4b

A

   9

A

   10

A

   11

A

   12

A

   14

A

   15

A

   16

A

   17

A

   18

A

   19

B

   25

B

   26

 

Actual Annual Airport Fees and Charges Paid for 2003 at Midway:

 

Landing Fees

   $ 5,643,168  

Terminal Rentals

   $ 3,177,292  

Terminal Ramp Fees

   $ 460,651  

FIS Fees

   $ 1,097,710  

Equipment Fees

   $ 1,559,299  

Fueling Fees

   $ 288,109       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 12,226,229 *     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* According to a preliminary audit, ATA overpaid the City of Chicago $1,845,606
for all fees paid for 2003. To date, ATA has received approximately $600,000 of
the $1.8M it is owed.



--------------------------------------------------------------------------------

Schedule 6.15(b)

Gate Leases

 

1 Sublease Agreement covering Midway hangar and ramp by and between Signature
Flight Support Corporation and ATA covering real property located at Chicago
Midway Airport, Chicago, Illinois, effective October 1, 2000.

 

2 Right of Entry Agreement at Chicago Midway Airport.



--------------------------------------------------------------------------------

Schedule 6.15(c)

Gate Property Leases

 

The Facilities Lease, the Right of Entry Agreement, and the Station Leases.



--------------------------------------------------------------------------------

Schedule 6.15(d)

Ground Equipment Leases

 

1 Equipment Schedule No. 03 of Master Equipment Lease Agreement between Keycorp
Leasing, A Division of Key Corporate Capital, dated March 28, 2001. Expires
March 27, 2008.

 

2 Equipment Schedule No. 04 of Master Equipment Lease Agreement between Keycorp
Leasing, A Division of Key Corporate Capital, dated June 22, 2001. Expires June
21, 2008.



--------------------------------------------------------------------------------

Schedule 6.15(e)

Owned Gate Items

 

Attached is a list showing all Owned Gate Items.



--------------------------------------------------------------------------------

Schedule 6.15(i)

Deferred Maintenance for Gate Items / Construction Defects

 

None



--------------------------------------------------------------------------------

Schedule 6.15(k)

 

Midway and Stations Service Agreements

 

Number

--------------------------------------------------------------------------------

    

Name of Counterparty

--------------------------------------------------------------------------------

  

Nature of Contract

--------------------------------------------------------------------------------

  

Counterparty Address (no P.O. Boxes)

--------------------------------------------------------------------------------

1

     Air Tran    Cargo Handling-LAX/MDW    9955 Air Tran Blvd                 
Orlando, FL 32827

2

     Aloha Airlines, Inc.    Cargo & GHA - LIH & OGG    P.O. Box 30028         
   Cargo & GHA - HNL    Honolulu, HI 96820

3

     America West Airlines, Inc.    Cargo DEN    4000 E. Sky Harbor Blvd.       
          Phoenix, AZ 85034

4

     American Airlines, Inc.    GHA, Lease PIT/De-icing    4333 Amon Carter Blvd
/ MD 5452             Glycol Sales CLT    Fort Worth, TX 76155

5

     American Security, LLC    Armored Car Svc MSP    1717 University Avenue  
               St. Paul, MN 55104

6

     Aramark Aviation Services    Blanket Cleaning IND    2300 Warrenville Rd  
          Blanket Cleaning LAX    Downers Grove, IL 60515-1700            
Blanket Cleaning MDW     

7

     Armored Transport Northwest    Armored Car Svc SEA    1401 East Yesler Way
                 Seattle, WA 98122

8

     Armored Transport Texas, Inc.    Armored Car Svc DFW    2311 Motor Street  
               Dallas, TX 75235

9

     Aircraft Service International, Inc.    De-icing DEN    201 South Orange
Ave, Suite 1100             (Interline Baggage Agreement-    Orlando, FL 32801  
          LAX, Cargo Handling EWR &                  PIE)     

10

     Airport Terminal Services, Inc.    GHA BOS    500 Northwest Plaza, Suite
1100             GHA CLT/De-icing    St. Louis, MO 63074             GHA
DCA/De-icing                  GHA FLL                  GHA LAX                 
GHA MCO                  GHA MSP/De-icing     

11

     Aloha Airlines, Inc    GHA HNL    P.O. Box 30028             GHA LIH   
Honolulu, HI 96820             GHA OGG     



--------------------------------------------------------------------------------

12

   Bahamasair    ATA GHA MCO    P.O. Box 99760                Miami, FL 33299

13

   Brink’s U.S.    Armored Car Svc MCO   

9900 Satellite Boulevard

Orlando, FL 32837

14

   Carula, S.A. De C.V.    Security Services GDL   

Detroit No. 22 Piso I, Col. Noche Buena

C.P. 03720 Mexico D.F.

15

   Cobert Banking Courier    Armored Car Svc LGA   

3375 Park Avenue Suite 3003

Wantagh, NY 11793

16

   Continental Airlines, Inc.   

De-icing EWR

Cargo DFW

Cargo MIA

  

1600 Smith, Mail Stop HQSGH

Houston, TX 77002

          Cargo MSP                Cargo PHL                Cargo SFO     

17

   COSICS    Security CUN    Detroit No. 22 Piso I, Col. Noche Buena            
   C.P. 03720 Mexico D.F.

18

   Delta Air Lines, Inc.    De-icing Master Agreement    P.O. Box 20706 / 1010
Delta Blvd                Atlanta, GA 30320           Cargo FLL    1600 Aviation
Blvd.                2nd Floor, Domestic Cargo Bldg

19

   DAL Global Services, Inc.    GHA PHL/De-icing    1007 Virginia Ave., Suite
100           Ticket Checker CLT    Atlanta, GA 30354           De-icing
Multiple Stns     

20

   Dunbar Armored, Inc.    Armored Car Svc CLT    50 Schilling Road          
Armored Car Svc DCA    Hunt Valley, MD 21031           Armored Car Svc PHX     

21

   Eulen de Seguridad Privada    Security Svcs PVR   
Detroit No. 22 Piso I, Col. Noche Buena                C.P. 03720 Mexico D.F.

22

  

Evergreen Aviation Ground

Logistics Enterprises, Inc.

   Ferry GH Svcs IND   

3850 Three Mile Lane

McMinnville, OR 97128

23

   Facility Services & Systems    Ticket Checker SEA   
6100 Rockside Woods Blvd, Suite 355                Cleveland, OH 44131



--------------------------------------------------------------------------------

24

   FBO Av Center    De-icing PIT   

300 Horizon Drive, Airside Business Park

Pittsburgh International Airport

Moon Township, PA 15108

25

   Freedom Airline Services, LLC    Skycap Svcs DEN   

3760 Wheeling St., Unit 3

Denver, CO 80239

26

   Freeman Guards, Inc.    Ticket Checkers LIH   

686 Ahua St.

Honolulu, HI 96819

27

   General Air Svcs, Inc.    GH AUA   

Queen Beatrix Int’l Airport

Oranjestad, Aruba D.C.

28

   Gate Safe, Inc.    Vendor Screening MDW    1669 Phoenix Parkway, Suite 204  
             College Park, GA 30349

29

   Gateway Security, Inc.    Skycaps EWR    604-608 Market St.               
Newark, NJ 07105

30

   Globe Aviation Svcs Corp.   

Ticket Ckrs BWI

Skycap Svcs IND

  

6220 N. Beltline Road Suite 220

Irving, TX 75063

          Ticket Ckrs MSP     

31

   GlobeGround/Servisair    GH DEN    111 Great Neck Road           GH
DFW/De-icing    Great Neck, NY 11022           GH LAS                Cargo
Hdlg/GH PHX/De-icing                GH RSW                GH SRQ               
De-icing LGA     

32

   GMD Airline Services    GH SJU/Cargo Handling    Cargo Service Corp Bldg
Suite E-5                Base Muniz, Luis Munoz Marin Int’l Arpt               
Carolina, P.R. 00937-7667

33

   Hawaii Skycap Svcs, LLC    Skycap Svcs HNL    P.O. Box 240011               
Honolulu, HI 96824

34

   Huntleigh USA Corp.   

Skycap Svcs PIT

Skycap Svcs SEA

  

10332 Old Olive Street Rd

St. Louis, MO 63141

35

   Kelly Skycap Services    Skycap Svcs PIE    1914 18th Avenue               
Tampa, FL 33605



--------------------------------------------------------------------------------

36

   Loomis Fargo & Co.    Armored Car Svc PIE    802B North 12th Street          
Armored Car Svc RSW    Tampa, FL 33602

37

   The Mark Travel Corp.    Pax Handling MSP   

8907 N. Port Washington Rd.

P.O. Box 1460

Milwaukee, WI 53201

38

   Menzies Aviation Group Mexico   

GH CUN

GH CZM

GH GDL

  

Torcuato Tasso 245-2nd Piso

Col. Chapultepec Morales

Mexico 11570, D.F.

          GH PVR                GH ZIH     

39

   Mid-America Bldg Maintenance    Janitorial Svcs PHX   

P.O. Box 1107

Wichita, KS 67201-1107

40

   Pre-Flight Services, Inc.    Porter Svcs MCO   

9425 Tradeport Drive

Orlando, FL 32827

41

   Prime Flight Services Aviation    Skycaps BOS    7135 Charlotte Pike, Suite
100           Skycaps DCA    Nashville, TN 37209           Skycaps LGA     

42

   Prospect Services, Inc.   

Aircraft Cleans MDW

Aircraft Cleans IND

  

2130 S. Wolf Road

Des Plaines, IL 60018

          Skycap Svcs MDW                Wheelchair Svcs SFO     

43

   Quantem Aviation Svcs   

Cargo Services CLT

Cargo Services IND

  

175 Ammon Drive

Manchester, NH 03103

          Cargo Services MCO     

44

   Sky Aviation Services, Inc.    Skycaps PHL    430 Seneca Street            
   Lester, PA 19029

45

   Signature/ASIG    GH BWI/De-icing    201 South Orange Ave, Suite 1100     
Signature/ASIG    GH EWR/De-icing    Orlando, FL 32801      Signature/ASIG    GH
PIE           Signature/ASIG    De-icing BOS           Signature/ASIG   
De-icing CLT           Signature/ASIG    De-icing MDW     



--------------------------------------------------------------------------------

     Signature/ASIG    De-icing IND           Signature/ASIG    De-icing LGA   
       Signature/ASIG    De-icing MSP     

46

   Swissport    GH LGA/De-icing    45025 Aviation Drive      Swissport    GH MIA
   Suite 350      Swissport    GH SEA/De-icing    Dulles, VA 20166

47

   UPS Aviation Services    System De-icing    Air Group Bldg/2B               
1400 N. Hurstbourne Parkway                Louisville, KY 40223

48

   Wackenhut    Wheelchairs OGG    4200 Wackenhut Drive #100                Palm
Beach Gardens, FL 33410

49

   Worldwide Flight Services, Inc    Cargo PIT    1925 W. John Carpenter
Freeway, Suite 450                Irving, TX 75063

50

   Menzies Aviation Group    GH SFO    8505 Freeport Parkway               
Suite 100                Irving, TX 75063

51

   United    Cargo Handling LGA    1200 East Algonquin Road                Elk
Grove Township, IL 60007

52

   USAirways    De-icing PHL    US Airways Building #1                3rd Floor
               2000 Commerce Dr                RIDC Park West               
Pittsburgh, PA 15275

53

   Precise Power    MT    P.O. Box 1368, Cornelius, NC 28031

54

   Reliable Fire    MT    12845 S. Cicero Ave. Alsip, IL 60803

55

   Oak Brook Mech    MT    961 S. Route 83, Elmhurst, IL 60126-4993

56

   Millard Maintenance    MT    7301 N. Cicero Ave. Lincolnwood,IL 60646

57

   Oak Brook Mech    MT    961 S. Route 83, Elmhurst, IL 60126-4993

58

   Frederick Brothers    MT    11900 S. Division St.Blue Island, IL 60406

59

   One Source    MT    1436 Brook Dr. Downers Grove, IL 60515

60

   Commerical Vending         8460 S. Thomas, Bridgeview, IL 60455



--------------------------------------------------------------------------------

61

   One Source    MT    1436 Brook Dr. Downers Grove, IL 60515

62

   Commercial Vending         8460 S. Thomas, Bridgeview, IL 60455

63

   Waste Management    MT    3800 S. Laramie Ave. Cicero, IL 60804

64

   Brickman    MT    4627 Elm Ave., Brookfield, IL 60513

65

   Servisair    Intoplane Fueling   

111 Great Neck Road

Great Neck, NY 11022

66

   Servisair    Intoplane Fueling   

111 Great Neck Road

Great Neck, NY 11022

67

   Servisair    Intoplane Fueling   

111 Great Neck Road

Great Neck, NY 11022

68

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

69

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

70

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

71

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

72

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

73

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

74

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

75

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

76

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

77

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

78

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

79

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801



--------------------------------------------------------------------------------

80

   ASIG    Intoplane Fueling   

201 South Orange Avenue, Suite 1100

Orlando, FL 32801

81

   Bradley Pacific    Intoplane Fueling   

100 Kaulele Place

Honolulu, HI 96819

82

   Bradley Pacific    Intoplane Fueling   

100 Kaulele Place

Honolulu, HI 96819

83

   Bradley Pacific    Intoplane Fueling   

100 Kaulele Place

Honolulu, HI 96819

84

   Swift Aviation    Intoplane Fueling   

2602 Sky Harbor Blvd

Phoenix, AZ 85034

85

   Raytheon Aircraft Svcs.    Intoplane Fueling   

6821 Pierson Drive

Indianapolis, IN 46241

86

   BOSFUEL    Fuel Consortium   

P.O.Box 285294, Logan Intl. Airport

Boston MA 02128

87

   Allied    Fuel Consortium   

11 Air Cargo Road

Washington D.C 20001

88

   ASIG    Fuel Consortium   

11110 Quennsburg Street

Denver, CO 80219

89

   ASIG    Fuel Consortium   

1815 Griffin Road, Suite 300

Dania, FL 33004

90

   HFFC    Fuel Consortium   

300 Rodgers Blvd. #62

Honolulu, HI 96819

91

   LASFUEL    Fuel Consortium   

575 Kittyhawk

Las Vegas 89119

92

   LAXFUEL    Fuel Consortium   

9901 Laxfuel Road

Los Angeles, CA 90045

93

   ASIG    Fuel Consortium   

1815 Griffin Road, Suite 300

Dania, FL 33004

94

   Hookers Point    Fuel Consortium   

1816 Griffin Road, Suite 300

Dania, FL 33004

95

   AGI    Fuel Consortium   

5401 South Laramie Avenue

Chicago, IL 60638

96

   Argo    Fuel Consortium   

5402 South Laramie Avenue

Chicago, IL 60638

97

   ASIG    Fuel Consortium   

5398 Northwest Drive

Minneapolis, MN 55111



--------------------------------------------------------------------------------

98

   AGI    Fuel Consortium   

P.O.Box 66131, Chicago O’Hare Intl. Airport

Chicago, IL 60666

99

   Swissport    Fuel Consortium   

16000 Chamberlain Pkwy, SE

Ft. Myers, FL 33913

100

   SEATAC FUEL    Fuel Consortium   

19540 International Blvd.-Suite 105

Seattle, WA 98188

101

   SFOFUEL    Fuel Consortium   

9901 Laxfuel Road

Los Angeles, CA 90045

102

   BOSFUEL FTZ    Fuel Consortium   

P.O. Box 285294, Logan Intl. Airport

Boston, MA 02128

103

   Sublease with ATS for Operations Space    BOS GHA    Airport Terminal
Services                500 Northwest Plaza, Suite 1100                St.
Louis, MO 63074

104

   Signature    DCA Mx Tire Cage (no lease)    201 S. Orange Ave., Suite 1205  
             Orlando, FL 32801

105

   British Airways    DEN bag room (no lease)    British Airways               
8400 Penn Blvd.                Denver, CO 80249

106

   Sublease to Servisair by ATA    DEN    111 Great Neck Rd.                P.O.
Box 355                Great Neck, NY 11022

107

   American National    MDW (Citicorp Plaza Office Lease)    American National
Bank & Trust Company                c/o Romanek Properties Ltd.               
8410 W. Bryn Mawr                Chicago, IL 60631

108

   Sublease with US Post Office    MDW    U.S. Postal Service               
Midway Temp Space – Midway ARA                Chicago, IL 60600

109

   Northwest    MSP secondary gate use    5101 Northwest Dr                St.
Paul, MN 55111-3034

110

   UAL    MSP (400 hz power)    1200 East Algonquin Rd                Elk Grove
Township, IL 60007



--------------------------------------------------------------------------------

Schedule 6.16(a)

Environmental Compliance

 

ATA is not aware of any noncompliance with applicable Environmental Laws except
as listed below:

 

1. City and county of San Francisco v. Atlantic Richfield company. This is a
case which the city is trying to locate possible parties in a fuel spill clean
up.

 

2. Metropolitan Airport Commission Minneapolis/St. Paul. The city is trying to
get all carriers to help pay the cost of the Federal order in regards to deicing
fluid discharge into the storm water sewers which is discharged to the river.

 

3 Puerto Rico Ports Authority. The PRPA wants the Air carriers to help pay their
fees for fines from the U.S. EPA in regards to storm water discharge and for not
having a storm water plan. They are also requiring all carriers to have a storm
water permit.

 

4. Newark Liberty International. The city is requiring all carriers to have a
nopoint pollution control plan and permit.

 

The Sellers are not aware of any orders, decrees, or other agreements relating
to any of the Sellers’ properties issued pursuant to or entered into under any
Environmental Law.



--------------------------------------------------------------------------------

Schedule 6.16(b)

Environmental Claims

 

See Schedule 6.16(a)



--------------------------------------------------------------------------------

Schedule 6.16(c)

Environmental Allegations

 

See Schedule 6.16(a)



--------------------------------------------------------------------------------

Schedule 6.16(d)

Environmental Sites

 

See Schedule 6.16(a)



--------------------------------------------------------------------------------

Schedule 6.17

Taxes

 

None



--------------------------------------------------------------------------------

Schedule 6.l8

Routes

 

AUAMDW

   LGAMDW

BOSMDW

   MCOMDW

CLTMDW

   MDWMIA

CUNMDW

   MDWMKE*

CZMMDW

   MDWMLI*

DAYMDW*

   MDWMSN*

DCAMDW

   MDWMSP*

DENMDW

   MDWOGG

DFWMDW

   MDWPHL

DSMMDW*

   MDWPHX

EWRMDW

   MDWPIE

FLLMDW

   MDWPIT

FNTMDW*

   MDWRSW

FWAMDW*

   MDWSBN*

GDLMDW

   MDWSEA

GRRMDW*

   MDWSFO

HNLMDW

   MDWSJU

INDMDW*

   MDWSPI*

LASMDW

   MDWSRQ

LAXMDW

   MDWTOL*

--------------------------------------------------------------------------------

* Operated by ATA Connection



--------------------------------------------------------------------------------

Schedule 6.19

Intellectual Property

 

None



--------------------------------------------------------------------------------

Schedule 6.20(a)

Leased Real Estate Assets

 

All Leased Real Estate Assets are described in the Facilities Lease and the
Station Leases.



--------------------------------------------------------------------------------

Schedule 6.20(e)

Impaired Leased Real Estate Assets

 

None